Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 1 of 165




                        EXHIBIT B
    Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 2 of 165




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


  PETER J. NYGÅRD,

                        Plaintiff,

                           v.                                 Civil Action No.
                                                              1:2019-cv-01559-LGS-KNF
  LOUIS M. BACON, JOHN DOES 1-20100 AND DOE
  CORPS. 1-1030,

                    Defendants.


                       FIRSTSECOND AMENDED COMPLAINT

        Plaintiff PETER J. NYGÅRD, by his attorneys, Wilson Elser Moskowitz Edelman &

Dicker LLP, (“Nygård”), complaining of Defendants, LOUIS M. BACON, JOHN DOES 1-20 and

DOE CORPS. 1-10 (together (“Louis Bacon, John Does 1-20 and Doe Corps 1-10 shall be referred

to as ” or “Defendant”)”), JOHN DOES 1-100 and DOE CORPS. 1-30 alleges as follows:




                                            144
                                         1107729v.1
                                             1

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 3 of 165




                                     TABLE OF CONTENTS

                                                                        Page

INTRODUCTION                                                                  6

PARTIES                                                                       7

OTHER RELEVANT INDIVIDUALS/ENTITIES                                           9

        Zack H. Bacon                                                         9

        Ann Colley                                                           10

        Robert F. Kennedy, Jr.                                               11

        Frederick Smith                                                      12

        Moore Capital Management                                             16

        The Moore Charitable Foundation                                      17

        Belvedere Property Management                                        18

        Wilson Mesa Ranch Holdings L.L.C.                                    18

        Waterkeeper Alliance, Inc.                                           19

        Save The Bays                                                        21

        Philincia Cleare                                                     22

        Tazhmoye Cummings                                                    23

        Samantha Storr                                                       24

        Robynn Toni Smith                                                    25

        Stephen Feralio                                                      26

        Jestan Sands                                                         28

        Other Unnamed Individuals Kept Hidden By Defendant                   30

        Wisler Davilma                                                       31

                                            144
                                          1107729v.1
                                              2

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 4 of 165




        Livingston Bullard                                                   32

        Sean Merrick                                                         33

        Bradley Pratt                                                        34

        Princess Pratt                                                       35

        Mary Braithwaite                                                     36

        Gerald “Jerry” Forrester                                             36

        Stephen Davis                                                        37

        Callenders & Co.                                                     38

        Doneth Cartwright                                                    39

        Palladino & Sutherland                                               41

        Jack Palladino                                                       42

        Sara Ness                                                            43

        Allison Cain                                                         45

        D&R Agency LLC                                                       46

        John DiPaolo                                                         47

        Damian McLaughlin                                                    48

        R. Scott Rivas                                                       48

        James Lawson                                                         49

        Michael Pintard                                                      50

        OTIA Investigations                                                  51

        Gary Marchetti                                                       52

        New York-based Law Firm                                              53

        Jeff Davis                                                           54

        Anthony Beach                                                        55

                                     144
                                   1107729v.1
                                       3

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 5 of 165




        Prominent New York Newspaper                                                     56

        Internationally Known Reporter for The New York Times                            58

        Canadian Bureau Chief for The New York Times                                     58

        Canadian Broadcasting Company                                                    59

        Sistahsabused.com                                                                60

JURISDICTION AND VENUE                                                                   62

ADDITIONAL FACTUAL ALLEGATIONS                                                           63

        2010-2012 Payments for False Statements                                          66

        2014 Media Publication                                                           72

        Efforts to Arrange for False Testimony to Be Used in Media, False Reports and
                Claims                                                                   73

        Toggi, Bobo, Clement Chea                                                        75

        Philincia Cleare False Statements                                                81

        Tazhmoye Cummings False Statements                                               84

        Samantha Storr                                                                   88

        Other People in the Private Witness Protection Program                           91

        Richette Ross                                                                    91

        Litira Fox                                                                       93

        Deidre Miller                                                                    93

        Improper Activity in 2015-2016                                                   94

        Improper Activity in 2018-2019                                                   97

        The Pending Media Assault                                                        98

        The More Than Ten Year Conspiracy to Damage Plaintiff Continues                 100

        Improper Activity in 2020                                                       102

COUNT I        VIOLATIONS OF 18 U.S.C. § 1962(C)                                        112
                                         144
                                            1107729v.1
                                                4

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 6 of 165




        RICO Enterprise                                                  130

        Racketeering Activity                                            131

        Injury to Business or Property                                   134

COUNT II       VIOLATIONS OF 18 U.S.C. § 1962(D)                         137

COUNT III      TORTIOUS INTERFERENCE WITH PROSPECTIVE ECONOMIC
               ADVANTAGE                                                 137

COUNT IV       AIDING AND ABETTING THE FILING OF A FALSE REPORT          140

COUNT V        FILING OF A FALSE REPORT                                  140

COUNT VI       TRAFFICKING AND HARBORING CERTAIN ALIENS TO FURTHER
               A FRAUDULENT ACT                                          141

COUNT VII ABUSE OF PROCESS                                               142




                                           144
                                         1107729v.1
                                             5

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 7 of 165




                                         INTRODUCTION
                                    i.      INTRODUCTION

         This is an action to enjoin, and seek redress for, the conduct ofalleging fraud, civil

conspiracy to commit fraud, abuse of process, and racketeering, arising from a scheme orchestrated

by Defendant, in concert with others, in engaging in a pattern of illicit and illegal conduct that was

designed to improperly influence witnesses to make false statements, file false reports, abuse

process, tortiously interfereand implemented with business relations and aid and abet the

dissemination of false statements in conjunction with infringing copyrighted works and

trademarks, all for the intentional the sole purpose of damaging Plaintiff, his business and property,

in violation of the Racketeer Influenced and Corrupt Organizations Act and other laws as set forth

below.

         ii.    For over ten years, Plaintiff and Defendant have engaged in an ongoing conflict,

which initially arose out of a property owner dispute in the Bahamas but has since expanded, and

has extended across multiple countries, now primarily the United States. To complete his desired

result of destroying Plaintiff, and businesses associated with Plaintiff, Defendant turned his

attention to funding salacious lawsuits against Plaintiff, and businesses associated with Plaintiff,

in the Bahamas, California, and New York, and influencing and providing false information to

media outlets such as The New York Times and others to assist him in his quest. Defendant’s

orchestrated lawsuits and media attacks are often supported by fabricated and manufactured

evidence, and are often made through payments, threats, coercion and intimidation. Through the

use of U.S. and foreign investigators and “guards,” Defendant has created his own fake “witness

protection program” to coerce witnesses to cooperate in his scheme against Plaintiff. In addition,

upon information and belief, Defendant has used a series of corporate gymnastics, including the
                                                 144
                                              1107729v.1
                                                  6

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 8 of 165




improper use of not-for-profit entities, to funnel tens of millions of dollars to fund his illicit

activities while presumably taking improper tax deductions.

        iii.   Defendant’s misconduct has been successful in damaging, if not destroying,

Plaintiff and businesses associated with Plaintiff. Beginning in early 2020, Defendant’s improper

efforts against Plaintiff have culminated in the filing of “Jane Doe” lawsuits in California and New

York against Plaintiff alleging sexual misconduct, related FBI raids in California and New York,

numerous associated media reports in The New York Times and other media outlets (including

traditional media, social media and a tabloid book), the dropping of Plaintiff’s fashion brands by

retailers such as Dillard’s and other former business partners, the prompting of Peter Nygård's

resignation from certain companies with which he was associated, the appointment of a receiver

involving companies with which Peter Nygård was associated, and the institution of receivership

proceedings (and subsequent U.S. Bankruptcy Court proceedings) involving certain companies.

Defendant’s role in these events is indisputable. The New York Times and other media outlets

have reported on his role.

                                            PARTIES

       1.      Peter J. Nygård (“Peter Nygård”) is a Canadian citizen and resident. Through early

2020, Peter Nygård conducted business at various locations throughout the world, including

business in the United States, promoting the design, manufacture, distribution, and sale of

women’s clothing and accessories. Until 2020, Peter Nygård and businesses with which he was

associated were closely associated in the public eye, as his face and name adorned the branding of

the companies, including one that used the brand name Peter Nygård. One of the stores selling

such merchandise was branded Nygård, with a location at 1431 Broadway, New York, NY 10018.

.
                                                144
                                             1107729v.1
                                                 7

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 9 of 165




        2.     Defendant Louis M. Bacon (“Louis Bacon”) is a resident of New York State, with

residences and businesses in New York City and on Long Island. Louis Bacon is the Chairman

and Chief Executive Officer of Moore Capital Management, a private investment management

firm headquartered at 11 Times Square, New York, NY 10036, with additional offices in London

and Hong Kong.

        3.     Louis Bacon is also Chairman of the Boards of Belvedere Property Management,

LLC, a property management firm with headquarters in New York, and Wilson Mesa Ranch

Holdings, LLC, a land holding company that is affiliated with Belvedere Property Management.

        4.     Louis Bacon is the Founder and Chairman of the Board of The Moore Charitable

Foundation, Inc., a New York-based not-for-profit located at 11 Times Square, New York, New

York 10036.

        5.     Louis Bacon is a founding member and a director of Save the Bays, an organization

in the Bahamas that, upon information and belief, relies heavily on funding and support from

Waterkeeper Alliance, Inc., a New York not-for-profit corporation.

        6.     Upon information and belief, Louis Bacon is the founder and benefactor of a charity

known as Sanctuary, which has as a primary purpose the provision of funds for use in the

advancement of the false statements made against Plaintiff.

        7.     Upon information and belief, until sometime in 2013, Louis Bacon was the primary

client of Citco Fund Services in the Bahamas, a financial institution through which certain of

Defendant’s money may have flowed to fund activities referenced herein.

        8.     Louis Bacon has carried out and continues to carry out illegal and improper

activities, and has directed, supervised and requested that others, directly and indirectly, including

those listed herein, carry out illegal and improper activities, all of which have damaged and
                                              144
                                              1107729v.1
                                                  8

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 10 of 165




threaten to further damage Plaintiff.

        9.     John Does 1-20 are those individuals (male and female) who actively and

knowingly participated in the actions complained of herein and may upon further discovery and

investigation include some of the individuals mentioned below.

        10.    John Does 1-20 have carried out and continue to carry out illegal and improper

activities, and have directed, supervised and requested that others, directly and indirectly,

including those listed herein, carry out illegal and improper activities, all of which have damaged

and threaten to further damage Plaintiff.

        11.    Doe Corps. 1-10 are those entities who actively and knowingly participated in the

actions complained of herein and may upon further discovery and investigation include some of

the entities mentioned below.

        12.    Doe Corps. 1-10 have carried out and continue to carry out illegal and improper

activities, and have directed, supervised and requested that others, directly and indirectly,

including those listed herein, carry out illegal and improper activities, all of which have damaged

and threaten to further damage Plaintiff.

                      OTHER RELEVANT INDIVIDUALS/ENTITIES

Zack H. Bacon

        13.    Zack H. Bacon, III (“Zack Bacon”) is a New York resident.

        14.    Zack Bacon is a Managing Director at Moore Capital Management.

        15.    Zack Bacon is Louis Bacon’s older brother.

        16.    Zack Bacon has been involved in activities to further the actions taken against

Plaintiff.

        17.    Zack Bacon directed many of the activities taken against Plaintiff or in furtherance
                                             144
                                            1107729v.1
                                                9

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 11 of 165




of Defendant’s scheme and plan to destroy Plaintiff.

        18.    Upon information and belief, Zack Bacon was part of a plan to have the Department

of Homeland Security investigate Peter Nygård.

        19.    Zack Bacon was aware that information provided to the Department of Homeland

Security to investigate Peter Nygård was false.

        20.    Upon information and belief, Zack Bacon was part of a plan to have the FBI

investigate Peter Nygård.

        21.    Zack Bacon was aware that information provided to the FBI to investigate Peter

Nygård was false.

        22.    Upon information and belief, Zack Bacon was part of a plan using The New York

Times and other media outlets to further Defendant’s scheme to damage Plaintiff’s business and

property.

        23.    Upon information and belief, Zack Bacon stated in a recording provided to The

New York Times that he intended to take advantage of the #MeToo movement to destroy Peter

Nygård in the press and commence a class action lawsuit against him using the most aggressive

lawyers in the world.

        24.    Zack Bacon was aware that information provided to The New York Times and other

media outlets to investigate and publish about Peter Nygård was false.

        25.    Upon information and belief, Zack Bacon carried out illegal and improper activities

to further Defendant’s scheme to damage Plaintiff’s business and property at the direction of, under

the supervision of, at the request of or on behalf of Defendant.

        26.    The actions taken by Zack Bacon against Plaintiff in furtherance of Defendant’s

scheme were authorized, directed, paid for and/or ratified by Defendant.
                                              144
                                             1107729v.1
                                                  10

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 12 of 165




Ann Colley

        27.    Ann Colley is a New York resident.

        28.    Ann Colley is the Director of Public Relations and charitable giving at Moore

Capital Management and the Executive Director and Vice President of The Moore Charitable

Foundation (“MCF”) and its affiliate foundations.

        29.    Ann Colley is the lead strategic adviser to MCF’s Chairman, Louis Bacon.

        30.    Ann Colley serves on the Board of Trustees of Waterkeeper Alliance, Inc., a New

York not-for-profit charity.

        31.    Upon information and belief, Ann Colley has been involved in financial decisions

regarding the funding of activities by Defendant and/or entities he controls designed to further

Defendant’s scheme to damage Plaintiff’s business and property.

        32.    Upon information and belief, Ann Colley carried out illegal and improper activities

to further Defendant’s scheme to damage Plaintiff’s business and property at the direction of, under

the supervision of, at the request of or on behalf of Defendant.

        33.    The actions taken by Ann Colley against Plaintiff in furtherance of Defendant’s

scheme were authorized, directed, paid for and/or ratified by Defendant.

Robert F. Kennedy, Jr.

        34.    Upon information and belief, Robert F. Kennedy, Jr. is a New York resident.

        35.    Robert F. Kennedy, Jr. is an attorney licensed by and before the courts of the State

of New York.

        36.    Robert F. Kennedy, Jr. is the Founder, President, and Senior Attorney of

Waterkeeper Alliance, Inc., a New York not-for-profit corporation.

        37.    Robert F. Kennedy, Jr. is a Member of the Board of Directors of Waterkeeper
                                            144
                                             1107729v.1
                                                11

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 13 of 165




Alliance, Inc.

        38.      Robert F. Kennedy, Jr. serves as a Council member for Waterkeeper Alliance, Inc.

        39.      Robert F. Kennedy, Jr. is a Member of the Board of Directors of Save the Bays, a

not-for-profit organization based in the Bahamas.

        40.      As the President and Board Member of Waterkeeper Alliance, Inc., Robert F.

Kennedy, Jr. had a duty and obligation to ensure that monies raised by it and flowing through it

were for proper purposes and to further the mission of Waterkeeper Alliance, Inc.

        41.      As a Member of the Board of Directors of Save the Bays, Robert F. Kennedy, Jr.

had a duty and obligation to ensure that monies raised by it and expended by it were in furtherance

of its charitable mission.

        42.      Robert F. Kennedy, Jr. has been aware for many years of Defendant’s desire to

destroy and damage Plaintiff.

        43.      Upon information and belief, Robert F. Kennedy, Jr. carried out illegal and

improper activities to further Defendant’s scheme to damage Plaintiff’s business and property at

the direction of, under the supervision of, at the request of or on behalf of Defendant.

        44.      The actions taken by Robert F. Kennedy, Jr. against Plaintiff in furtherance of

Defendant’s scheme were authorized, directed, paid for and/or ratified by Defendant.

Frederick Smith

        45.      Frederick Smith (“Fred Smith”) is a resident of the Bahamas.

        46.      Fred Smith is an attorney admitted to practice at the Bars of England and Wales

and the Bahamas.

        47.      Fred Smith is the Senior Partner of Callenders & Co., a Bahamian law firm.

        48.      Fred Smith is the Managing Partner of Callenders & Co.
                                               144
                                             1107729v.1
                                                 12

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 14 of 165




        49.     Fred Smith has appeared in the courts of and has provided testimony regarding

matters of law in England, the U.S. and Canada.

        50.     Fred Smith serves as a Council member for Waterkeeper Alliance, Inc., a New York

not-for-profit corporation.

        51.     Fred Smith is a Member of the Board of Directors of Save the Bays, a not-for-profit

organization based in the Bahamas.

        52.     Fred Smith was and/or is the “Contact” listed on the Waterkeeper Alliance, Inc.’s

Clifton Western Bays Waterkeeper webpage.

        53.     Upon information and belief, Fred Smith has traveled to New York to meet with

Louis Bacon and/or his representatives in connection with litigation between Louis Bacon and

Peter Nygård.

        54.     Upon information and belief, Fred Smith has conducted business in New York and

elsewhere in the U.S. on behalf of Defendant.

        55.     Upon information and belief, Fred Smith has conducted business in New York and

elsewhere in the U.S. on behalf of Save the Bays.

        56.     Upon information and belief, Fred Smith and/or his law firm was/were paid by or

on behalf of Defendant, or an entity he controls, to carry out certain illegal or improper activities

to further Defendant’s scheme to damage Plaintiff’s business and property at the direction of, under

the supervision of, at the request of or on behalf of Defendant.

        57.     As managing partner of Callenders & Co., Fred Smith has instructed and/or directed

attorneys working for him and/or the firm to undertake actions for or on behalf of Defendant to

further the scheme alleged and damage Plaintiff.

        58.     Fred Smith’s acts have damaged, continue to damage and threaten to further
                                            144
                                             1107729v.1
                                                 13

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 15 of 165




damage Plaintiff.

        59.    As a Member of the Board of Directors of Save the Bays, Fred Smith had a duty

and obligation to ensure that monies raised by it and expended by it were in furtherance of its

charitable mission.

        60.    Through his affiliations with the named charitable organizations, and as counsel,

Fred Smith had a duty and obligation to ensure that monies raised by it and expended by it were

in furtherance of its charitable mission.

        61.    Upon information and belief, Fred Smith was involved in a number of improper

activities to further Defendant’s scheme to damage Plaintiff’s business and property at the

direction of, under the supervision of, at the request of or on behalf of Defendant.

        62.    Fred Smith acted in concert with and/or as an agent for Defendant in carrying out

illegal or improper activities to further Defendant’s scheme to damage Plaintiff’s business and

property.

        63.    Fred Smith acted in concert with and/or as an agent for Defendant in carrying out

activities designed to damage Plaintiff.

        64.    Fred Smith’s actions to further Defendant’s scheme to damage Plaintiff’s business

and property were done not only as counsel to Defendant, but in Fred Smith’s personal and

business capacity as well.

        65.    Upon information and belief, Fred Smith authorized, directed and carried out illegal

and improper activities to further Defendant’s scheme to damage Plaintiff’s business and property

in arranging for the swearing of false statements, and the presentation of false statements to the

United States authorities, including the Department of Homeland Security, the FBI and other

representatives of the Department of Justice.
                                                144
                                             1107729v.1
                                                14

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 16 of 165




          66.   Fred Smith initiated contact with The New York Times to instigate a false story

about Peter Nygård to further Defendant’s scheme to damage Plaintiff’s business and property.

          67.   Upon information and belief, Fred Smith provided false information to The New

York Times with the intent to have this information published to further Defendant’s scheme to

damage Plaintiff’s business and property.

          68.   Upon information and belief, Fred Smith arranged for representatives of The New

York Times to meet with individuals who he knew would provide false information about Peter

Nygård.

          69.   Upon information and belief, Fred Smith arranged for representatives of The New

York Times to meet with individuals who were paid to provide the reporter with false information.

          70.   Upon information and belief, Fred Smith carried out illegal and improper activities

to further Defendant’s scheme to damage Plaintiff’s business and property at the direction of, under

the supervision of, at the request of or on behalf of Defendant.

          71.   Upon information and belief, Fred Smith arranged for Richette Ross to be moved

into a gated community, and arranged for $5,000 per month in expenses to be paid for or on her

behalf.

          72.   Upon information and belief, Fred Smith gave Richette Ross an additional $500 per

week to work on another potential lawsuit against Peter Nygård.

          73.   The actions taken by Fred Smith against Plaintiff were authorized, directed, paid

for and/or ratified by Defendant.

          74.   Furthermore, upon information and belief, Fred Smith, acting on behalf of

Defendant, compensated two witnesses (Litira Fox and Richette Ross) who found alleged victims.

          75.   Upon information and belief, Fred Smith paid Litira Fox and Richette Ross to find
                                               144
                                             1107729v.1
                                                15

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 17 of 165




women who would make false statements about Peter Nygård and sex.

        76.    Upon information and belief, Litira Fox and Richette Ross accepted money from

Fred Smith and arranged for women to lie about alleged sexual encounters with Peter Nygård.

        77.    The actions taken by Fred Smith against Plaintiff in furtherance of Defendant’s

scheme were authorized, directed, paid for and/or ratified by Defendant.

Moore Capital Management

        78.    Moore Capital Management, L.P. (“MCM”) is a Delaware Limited Partnership

with its principal place of business in New York.

        79.    MCM is a global investment management firm based in New York.

        80.    MCM, together with its affiliates, is a private investment management firm with

offices in New York, London and Hong Kong.

        81.    Together MCM and its affiliates shall be referred to herein as “Moore Capital.”

        82.    Moore Capital’s headquarters are located at 11 Times Square, New York, New

York.

        83.    Moore Capital was founded in 1989 by Defendant.

        84.    Defendant is the Chairman and CEO of Moore Capital.

        85.    Upon information and belief, Moore Capital made charitable contributions it knew

were not to be used for the mission of the charities, but instead were to be used to further

Defendant’s scheme to damage Plaintiff’s business and property

        86.    Upon information and belief, Moore Capital carried out illegal and improper

activities to further Defendant’s scheme to damage Plaintiff’s business and property at the

direction of, under the supervision of, at the request of or on behalf of Defendant.

        87.    Upon information and belief, Moore Capital made, authorized or arranged for
                                            144
                                             1107729v.1
                                                16

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 18 of 165




transactions through Citco Fund Services in the Bahamas in support of certain activities in

furtherance of the conspiracy.

        88.     The actions taken by Moore Capital against Plaintiff in furtherance of Defendant’s

scheme were authorized, directed, paid for and/or ratified by Defendant.

The Moore Charitable Foundation

        89.     MCF is a New York not-for-profit corporation formed in 1992.

        90.     MCF is located at 11 Times Square, New York, New York.

        91.     Defendant is the founder of MCF.

        92.     Defendant is the Chairman of MCF.

        93.     Upon information and belief, Defendant is the President of MCF.

        94.     MCF has affiliate foundations across North America, including The Orton

Foundation in North Carolina.

        95.     Defendant is Chairman of the MCF affiliate foundations.

        96.     MCF claims to be a private not-for-profit foundation committed to land and water

conservation.

        97.     Upon information and belief, MCF accepted charitable contributions knowing that

the funds were to be used to further Defendant’s scheme to damage Plaintiff’s business and

property.

        98.     Upon information and belief, MCF made grants to other charitable organizations

knowing that the funds were to be used to destroy and damage Plaintiff’s business and property.

        99.     Upon information and belief, MCF used funds to further the scheme to destroy and

damage Plaintiff.

        100.    Upon information and belief, MCF carried out illegal and/or improper activities to
                                              144
                                             1107729v.1
                                                17

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 19 of 165




further Defendant’s scheme to damage Plaintiff’s business and property at the direction of, under

the supervision of, at the request of or on behalf of Defendant.

        101.   The actions taken by MCF against Plaintiff and in furtherance of Defendant’s

scheme were authorized, directed, paid for and/or ratified by Defendant.

Belvedere Property Management

        102.   Belvedere Property Management LLC (“Belvedere”) is a Delaware Limited

Liability Company licensed to do business in New York.

        103.   Belvedere is a property management entity based in New York.

        104.   Belvedere is located at 11 Times Square, New York, New York.

        105.   Defendant is the sole member and Chairman of the Board of Belvedere.

        106.   Upon information and belief, Belvedere was used as a vehicle to pay witnesses to

further Defendant’s scheme to damage Plaintiff’s business and property.

        107.   Upon information and belief, Belvedere was used to support Defendant’s private

witness protection program and harbor illegal aliens.

        108.   Upon information and belief, Belvedere carried out illegal and/or improper

activities to further Defendant’s scheme to damage Plaintiff’s business and property at the

direction of, under the supervision of, at the request of or on behalf of Defendant.

        109.   The actions taken by Belvedere against Plaintiff and in furtherance of Defendant’s

scheme were authorized, directed, paid for and/or ratified by Defendant.

Wilson Mesa Ranch Holdings L.L.C.

        110.   Wilson Mesa Ranch Holdings L.L.C. (“Wilson Mesa”) is a Delaware Limited

Liability Company formed in 2007.

        111.   Defendant is the sole member and Chairman of the Board of Wilson Mesa.
                                             144
                                             1107729v.1
                                                18

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 20 of 165




        112.   Wilson Mesa is a land holding company.

        113.   Wilson Mesa is affiliated with New York-based Belvedere.

        114.   Wilson Mesa was a vehicle used to further the private witness protection program.

        115.   Upon information and belief, Wilson Mesa carried out illegal and/or improper

activities against Plaintiff to further Defendant’s scheme to damage Plaintiff’s business and

property at the direction of, under the supervision of, at the request of or on behalf of Defendant.

        116.   The actions taken by Wilson Mesa against Plaintiff and in furtherance of

Defendant’s scheme were authorized, directed, paid for and/or ratified by Defendant.

Waterkeeper Alliance, Inc.

        117.   Waterkeeper Alliance, Inc. (“Waterkeepers”) is a New York not-for-profit

corporation.

        118.   Waterkeepers is located at 180 Maiden Lane, Suite 603, New York, New York.

        119.   Waterkeepers’ stated mission, as shown on its website, is to strengthen and grow a

global network of grassroots leaders protecting everyone’s right to clean water.

        120.   Waterkeepers states on its website that it unites more than 300 organizations and

affiliates that are on the frontlines of the global water crisis, patrolling and protecting more than

2.5 million square miles of rivers, lakes, and coastal waterways on six continents.

        121.   Waterkeepers has affiliate entities in the Bahamas.

        122.   Waterkeepers has an affiliate or subsidiary known as Clifton Western Bays

Waterkeeper.

        123.   Fred Smith is the “Contact” for Clifton Western Bays Waterkeeper.

        124.   Fred Smith uses a Cliftonbwk@gmail.com email address.

        125.   Clifton Western Bays Waterkeeper’s website redirects to the Savethebays.bs
                                          144
                                             1107729v.1
                                                 19

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 21 of 165




website.

        126.   Waterkeepers has an affiliate or subsidiary in the Bahamas known as Waterkeepers

Bahamas.

        127.   Rashema Ingraham is the contact for Waterkeepers Bahamas.

        128.   Rashema Ingraham was a legal secretary for approximately five years at Callenders.

        129.   Rashema Ingraham’s email contact information at Waterkeepers Bahamas is

Rashema@savethebays.bs.

        130.   Waterkeepers Bahamas’ website redirects to the savethebays.bs website.

        131.   In a 2010 Denver Post article, Robert F. Kennedy, Jr. was quoted as saying of

Defendant, “He’s never scared of a fistfight,” and “He is our [Waterkeepers’] single largest

supporter. He’s one of the few supporters out there who are willing to fund litigation and fight

long term.”

        132.   Since then, Defendant has continued to fund Waterkeepers through entities he

controls in order to further Defendant’s scheme to destroy and damage Plaintiff’s business and

property.

        133.   Upon information and belief, Waterkeepers has funneled millions of dollars to the

Bahamas for Defendant’s fight against Peter Nygård.

        134.   Upon information and belief, some of the funds funneled by Waterkeepers to the

Bahamas were used to support Defendant’s campaign to destroy and damage Plaintiff.

        135.   Upon information and belief, some of the funds funneled by Waterkeepers to the

Bahamas were used to pay individuals mentioned herein to provide false statements about Plaintiff

or engage in activity otherwise mentioned herein.

        136.   Upon information and belief, Waterkeepers carried out illegal and/or improper
                                            144
                                            1107729v.1
                                               20

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 22 of 165




activities to further Defendant’s scheme to damage Plaintiff’s business and property at the

direction of, under the supervision of, at the request of or on behalf of Defendant.

          137.   The actions of Waterkeepers against Plaintiff and in furtherance of Defendant’s

scheme were authorized, directed, paid for and/or ratified by Defendant.

Save the Bays

          138.   Save the Bays was initially formed as a charity in the United States.

          139.   Fred Smith was the President of the Save the Bays charity formed in the United

States.

          140.   Joseph Darville was the Vice President of Save the Bays charity formed in the

United States.

          141.   Lindsey McCoy was the Executive Director of Save the Bays, which was based in

Ohio.

          142.   Save the Bays is now a Bahamian not-for-profit organization.

          143.   Defendant is on the Board of Directors of Save the Bays.

          144.   Joseph Darville is on the Board of Directors of Save the Bays.

          145.   Robert F. Kennedy, Jr. is on the Board of Directors of Save the Bays.

          146.   Matthew McCoy, the husband of Lindsey McCoy, is on the Board of Directors of

Save the Bays.

          147.   Fred Smith is on the Board of Directors of Save the Bays.

          148.   The stated mission of Save the Bays is to preserve and protect Bahamian lands,

waters and ecosystems.

          149.   The stated mission of Save the Bays is not to destroy and damage Plaintiff’s

business and property.
                                                 144
                                              1107729v.1
                                                  21

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 23 of 165




        150.    Upon information and belief, Save the Bays has used funds funneled to it or through

it, to pay for the scheme to destroy and damage Plaintiff’s business and property, including the

procurement of false statements against Plaintiff.

        151.    Upon information and belief, Save the Bays carried out illegal and/or improper

activities to further Defendant’s scheme to damage Plaintiff’s business and property at the

direction of, under the supervision of, at the request of or on behalf of Defendant.

        152.    The actions of Save the Bays against Plaintiff in furtherance of Defendant’s scheme

were authorized, directed, paid for and/or ratified by Defendant.

Philincia Cleare

        153.    Philincia Cleare is a Bahamian citizen residing in the United States.

        154.    Philincia Cleare is living in the United States at the request of and at the expense

of Defendant.

        155.    Philincia Cleare was and/or is part of a private witness protection program being

supported by Defendant.

        156.    Upon information and belief, Philincia Cleare was paid by or on behalf of

Defendant, or through Defendant’s agents or representatives, to carry out certain activities to

further Defendant’s scheme to damage Plaintiff’s business and property.

        157.    Philincia Cleare was paid, compensated, threatened and coerced to provide false

statements for use in the destruction of and damage to Plaintiff.

        158.    Philincia Cleare extorted Peter Nygård.

        159.    Philincia Cleare demanded in excess of $500,000 from Peter Nygård in exchange

for an agreement to refrain from providing false statements and other personal information to the

media and governmental authorities or assisting Defendant to destroy Peter Nygård. Peter Nygård
                                              144
                                             1107729v.1
                                                 22

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 24 of 165




refused to pay the extortionist demands and Philincia Cleare has since provided false statements

for money for use by Defendant in his conspiracy to damage Plaintiff. Philincia Cleare further

disseminated false statements through the media, provided false testimony to the media and to

governmental authorities, and assisted in damaging Plaintiff Peter Nygård.

        160.   Philincia Cleare carried out illegal and/or improper activities to further Defendant’s

scheme to damage Plaintiff’s business and property at the direction of, under the supervision of,

at the request of or on behalf of Defendant.

        161.   The actions of Philincia Cleare against Plaintiff in furtherance of Defendant’s

scheme were authorized, directed, paid for and/or ratified by Defendant.

Tazhmoye Cummings

        162.   Tazhmoye Cummings is a Jamaican citizen residing in the United States.

        163.   Tazhmoye Cummings is living in the United States at the request of and at the

expense of Defendant.

        164.   Tazhmoye Cummings was and/or is part of a private witness protection program

being supported by Defendant.

        165.   Upon information and belief, Tazhmoye Cummings was paid by or on behalf of

Defendant to carry out certain activities against Plaintiff and in furtherance of Defendant’s scheme.

        166.   Tazhmoye Cummings extorted Peter Nygård.

        167.   Tazhmoye Cummings demanded that Peter Nygård pay up to $800,000 in order to

avoid her making a false statement as requested by Defendant, alleging she had engaged in sex

with Plaintiff in California when she was 17. Tazhmoye Cummings knew any such statement about

Plaintiff engaging in underage sex with her was false. Peter Nygård refused to pay the $800,000

she was seeking. In return, Tazhmoye Cummings tried to further negotiate a deal with Plaintiff,
                                          144
                                               1107729v.1
                                                  23

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 25 of 165




claiming that Defendant Louis Bacon was willing to pay her more money to provide such false

statements. When Plaintiff refused to pay the extortionist demand, Ms. Cummings worked with

Defendant to make false statements about Plaintiff, disseminate false statements to the media,

provide false testimony to the media and governmental authorities and assist in damaging Plaintiff.

        168.   Tazhmoye Cummings was paid, compensated, threatened and coerced to provide

false statements for use in the destruction of and damage to Plaintiff.

        169.   Tazhmoye Cummings carried out illegal and/or improper activities at the direction

of, under the supervision of, at the request of or on behalf of Defendant which have damaged and

threaten to damage Plaintiff.

        170.   The acts of Tazhmoye Cummings against Plaintiff in furtherance of Defendant’s

scheme were authorized, directed, paid for and/or ratified by Defendant.

Samantha Storr

        171.   Samantha Storr is a Bahamian citizen residing in the United States.

        172.   Samantha Storr is living in the United States at the request of and at the expense of

Defendant.

        173.   Samantha Storr was and/or is part of a private witness protection program being

supported by Defendant.

        174.   Upon information and belief, Samantha Storr was paid by or on behalf of Defendant

to carry out certain activities against Plaintiff and in furtherance of Defendant’s scheme.

        175.   Samantha Storr was paid, compensated, threatened and coerced to provide false

statements against Plaintiff to destroy and damage to Plaintiff’s business and property.

        176.   Samantha Storr extorted Peter Nygård.

        177.   Samantha Storr demanded that Peter Nygård pay in excess of $500,000 in exchange
                                             144
                                             1107729v.1
                                                 24

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 26 of 165




for an agreement not to provide false statements and other personal information to the media and

governmental authorities, and to assist Defendant to destroy Peter Nygård. Peter Nygård refused

to pay the extortionist demands and Samantha Storr has since provided false statements for money

for use by Defendant in his conspiracy to damage Plaintiff. Samantha Storr further disseminated

false statements through the media, provided false testimony to the media and to governmental

authorities, and assisted in damaging Plaintiff.

        178.      In or about January of 2014, Samantha Storr extorted Peter Nygård by threatening

that she would provide incriminating and offensive video recordings of Peter Nygård to Defendant

unless Peter Nygård paid her $500,000. However, upon information belief, she had no

incriminating video recordings and instead was operating from a directive provided by Defendant

and his agents.

        179.      Samantha Storr carried out illegal and/or improper activities at the direction of,

under the supervision of, at the request of or on behalf of Defendant which have damaged and

threaten to damage Plaintiff.

        180.      The acts of Samantha Storr against Plaintiff in furtherance of Defendant’s scheme

were authorized, directed, paid for and/or ratified by Defendant.

Robynn Toni Smith

        181.      Upon information and belief, Robynn Toni Smith is a close friend of Tazhmoye

Cummings.

        182.      Upon information and belief, Robynn Toni Smith encouraged Tazhmoye

Cummings to confront Peter Nygård about Defendant’s “unsavory approach.”

        183.      Upon information and belief, Robynn Toni Smith acted in conjunction with

Samantha Storr, Philincia Cleare, and Tazhmoye Cummings in their effort to extort Peter Nygård
                                            144
                                               1107729v.1
                                                   25

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 27 of 165




for money in exchange for their promise not to work with Defendant against Peter Nygård.

        184.   Upon information and belief, Robynn Toni Smith negotiated an extortion scheme

on behalf of Tazhmoye Cummings.

        185.   In 2016, Robynn Toni Smith acted as the conduit for Tazhmoye Cummings

demanding $800,000 from Peter Nygård to refrain from providing false information and statements

to Defendant about Peter Nygård engaging in sex with underage women. Robynn Toni Smith knew

such claims were false, represented such claims were false, and was willing to arrange a statement

to that effect, if she was paid for her efforts. When Plaintiff refused to pay her, Tazhmoye

Cummings opted to work with Defendant to destroy Plaintiff by providing false statements to the

media and governmental authorities.

        186.   Upon information and belief, while the extortion scheme was advanced by Robynn

Toni Smith, it was fostered at the request of Defendant and/or his agents.

Stephen Feralio

        187.   Stephen Feralio is a United States citizen residing in the United States.

        188.   Stephen Feralio was formerly employed by and contracted by Plaintiff or

businesses associated with Plaintiff.

        189.   Upon information and belief, in or about May of 2011, Stephen Feralio began

working for Peter Nygård as Creative Director for Nygård International Partnership.

        190.   Over the next few years, Stephen Feralio entered into additional employment

agreements and contractor agreements for creative development services.

        191.   In or about March of 2014, Stephen Feralio’s employment with Nygård

International Partnership ended.

        192.   Following the end of Stephen Feralio’s employment with Nygård International
                                            144
                                             1107729v.1
                                                26

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 28 of 165




Partnership, Stephen Feralio was instructed to return all Nygård-owned property.

        193.   Stephen Feralio was and/or is part of a private witness protection program being

supported by Defendant.

        194.   Upon information and belief, Stephen Feralio was paid by or on behalf of

Defendant to carry out certain activities designed to further Defendant’s scheme to damage and

destroy Plaintiff’s business and property.

        195.   Upon information and belief, Stephen Feralio began communicating and working

with Defendant on the scheme to damage Plaintiff prior to his termination of employment/retention

by Nygård International Partnership.

        196.   In or about April of 2014, Stephen Feralio met with Jack Palladino, a San

Francisco-based investigator who had been working for Defendant Louis Bacon in the scheme to

damage Plaintiff. Jack Palladino and his female associate met with Stephen Feralio for the purpose

of providing information to Defendant’s agents about Peter Nygård. These purposes ran afoul of

Stephen Feralio’s agreement with Nygård International Partnership, and his duties of privacy and

privilege running to Plaintiff.

        197.   Upon information and belief, Stephen Feralio was paid by Defendant, or persons

related to Defendant, or at direction of Defendant to Defendant’s knowledge, to breach the

confidentiality agreement that Feralio previously entered into with Plaintiff or businesses

associated with Plaintiff.

        198.   On or about July 31, 2014, Stephen Feralio entered into an agreement [titled “The

Agreement”] with Belvedere and Wilson Mesa.

        199.   In or about August of 2014, Stephen Feralio submitted an affidavit confirming he

had accepted a stipend and indemnity in exchange for his cooperation.
                                             144
                                             1107729v.1
                                                27

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 29 of 165




        200.      Upon information and belief, Stephen Feralio provided Defendant’s investigator

with the written agreement he had with Nygård International Partnership.

        201.      Upon information and belief, Stephen Feralio provided confidential information to

Defendant and/or his agents without Plaintiff’s or businesses associated with Plaintiff’s

permission, and in violation of the confidentiality agreement with Plaintiff or businesses associated

with Plaintiff.

        202.      Upon information and belief, Stephen Feralio wrongfully revealed confidential

information to Defendant with the intent and knowledge that Defendant would use the confidential

information to further Defendant’s scheme to damage and destroy Plaintiff’s business and

property.

        203.      Upon information and belief, in addition to providing proprietary and personal

information, in violation of his contractual agreements and in violation of Plaintiff’s privacy rights,

Stephen Feralio provided Defendant with assistance in procuring false statements by, among other

things, identifying people for Defendant’s agents to contact to solicit false and damaging

statements.

        204.      Stephen Feralio acted as Defendant’s agent in contacting others for assistance in

destroying Plaintiff, including suggesting that others could be given a similar deal to the deal given

to Stephen Feralio by Defendant.

        205.      Upon information and belief, Stephen Feralio carried out illegal and/or improper

activities directed against Plaintiff at the direction of, under the supervision of, at the request of or

on behalf of Defendant, which have damaged and threaten to damage Plaintiff.

        206.      The acts and/or actions of Stephen Feralio against Plaintiff in furtherance of

Defendant’s scheme were authorized, directed, paid for or ratified by Defendant.
                                             144
                                               1107729v.1
                                                   28

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 30 of 165




        207.   Upon information and belief, in or about August 2014, Belvedere began paying

Stephen Feralio’s monthly rent.

Jestan Sands

        208.   Jestan Sands is a Bahamian citizen.

        209.   Jestan Sands’ current residence is unknown.

        210.   On or about June 23, 2015, Jestan Sands became a Nygård employee in the

Bahamas.

        211.   Upon information and belief, Jestan Sands was and/or is part of the private witness

protection program being supported by Defendant.

        212.   Upon information and belief, Jestan Sands was paid by or on behalf of Defendant

to carry out certain activities in furtherance of Defendant’s scheme to damage Plaintiff’s business

and property, including but not limited to the dissemination of false information.

        213.   Upon information and belief, Jestan Sands served as a liaison between Samantha

Storr, Philincia Cleare, and Robynn Toni Smith and Peter Nygård for purposes of extorting funds

from Peter Nygård.

        214.   In or about January of 2014, Samantha Storr and Philincia Cleare admitted to Jestan

Sands that they were extorting Peter Nygård for $500,000 each. Upon information and belief,

Jestan Sands assisted them in their scheme at the behest of Defendant.

        215.   In or about 2017, Jestan Sands published numerous falsehoods about Plaintiff.

        216.   Jestan Sands claimed that during his time working for Plaintiff or businesses

associated with Plaintiff, which began in 2007, he knew that Plaintiff Peter Nygård engaged in

coerced sex acts and bribery. However, Jestan Sands knew these statements to be false when he

made them.
                                               144
                                             1107729v.1
                                                29

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 31 of 165




        217.   In July 2013, after the time period in which he claimed the coerced sex acts and

bribery took place, Jestan Sands introduced and presented Peter Nygård with a Leadership Award

at a youth and government conference. At the ceremony, Jestan Sands’ mother, Arleen B. Sands,

the First Elder, Freeport Seventh-day Adventist Church, gave the welcoming remarks.

        218.   Jestan Sands left the employ of Plaintiff or businesses associated with Plaintiff and

later returned to the employ of Plaintiff or businesses associated with Plaintiff briefly in 2015.

Upon information and belief, Jestan Sands was working for Defendant and his agents while

employed by Plaintiff or businesses associated with Plaintiff.

        219.   Upon information and belief, in December 2015, Jestan Sands left the Bahamas and

entered into Defendant’s private witness protection program, where he was provided money,

housing and guards.

        220.   Upon information and belief, Jestan Sands’ statements about Plaintiff, made after

Plaintiff gave him an award and he returned to work for Plaintiff or businesses associated with

Plaintiff, were influenced by Defendant and/or his agents.

        221.   Upon information and belief, Jestan Sands was paid, compensated, threatened and

coerced to provide false statements in furtherance of Defendant’s scheme to destroy and damage

Plaintiff’s business and property.

        222.   Upon information and belief Jestan Sands carried out illegal and/or improper

activities at the direction of, under the supervision of, at the request of or on behalf of Defendant

which have damaged and continue to damage Plaintiff.

        223.   Upon information and belief, the acts and/or actions of Jestan Sands against

Plaintiff in furtherance of Defendant’s scheme were authorized, directed, paid for, or ratified by

Defendant.
                                                144
                                             1107729v.1
                                                 30

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 32 of 165




Other Unnamed Individuals Kept Hidden By Defendant

        224.   Upon information and belief, Defendant has supported a private witness protection

program, hiding away other as yet to be identified individuals who have been paid, coerced, and

threatened to cooperate with Defendant and/or his agents in the enterprise discussed herein.

        225.   Upon information and belief, these other as yet to be identified individuals were

paid, compensated, threatened and coerced to provide false statements for use in the destruction of

and damage to Plaintiff.

        226.   These as yet to be identified individuals carried out illegal and/or improper

activities at the direction of, under the supervision of, at the request of or on behalf of Defendant

which have damaged, continue to damage and threaten to damage Plaintiff.

        227.   Upon information and belief, the actions of the as yet to be identified individuals

against Plaintiff in furtherance of Defendant’s scheme were authorized, directed, paid for and/or

ratified by Defendant.

Wisler Davilma

        228.   Wisler Davilma is a Bahamian resident.

        229.   Wisler Davilma is also known by the nickname “Bobo” (hereinafter Wisler

Davilma shall also be referred to as “Bobo”).

        230.   Bobo has been paid by or on behalf of Defendant to carry out activities designed to

further Defendant’s scheme to damage Plaintiff’s business and property.

        231.   Bobo has been paid by or on behalf of Defendant through funds originating in New

York to carry out certain activities in furtherance of Defendant’s scheme to damage Plaintiff’s

business and property.

        232.   Bobo has been instructed by and has coordinated with attorneys in New York.
                                             144
                                             1107729v.1
                                                 31

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 33 of 165




        233.   Bobo was paid, compensated, threatened and coerced to provide false statements

for use in Defendant’s scheme to destroy and damage Plaintiff’s business and property.

        234.   Bobo engaged in illegal and improper acts of threatening witnesses who refused to

cooperate with Defendant’s scheme of disseminating and gathering false statements against

Plaintiff, at the behest of Defendant.

        235.   Bobo carried out illegal and/or improper activities against Plaintiff at the direction

of, under the supervision of, at the request of or on behalf of Defendant which have damaged,

continue to damage, and threaten to damage Plaintiff.

        236.   The actions taken by Bobo against Plaintiff in furtherance of Defendant’s scheme

were authorized, directed, paid for and/or ratified by Defendant.

Livingston Bullard

        237.   Livingston Bullard is a Bahamian resident.

        238.   Livingston Bullard is also known by the nickname “Toggi” (hereinafter Livingston

Bullard shall also be referred to as “Toggi”).

        239.   Toggi has been paid by or on behalf of Defendant to carry out certain activities

designed to further Defendant’s scheme to damage Plaintiff’s business and property.

        240.   Toggi has been paid by or on behalf of Defendant through funds originating in New

York to carry out certain activities in furtherance of Defendant’s scheme to damage Plaintiff’s

business and property.

        241.   Toggi has been instructed by and has coordinated with attorneys in New York

regarding the acts/actions taken by Toggi in furtherance of Defendant’s scheme to damage

Plaintiff’s business and property.

        242.   Toggi was paid, compensated, threatened and coerced to provide false statements
                                             144
                                             1107729v.1
                                                 32

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 34 of 165




for use in Defendant’s scheme designed to destroy and damage Plaintiff’s business and property.

        243.   Toggi engaged in illegal and improper acts of threatening witnesses who refused to

cooperate with Defendant’s scheme of disseminating and gathering false statements against

Plaintiff, at the behest of Defendant.

        244.   Toggi carried out illegal and/or improper activities against Plaintiff at the direction

of, under the supervision of, at the request of or on behalf of Defendant which have damaged,

continue to damage, and threaten to damage Plaintiff.

        245.   The acts and actions of Toggi in furtherance of Defendant’s scheme to destroy and

damage Plaintiff have been authorized, directed, paid for and/or ratified by Defendant.

Sean Merrick

        246.   Sean Merrick is a resident of the United States with a current residence in Los

Angeles.

        247.   Sean Merrick is professionally known as “Jacky Jasper” (hereinafter “Sean

Merrick” or “Jacky Jasper”).

        248.   Jacky Jasper was also known as the “Hollywood Street King.”

        249.   Sean    Merrick,    along    with        others,   operated   a   website   located   at

diaryofahollywoodstreetking.com and at hollywoodstreetking.com.

        250.   Sean Merrick, along with others, was involved in the operation of the website

located at diaryofahollywoodstreetking.com and at hollywoodstreetking.com.

        251.   The diaryofahollywoodstreetking.com website was registered, controlled, and

operated in the United States at all relevant times pertinent hereto.

        252.   The diaryofahollywoodstreetking.com website was hosted in the United States.

        253.   The diaryofahollywoodstreetking.com website was provided with private and false
                                             144
                                              1107729v.1
                                                   33

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 35 of 165




information about Plaintiff at the direction of Defendant, his agents or one of the individuals

identified herein.

        254.    On or about February 6, 2012, an article authored by Jacky Jasper was published

on diaryofahollywoodstreetking.com website. Subsequent to this article, Jacky Jasper published

additional outlandish articles on the diaryofahollywoodstreetking.com website and on Twitter.

        255.    Upon further information and belief, these articles by Jacky Jasper, published on

diaryofahollywoodstreetking.com website, contained false allegations regarding Peter Nygård’s

private, personal life.

        256.    Upon further information and belief, the articles by Jacky Jasper led to a complaint

for defamation by Plaintiff and businesses associated with Plaintiff which resulted in a judgment

in their favor against Jacky Jasper.

        257.    Jacky Jasper had communications with Allison Cain of the Palladino & Sutherland

investigation firm who were acting on behalf of Defendant.

        258.    Jacky Jasper accepted material about Plaintiff knowing it would damage Plaintiff.

        259.    Jacky Jasper carried out illegal and/or improper activities at the direction of, under

the supervision of, at the request of or on behalf of Defendant which have damaged and threaten

to damage Plaintiff.

        260.    The acts and actions of Jacky Jasper against Plaintiff were in furtherance of

Defendant’s scheme and were authorized, directed, initiated, prompted and/or ratified by

Defendant and/or his agents.

Bradley Pratt

        261.    Bradley Pratt is a former Bahamian Police Officer.

        262.    Upon information and belief, Bradley Pratt received money from or on behalf of
                                              144
                                              1107729v.1
                                                 34

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 36 of 165




Defendant to carry out certain activities directed against Plaintiff in furtherance of Defendant’s

scheme to damage and destroy Plaintiff’s business and property.

        263.     Bradley Pratt was part of Defendant’s scheme to compensate witnesses to make

false statements about Plaintiff in order to damage and destroy Plaintiff’s business and property.

        264.     Bradley Pratt carried out illegal and/or improper activities against Plaintiff in

furtherance of Defendant’s scheme and at the direction of, under the supervision of, at the request

of or on behalf of Defendant which activities have damaged, continue to damage, and threaten to

damage Plaintiff.

        265.     The acts and actions of Bradley Pratt directed against Plaintiff and in furtherance

of Defendant’s scheme were authorized, directed, paid for and/or ratified by Defendant.

Princess Pratt

        266.     Princess Pratt is a Bahamian citizen and relative of Bradley Pratt.

        267.     Princess Pratt attempted to bribe and coerce women to make up false stories about

Peter Nygård for use in a scheme to damage him and his business, which scheme was directed by,

paid for and authorized by Defendant.

        268.     Upon information and belief, in or about late 2010, Mary Ramona Elkenya Brown-

Taylor (“Mona Brown”) determined that Princess Pratt, acting on behalf of Defendant, was paying

women up to $10,000 to make up stories about Peter Nygård, specifically, the bigger the lie, the

more money the women were offered.

        269.     Mona Brown was also informed that if women were prepared to go on television

for the CBC Fifth Estate program and talk about the untrue stories, Defendant would pay them

even more money.

        270.     Shortly thereafter, upon information and belief, in or about 2011, Mona Brown
                                                144
                                               1107729v.1
                                                  35

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 37 of 165




received threats and had her car’s front passenger window smashed by Defendant’s agents.

        271.   Upon information and belief, Helen Nesbitt was approached by Princess Pratt to

make up stories about Nygård in exchange for cash.

        272.   Mona Brown spoke with Helen Nesbitt about the approach by Princess Pratt and

was subsequently threatened by Princess Pratt.

        273.   The actions of Princess Pratt were directed against Plaintiff and in furtherance of

Defendant’s scheme and were authorized, directed, paid for and/or ratified by Defendant.

Mary Braithwaite

        274.   Upon information and belief, Mary Braithwaite was the General Manager of Lyford

Cay Property Owners Association (“LCPOA”).

        275.   In a recorded conversation, Mary Braithwaite admitted that she wanted to get rid of

Peter Nygård not only from Lyford Cay, but from the Bahamas.

        276.   Upon information and belief, Mary Braithwaite hired Jerry Forrester as the LCPOA

Security Consultant.

        277.   Upon information and belief, Mary Braithwaite and Jerry Forrester conspired

together to find a young woman to say she was abused by Peter Nygård. The stated purpose of this

objective was to ensure that Nygård could not sell another blouse anywhere in the world.

        278.   Upon information and belief, Mary Braithwaite hired Pericles Maillis to represent

LCPOA against Peter Nygård.

        279.   Mary Braithwaite, in furtherance of Defendant’s objectives, had discussions about

ways to devalue Nygård Cay and determine the potential value of the property if it was to be sold

and Peter Nygård was gone.

        280.   Mary Brathwaite’s actions directed against Plaintiff and in furtherance of
                                           144
                                            1107729v.1
                                                 36

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 38 of 165




Defendant’s scheme were authorized, directed, paid for and/or ratified by Defendant.

Gerald “Jerry” Forrester

        281.    Gerald “Jerry” Forrester is a U.S citizen (hereinafter “Jerry Forrester”).

        282.    Jerry Forrester is a former FBI agent.

        283.    Upon information and belief, Jerry Forrester received money from or on behalf of

Defendant to carry out certain activities directed against Plaintiff in furtherance of Defendant’s

scheme to damage and destroy Plaintiff’s business and property.

        284.    Jerry Forrester was part of Defendant’s scheme to compensate witnesses to make

false statements about Plaintiff in order to damage and destroy Plaintiff’s business and property.

        285.    Jerry Forrester carried out illegal and/or improper activities against Plaintiff in

furtherance of Defendant’s scheme and at the direction of, under the supervision of, at the request

of or on behalf of Defendant which have damaged, continue to damage, and threaten to damage

Plaintiff’s business and property.

        286.    The acts and actions of Jerry Forrester directed against Plaintiff in furtherance of

Defendant’s scheme were authorized, directed, paid for and/or ratified by Defendant.

Stephen Davis

        287.    Stephen Davis is a New York-based private investigator.

        288.    Upon information and belief, Stephen Davis received money from or on behalf of

Defendant to carry out certain activities directed against Plaintiff in furtherance of Defendant’s

scheme to damage and destroy Plaintiff’s business and property.

        289.    Upon information and belief Stephen Davis was part of Defendant’s scheme to

compensate witnesses to make false statements about Plaintiff in order to damage and destroy

Plaintiff’s business and property.
                                                 144
                                              1107729v.1
                                                 37

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 39 of 165




        290.   Upon information and belief, Stephen Davis carried out illegal and/or improper

activities against Plaintiff in furtherance of Defendant’s scheme and at the direction of, under the

supervision of, at the request of or on behalf of Defendant which have damaged, continue, and

threaten to damage Plaintiff’s business and property.

        291.   The acts and/or actions of Stephen Davis against Plaintiff and in furtherance of

Defendant’s scheme were authorized, directed, paid for and/or ratified by Defendant.

Callenders & Co.

        292.   Callenders & Co. (“Callenders”) is a Bahamian law firm founded in 1903.

        293.   Fred Smith is the Freeport Managing Partner of Callenders.

        294.   Callenders has several attorneys who have acted both in the Bahamas and the

United States on behalf of Defendant.

        295.   Upon information and belief, Callenders was and is an integral part of the private

witness protection program discussed herein.

        296.   Upon information and belief, Callenders was and is part of Defendant’s scheme to

arrange for false witness statements to be made about Plaintiff in an effort to destroy and damage

Plaintiff.

        297.   Upon information and belief, Callenders authorized, directed and carried out

activities for Defendant against Plaintiff by, among other things, arranging for the swearing of

false witness statements, and the presentation of false statements to the United States authorities,

including the Department of Homeland Security and the FBI.

        298.   Upon information and belief, the attorneys at Callenders that participated in

Defendant’s scheme did so knowingly and with malice.

        299.   Attorneys at Callenders arranged for representatives of a prominent New York
                                             144
                                             1107729v.1
                                                38

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 40 of 165




newspaper to meet with individuals who they knew would provide false information about

Plaintiff.

        300.    Attorneys at Callenders arranged for women to meet with a Florida attorney who

eventually would become counsel of record in a 2020 lawsuit commenced by Jane Does against

Plaintiff in the United States District Court for the Southern District of New York (the “Class

Action Counsel”).

        301.    Attorneys at Callenders arranged for women to have legal counsel and their

expenses paid for meetings held with the authorities in New York whereat the women would repeat

their false statements about Peter Nygård.

        302.    Attorneys at Callenders arranged for representatives of a prominent New York

newspaper to meet with individuals who were paid to provide the reporter with false information

directed against Plaintiff.

        303.    Upon information and belief, Callenders carried out illegal and/or improper

activities against Plaintiff and in furtherance of Defendant’s scheme at the direction of, under the

supervision of, at the request of or on behalf of Defendant which have damaged, continue to

damage, and threaten to damage Plaintiff.

        304.    The acts and/or actions of Callenders directed against Plaintiff and in furtherance

of Defendant’s scheme were authorized, directed, paid for and/or ratified by Defendant.

        305.    Callenders was paid for the acts and/or actions taken against Plaintiff in furtherance

of Defendant’s scheme, directly or indirectly through funds originating in the United States, and

particularly New York.

        306.    Callenders was paid for the acts and/or actions taken against Plaintiff in furtherance

of Defendant’s scheme directly or indirectly through funds directed by Defendant.
                                               144
                                              1107729v.1
                                                 39

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 41 of 165




Doneth Cartwright

        307.   Doneth Cartwright is a Jamaican citizen, residing in the Bahamas.

        308.   Doneth Cartwright is a legal associate at Callenders.

        309.   Doneth Cartwright has engaged in conduct in the United States on behalf of

Defendant in furtherance of Defendant’s scheme against Plaintiff.

        310.   Doneth Cartwright has been part of Defendant’s scheme to solicit, through

payments to witnesses, false statements against Plaintiff to be used to destroy and damage

Plaintiff’s business and property.

        311.   Doneth Cartwright has used the private witness protection program to coerce

witnesses to comply with Defendant’s scheme to provide false statements about Plaintiff.

        312.   Doneth Cartwright arranged for representatives of a prominent New York

newspaper to meet with individuals who she knew would provide false information about Plaintiff.

        313.   Doneth Cartwright arranged for representatives of a prominent New York

newspaper to meet with individuals who she knew were compensated by Defendant to provide the

reporter with false information about and against Plaintiff in furtherance of Defendant’s scheme.

        314.   Doneth Cartwright arranged for the Class Action Counsel to meet with women in

the witness protection program and others who were not in the witness protection program,

including women in the United States and in the Bahamas.

        315.   Upon information and belief, Doneth Cartwright arranged for women to travel to

New York to meet with the authorities to repeat false statements about Peter Nygård.

        316.   Upon information and belief, Doneth Cartwright authorized, directed and carried

out activities against Plaintiff and in furtherance of Defendant’s scheme and for Defendant in

arranging for the swearing of false witness statements, and the presentation of false statements to
                                                144
                                            1107729v.1
                                                40

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 42 of 165




the United States authorities, including the Department of Homeland Security and the FBI.

        317.   Upon information and belief, Doneth Cartwright carried out illegal and/or improper

activities against Plaintiff in furtherance of Defendant’s scheme at the direction of, under the

supervision of, at the request of or on behalf of Defendant which have damaged, continue to

damage and threaten to damage Plaintiff.

        318.   The acts and actions of Doneth Cartwright against Plaintiff in furtherance of

Defendant’s scheme were authorized, directed, paid for and/or ratified by Defendant.

Palladino & Sutherland

        319.   Palladino & Sutherland is a private detective agency located in San Francisco,

California.

        320.   Palladino & Sutherland is licensed by the Bureau of Security and Investigative

Services for the State of California.

        321.   Palladino & Sutherland was compensated from or on behalf of Defendant to carry

out certain activities against Plaintiff in furtherance of Defendant’s scheme.

        322.   Palladino & Sutherland was part of Defendant’s scheme to arrange for false witness

statements to be made about or against Plaintiff in an effort to destroy and damage Plaintiff’s

business and property.

        323.   Upon information and belief, Palladino & Sutherland was part of Defendant’s

scheme to conduct a private witness protection program designed in part to coerce individuals to

provide false sworn testimony about Plaintiff in an effort to destroy and damage Plaintiff, and in

an effort to wrongly initiate legal proceedings against Peter Nygård.

        324.   Upon information and belief, Palladino & Sutherland attempted to coerce Bianca

McKinney, a United States Citizen, to provide false sworn statements against Peter Nygård, by
                                            144
                                             1107729v.1
                                                41

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 43 of 165




among other things, instituting a false litigation against Plaintiff.

        325.     Upon information and belief, Palladino & Sutherland carried out illegal and/or

improper activities against Plaintiff and in furtherance of Defendant’s scheme at the direction of,

under the supervision of, at the request of or on behalf of Defendant which have damaged and

continue to damage Plaintiff.

        326.     Upon information and belief, Palladino & Sutherland arranged for Stephen Feralio

to join Defendant’s witness protection program, knowing he would violate his duties to Plaintiff

or businesses associated with Plaintiff and would assist in procuring people to make false

statements about Plaintiff.

        327.     The acts and actions of Palladino & Sutherland against Plaintiff in furtherance of

Defendant’s scheme were authorized, directed, paid for and/or ratified by Defendant.

Jack Palladino

        328.     Jack Palladino is a U.S. citizen residing in California.

        329.     Jack Palladino is a licensed Private Investigator, licensed by the Bureau of Security

and Investigative Services for the State of California.

        330.     Upon information and belief, Jack Palladino and/or his company (Palladino &

Sutherland) was paid by or on behalf of Defendant to carry out certain activities against Plaintiff

and in furtherance of Defendant’s scheme to damage and destroy Plaintiff’s business and property.

        331.     Upon information and belief, Jack Palladino was part of Defendant’s scheme to

arrange for false witness statements to be made about Plaintiff in an effort to destroy and damage

Plaintiff’s business and property.

        332.     Upon information and belief, Jack Palladino carried out illegal and/or improper

activities against Plaintiff and in furtherance of Defendant’s scheme and at the direction of, under
                                                  144
                                               1107729v.1
                                                   42

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 44 of 165




the supervision of, at the request of or on behalf of Defendant which have damaged, continue to

damage, and threaten to damage Plaintiff.

        333.    The acts and/or actions of Jack Palladino against Plaintiff and in furtherance of

Defendant’s scheme were authorized, directed, paid for and/or ratified by Defendant.

Sara Ness

        334.    Sara Ness is a U.S. citizen.

        335.    Sara Ness is and/or was an investigator at Palladino & Sutherland.

        336.    Upon information and belief, Sara Ness worked on projects for Defendant as an

investigator at or with Palladino & Sutherland in furtherance of Defendant’s scheme against

Plaintiff.

        337.    Upon information and belief, Sara Ness was part of Defendant’s scheme against

Plaintiff to solicit false witness statements to be used to destroy and damage Plaintiff’s business

and property.

        338.    Upon information and belief, Sara Ness contacted numerous former Nygård

employees and acquaintances to try and influence them to make statements about Peter Nygård.

        339.    Upon information and belief, in 2015, Sara Ness was hired by Defendant to track

down a former model for Peter Nygård.

        340.    Upon information and belief, Sara Ness pressured the former model into making

false statements that she had been abused by Peter Nygård.

        341.    Upon information and belief, the former model denied allegations made by Sara

Ness that she had been abused by Peter Nygård.

        342.    Upon information and belief, Sara Ness pressured the former model into making

false statements that she had been involved in sex trafficking by Peter Nygård.
                                                144
                                               1107729v.1
                                                  43

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 45 of 165




        343.   Upon information and belief, the former model denied allegations made by Sara

Ness that she had been involved in sex trafficking by Peter Nygård.

        344.   Upon information and belief, Sara Ness in furtherance of Defendant’s scheme

against Plaintiff, coerced witnesses to provide false statements against and about Plaintiff to

destroy and damage Plaintiff.

        345.   Upon information and belief, in 2015, Sara Ness was sent by Defendant to track

down and harass Bianca McKinney.

        346.   Upon information and belief, Sara Ness approached Bianca McKinney in her home

and identified herself as an investigator with Palladino & Sutherland working on behalf of

Defendant.

        347.   Upon information and belief, Sara Ness told Bianca McKinney that her client,

Defendant, wanted to put Peter Nygård in jail.

        348.   Upon information and belief, Sara Ness showed Bianca McKinney a portion of a

lawsuit filed by attorney Michael Artan, and pressured McKinney to say that Nygård was involved

in sex trafficking and abusing women.

        349.   Upon information and belief, Bianca McKinney denied the allegations that Sara

Ness was pressuring her to make.

        350.   Bianca McKinney, a California resident, claimed that Sara Ness threatened her to

have Bianca McKinney assist in Defendant’s scheme against Plaintiff designed to destroy and

damage Plaintiff’s business and property.

        351.   On September 3, 2015, Sara Ness made defamatory and inflammatory comments

to Darlyne Lucchesi regarding false allegations of rape and false imprisonment by Peter Nygård

in an effort to coerce Darlyne Lucchesi to provide similar comments.
                                               144
                                            1107729v.1
                                                 44

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 46 of 165




        352.    Upon information and belief, Darlyne Lucchesi denied the allegations regarding

Peter Nygård made by Sara Ness.

        353.    Upon information and belief, Sara Ness carried out illegal and/or improper

activities against Plaintiff at the direction of, under the supervision of, at the request of or on behalf

of Defendant which have damaged, continue to damage and threaten to damage Plaintiff.

        354.    The acts and actions of Sara Ness against Plaintiff in furtherance of Defendant’s

scheme were authorized, directed, paid for and/or ratified by Defendant.

Allison Cain

        355.    Allison Cain is a U.S. citizen.

        356.    Upon information and belief, Allison Cain currently resides and/or works in

Maryland.

        357.    Allison Cain was previously associated with the Palladino & Sutherland firm.

        358.    Allison Cain worked on projects for Defendant.

        359.    Allison Cain was part of the scheme to solicit false statements to be used to destroy

and damage Plaintiff.

        360.    Allison Cain communicated with Jacky Jasper about the private and false

information published by the diaryofahollywoodstreetking.com website to further the scheme to

destroy and damage Plaintiff.

        361.    Upon information and belief, Allison Cain was part of the private witness protection

program designed to coerce individuals to make false statements to help destroy and damage

Plaintiff.

        362.    Upon information, Allison Cain carried out illegal and/or improper activities at the

direction of, under the supervision of, at the request of or on behalf of Defendant which have
                                               144
                                                1107729v.1
                                                   45

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 47 of 165




damaged, continue to damage and threaten to damage Plaintiff.

        363.    The acts and/or actions of Allison Cain against Plaintiff in furtherance of

Defendant’s scheme were authorized, directed, paid for and/or ratified by Defendant.

D&R Agency, LLC

        364.    The D&R Agency, LLC (“D&R”) is an investigative agency based in Fort

Lauderdale, Florida.

        365.    D&R is licensed by the State of Florida.

        366.    Upon information and belief, D&R was retained by a New York investigation firm

for or on behalf of Defendant.

        367.    Upon information and belief, D&R was paid by or on behalf of Defendant to carry

out certain activities.

        368.    The funds paid to D&R were directed and/or paid from New York.

        369.    D&R engaged in activities to try to implicate Peter Nygård in a murder for hire

scheme, which D&R, Fred Smith and others referred to as the “murder for hire plot”, and other

schemes designed to destroy and damage Plaintiff.

        370.    D&R used funds provided by Defendant and/or Defendant’s agents through an

intricate improper financial scheme to pay Bobo and Toggi significant sums of money in an

attempt to implicate Peter Nygård in a murder for hire scheme and encourage the making of false

statements against Plaintiff.

        371.    Defendant’s agents created bank accounts in various countries to facilitate

payments made to Bobo and Toggi.

        372.    On or about February 5, 2015, expense money was furnished by Defendant’s agents

to Bobo and Toggi.
                                               144
                                             1107729v.1
                                                46

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 48 of 165




        373.   Upon information and belief, as of May 2015, Bobo and Toggi were paid by or on

behalf of Defendant’s agents at least $250,000 for their services in manufacturing “evidence”

regarding Peter Nygård.

        374.   D&R was involved in the planning, developing and coordination of Bobo &

Toggi’s “murder for hire” scheme.

        375.   D&R was involved in the surreptitious recording of Plaintiff Peter Nygård without

his knowledge or consent, in an effort to manufacture evidence for the scheme.

        376.   Upon information and belief, during a meeting with investigators John DiPaolo and

Damian McLaughlin, Bobo and Toggi agreed to record Peter Nygård.

        377.   In or about March 2015, John DiPaolo (along with Damian McLaughlin) provided

Bobo and Toggi with a recording device to record future conversations with Peter Nygård.

        378.   Upon information and belief, D&R engaged in other activities in furtherance of

Defendant’s scheme designed to destroy and/or damage Plaintiff’s business and property.

        379.   D&R participated in arranging for payments by or on behalf of Defendant totaling

in excess of $1 million.

        380.   D&R carried out illegal and/or improper activities against Plaintiff and in

furtherance of Defendant’s scheme and at the direction of, under the supervision of, at the request

of or on behalf of Defendant which have damaged, continue to damage, and threaten to damage

Plaintiff.

        381.   The acts and actions of D&R were directed against Plaintiff and in furtherance of

Defendant’s scheme and were authorized, directed, paid for and/or ratified by Defendant.

John DiPaolo

        382.   John DiPaolo is a U.S. citizen.
                                                 144
                                            1107729v.1
                                                 47

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 49 of 165




        383.     John DiPaolo is a resident of Florida.

        384.     John DiPaolo was and/or is a member of D&R.

        385.     John DiPaolo was or is President of D&R.

        386.     Upon information and belief, John DiPaolo (as President of The D&R Investigative

Services) was hired by Defendant to obtain information on Peter Nygård.

        387.     Upon information and belief, John DiPaolo was paid by or on behalf of Defendant

to carry out certain improper and/or illegal activities against Plaintiff in furtherance of Defendant’s

scheme.

        388.     John DiPaolo was knowingly and actively engaged in the illegal and/or improper

activities designed to destroy and damage Plaintiff’s business and property.

        389.     John DiPaolo carried out illegal and/or improper activities against Plaintiff at the

direction of, under the supervision of, at the request of or on behalf of Defendant which have

damaged, continue to damage and threaten to damage Plaintiff.

        390.     The acts and/or actions of John DiPaolo were directed against Plaintiff and in

furtherance of Defendant’s scheme and were authorized, directed, paid for and/or ratified by

Defendant or Defendant’s agents.

Damian McLaughlin

        391.     Damian McLaughlin is an investigator based in the U.K.

        392.     Upon information and belief, Damian McLaughlin conspired with John DiPaolo

and D&R Investigators in their efforts to harm Peter Nygård.

        393.     Damian McLaughlin’s actions directed against Plaintiff and in furtherance of

Defendant’s scheme and were authorized, directed, paid for and/or ratified by Defendant.

R. Scott Rivas
                                                 144
                                              1107729v.1
                                                  48

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 50 of 165




        394.    R. Scott Rivas (“Scott Rivas”) is a U.S. citizen.

        395.    Scott Rivas is a resident of Florida.

        396.    Scott Rivas is the CEO of The D&R Agency, LLC.

        397.    Upon information and belief, Scott Rivas was paid by or on behalf of Defendant to

carry out certain improper and/or illegal activities against Plaintiff in furtherance of Defendant’s

scheme.

        398.    Scott Rivas was knowingly and actively engaged in the illegal and/or improper

activities designed to destroy and damage Plaintiff’s business and property.

        399.    Upon information and belief, Scott Rivas carried out illegal and/or improper

activities against Plaintiff at the direction of, under the supervision of, at the request of or on behalf

of Defendant which have damaged, continue to damage and threaten to damage Plaintiff.

        400.    The acts and/or actions of Scott Rivas were directed against Plaintiff and in

furtherance of Defendant’s scheme and were authorized, directed, paid for and/or ratified by

Defendant and/or Defendant’s agents.

James Lawson

        401.    James Lawson is a U.S. citizen.

        402.    James Lawson is a resident of Florida.

        403.    James Lawson is the President of JDL & Associates Consulting Corp. (“JDL”).

        404.    James Lawson is a former FBI agent.

        405.    James Lawson/JDL performed work for or on behalf of Defendant in furtherance

of Defendant’s scheme against Plaintiff.

        406.    Upon information and belief, James Lawson/JDL was paid by or on behalf of

Defendant to carry out certain illegal and/or improper activities against Plaintiff and in furtherance
                                                144
                                                1107729v.1
                                                   49

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 51 of 165




of Defendant’s scheme.

        407.   Upon information and belief, in furtherance of Defendant’s scheme against

Plaintiff, James Lawson/JDL followed instructions from an entity in New York.

        408.   Upon information and belief James Lawson/JDL was actively and knowingly

engaged in the illegal and/or improper activities designed to destroy and damage Plaintiff’s

business and property.

        409.   Upon information and belief James Lawson/JDL was knowingly and actively

involved in developing, planning and carrying out Bobo and Toggi’s murder for hire scheme.

        410.   James Lawson/JDL was involved in the surreptitious recordings of Peter Nygård

without Peter Nygård’s knowledge or consent.

        411.   Upon information and belief, through 2019 at least, James Lawson/JDL has

harassed and/or coerced individuals who knew Peter Nygård, including former girlfriends,

employees and acquaintances, to provide false statements against Plaintiff in an effort to damage

Plaintiff’s business and property.

        412.   James Lawson/JDL carried out illegal and/or improper activities against Plaintiff at

the direction of, under the supervision of, at the request of or on behalf of Defendant which have

damaged, continue to damage and threaten to damage Plaintiff.

        413.   The acts and/or actions of James Lawson/JDL were directed against Plaintiff and

in furtherance of Defendant’s scheme and were authorized, directed, paid for and/or ratified by

Defendant and/or Defendant’s agents.

Michael Pintard

        414.   Michael Pintard co-conspired with Defendant’s agents, Fred Smith and

investigators, to harm Peter Nygård.
                                               144
                                            1107729v.1
                                                50

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 52 of 165




        415.   Upon information and belief, Michael Pintard acted as a liaison between

investigators and Bobo and Toggi. Michael Pintard helped to coordinate meetings and facilitated

the exchange of information.

        416.   Michael Pintard’s actions directed against Plaintiff and in furtherance of

Defendant’s scheme were authorized, directed, paid for and/or ratified by Defendant.

OTIA Investigations

        417.   O’Keefe-Tatigian Investigations and Associates, Inc. is or was a Michigan-based

private investigation business operated by Jack Tatigian, who was and/or is a principal of the

business.

        418.   Upon information and belief, O’Keefe-Tatigian Investigations and Associates, Inc.

was retained to conduct illegal and/or improper activities in furtherance of Defendant’s scheme

and for or on behalf of Defendant against Plaintiff.

        419.   O’Keefe-Tatigian Investigations and Associates, Inc. is also known as OT

Investigations and Associates or OTIA.

        420.   OTIA performed work by or on behalf of Defendant.

        421.   OTIA performed some of that work in New York.

        422.   OTIA was paid by or on behalf of Defendant or through Defendant’s agents to

perform or carry out certain illegal or improper activities directed against Plaintiff in furtherance

of Defendant’s scheme.

        423.   OTIA threatened, coerced and/or harassed individuals in New York and throughout

the United States in 2018 through 2020 in order to influence and gain cooperation with Defendant’s

scheme to destroy and damage Plaintiff through the procurement and dissemination of false

statements about the conduct of Plaintiff Peter Nygård.
                                                144
                                             1107729v.1
                                                 51

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 53 of 165




        424.   Upon information and belief, OTIA accompanied women who came to New York

to meet with federal authorities and the Class Action Counsel to ensure that they were following

through with their commitment to Defendant to make false statements about Plaintiff.

        425.   Upon information and belief, OTIA used investigators including Gary Marchetti

and Mark Tobias to coerce women to participate in Defendant’s scheme.

        426.   OTIA carried out its illegal and/or improper activities against Plaintiff and in

furtherance of Defendant’s scheme and at the direction of, under the supervision of, at the request

of or on behalf of Defendant which have damaged, continue to damage and threaten to damage

Plaintiff.

        427.   The acts and/or actions of OTIA were made against Plaintiff and in furtherance of

Defendant’s scheme and were authorized, directed, paid for and/or ratified by Defendant and/or

Defendant’s agents.

Gary Marchetti

        428.   Gary Marchetti is a U.S. citizen.

        429.   Gary Marchetti is a resident of Michigan.

        430.   Gary Marchetti is a retired Dearborn Police Department Detective Sergeant.

        431.   Gary Marchetti is or was employed by or contracted by OTIA.

        432.   Gary Marchetti performed work by or on behalf of Defendant.

        433.   Gary Marchetti performed work in New York and elsewhere in the United States

on behalf of Defendant.

        434.   Gary Marchetti, on behalf of Defendant and in furtherance of Defendant’s scheme

aimed against Plaintiff, threatened, coerced and/or harassed individuals in New York and

throughout the United States in 2018 through 2020 in order to further Defendant’s scheme to
                                            144
                                            1107729v.1
                                                   52

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 54 of 165




destroy and damage Plaintiff through the procurement and dissemination of false statements about

the conduct of Plaintiff.

        435.   Gary Marchetti carried out the illegal and/or improper activities against Plaintiff

and in furtherance of Defendant’s scheme and at the direction of, under the supervision of, at the

request of or on behalf of Defendant which have damaged, continue to damage and threaten to

damage Plaintiff.

        436.   The acts and/or actions of Gary Marchetti were made against Plaintiff and in

furtherance of Defendant’s scheme and were authorized, directed, paid for and/or ratified by

Defendant.

New York-based Law Firm

        437.   A New York-based law firm was paid by or on behalf of Defendant or by

Defendant’s agents to participate in and orchestrate the activities of agents of Defendant in

furtherance of Defendant’s scheme against Plaintiff.

        438.   The New York-based law firm participated in the activities designed to secure false

statements from individuals about Peter Nygård in an effort to file false reports to initiate criminal

and/or civil prosecution of Peter Nygård.

        439.   The New York-based law firm communicated with members of the Callenders firm

and other representatives/agents of Defendant in order to carry out Defendant’s scheme to destroy

and damage Plaintiff’s business and property.

        440.   Upon information and belief, the New York-based law firm was involved in the

private witness protection program.

        441.   Upon information and belief, the New York-based law firm carried out illegal

and/or improper activities against Plaintiff and in furtherance of Defendant’s scheme and at the
                                                144
                                              1107729v.1
                                                 53

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 55 of 165




direction of, under the supervision of, at the request of or on behalf of Defendant which have

damaged, continue to damage and threaten to damage Plaintiff.

        442.   The New York-based law firm’s acts against Plaintiff and in furtherance of

Defendant’s scheme were directed, authorized, paid for and/or ratified by Defendant and/or

Defendant’s agents.

Jeff Davis

        443.   Upon information and belief, Jeff Davis is a U.S. citizen.

        444.   Upon information and belief, Jeff Davis worked for or on behalf of Defendant.

        445.   Upon information and belief, Jeff Davis was paid by or on behalf of Defendant to

carry out certain activities against Plaintiff and in furtherance of Defendant’s scheme.

        446.   Upon information and belief, Jeff Davis carried out these activities at the direction

of or on behalf of individuals located in New York.

        447.   Jeff Davis was part of a scheme to coerce, pay and threaten individuals to provide

false statements against or about Plaintiff to destroy and damage Plaintiff’s business and property.

        448.   Jeff Davis was part of Defendant’s scheme to have the Department of Homeland

Security investigate Peter Nygård, in order to destroy and damage Plaintiff’s business and

property.

        449.   Upon information and belief, the Department of Homeland Security was presented

with false documentation and false witness appearances by or at the direction of Jeff Davis with

the expectation that Homeland Security would proceed with formal charges and eventual

prosecution against Plaintiff Peter Nygård.

        450.   Jeff Davis’s acts caused damage to Plaintiff.

        451.   Jeff Davis was part of a private witness protection program funded by and/or
                                             144
                                              1107729v.1
                                                 54

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 56 of 165




through Defendant and/or his agents in order to coerce individuals to cooperate with the scheme

by providing false testimony and evidence against Peter Nygård.

         452.   Jeff Davis carried out illegal and/or improper activities against Plaintiff at the

direction of, under the supervision of, at the request of or on behalf of Defendant which have

damaged, continue to damage and threaten to damage Plaintiff.

         453.   Jeff Davis worked for a company called TekStratex, which ran Defendant’s private

witness protection program.

         454.   According to The New York Times, Defendant and Zack Bacon paid TekStratex

$6 million in connection with the private witness protection program before Zack Bacon fired Jeff

Davis.

         455.   The acts and/or actions of Jeff Davis against Plaintiff and in furtherance of

Defendant’s scheme were authorized, directed, paid for and/or ratified by Defendant and/or

Defendant’s agents.

Anthony Beach

         456.   Anthony Beach is a U.S. citizen.

         457.   Anthony Beach is a resident of Georgia.

         458.   Anthony Beach is a former Police Officer for the City of Sandy Springs, Georgia,

and a former Police Sergeant/Detective/Uniform Officer for the DeKalb County Government.

         459.   Anthony Beach was retained or hired to perform services for or on behalf of

Defendant against Plaintiff and in furtherance of Defendant’s scheme.

         460.   Anthony Beach was paid by or on behalf of Defendant to carry out certain illegal

and/or improper activities against Plaintiff.

         461.   Anthony Beach carried out these activities at the direction of or on behalf of
                                            144
                                                1107729v.1
                                                   55

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 57 of 165




individuals located in New York.

        462.   Anthony Beach was one of several individuals who participated in, arranged and

carried out Defendant’s private witness protection program on behalf of Defendant.

        463.   Anthony Beach was part of a scheme to coerce, pay and threaten individuals to

provide false statements about Plaintiff in an effort to destroy and damage Plaintiff’s business and

property.

        464.   Anthony Beach was part of Defendant’s scheme to provide false information to the

Department of Homeland Security to launch an investigation into and about Peter Nygård in the

hopes that formal charges would be brought against him and destroy Plaintiff’s business and

property.

        465.   Anthony Beach worked with other “security guards” as yet to be identified who

were all part of Defendant’s scheme to coerce, pay and threaten individuals to provide false

statements to destroy and damage Plaintiff’s business and property.

        466.   Anthony Beach carried out illegal and/or improper activities against Plaintiff and

in furtherance of Defendant’s scheme and at the direction of, under the supervision of, at the

request of or on behalf of Defendant which have damaged, continue to cause damage and threaten

to damage Plaintiff.

        467.   The acts and/or actions of Anthony Beach and the as yet to be identified security

guards against Plaintiff and in furtherance of Defendant’s scheme were authorized, directed, paid

for and/or ratified by Defendant and/or his agents.

Prominent New York Newspaper

        468.   The prominent New York newspaper, The New York Times, is a New York

corporation, incorporated on August 26, 1896.
                                                144
                                             1107729v.1
                                                56

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 58 of 165




        469.    The New York Times’s principal place of business is at 620 Eighth Avenue, New

York, New York.

        470.    The New York Times is a global media company.

        471.    For many years, The New York Times had been recognized as a high-quality news

organization providing premium content and journalistic excellence.

        472.    The New York Times claims to have been awarded many industry and peer

accolades, including at least 125 Pulitzer Prizes and citations, more than any other news

organization.

        473.    The New York Times operates a newspaper that is distributed globally.

        474.    The New York Times operates websites, including for its newspaper, available

internationally.

        475.    The New York Times produces a documentary TV series called “The Weekly,”

which airs Sunday evenings on FX and is available for streaming on Hulu the following day.

        476.    The Weekly is a newer venture for The New York Times, having first aired in June

2019.

        477.    Defendant and/or his agents contacted The New York Times and arranged to

provide it with false information to publish a story in furtherance of Defendant’s scheme and

designed to destroy and damage Plaintiff’s business and property.

        478.    The New York Times dispatched numerous reporters who claimed to have

contacted over 250 people to interview people who knew Plaintiff Peter Nygård in order to publish

an ‘expose’ story about Plaintiff Peter Nygård.

        479.    Upon information and belief, during these interviews, reporters tried to steer the

individuals to provide information to fit a story The New York Times wanted to tell. As alleged
                                                144
                                             1107729v.1
                                                  57

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 59 of 165




below, The New York Times has published several stories about Plaintiff in 2020.

        480.   Upon information and belief, a New York Times reporter indicated that the paper’s

reporting is to try to “bring down” Plaintiff Peter Nygård.

Internationally Known Reporter for The New York Times

        481.   The internationally known reporter, Kim Barker, is a U.S. citizen.

        482.   Kim Barker has been the lead investigative reporter on a story about Peter Nygård

given to The New York Times by agents for Defendant. As alleged below, The New York Times

has published several stories about Plaintiff in 2020.

        483.   Upon information and belief, Kim Barker, after being provided with information

from Defendant and/or Defendant’s agents, indicated that her intent is, as communicated to a third-

party, to “bring down” Peter Nygård.

        484.   Kim Barker has stated to a third-party that her goal with her investigation is to

“bring down” Peter Nygård, the way the media brought down Harvey Weinstein.

        485.   Kim Barker relied on fabricated and manufactured evidence in pursuing her story,

despite being provided with information that the false statements were in fact false.

        486.   Kim Barker relied on fabricated and manufactured evidence in pursuing her story,

despite being provided with information that the scheme to damage Plaintiff using the media was

planned by Defendant and/or his agents.

        487.   While exposing some of the manufactured evidence against Peter Nygård, and

exposing some of the conspiracy advanced by Defendant, The New York Times still published a

series of stories about Peter Nygård relying on false statements, and advancing headlines

designed to damage Plaintiff.


                                                144
                                             1107729v.1
                                                58

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 60 of 165




Canadian Bureau Chief for The New York Times

        488.   The Canadian Bureau Chief, Catherine Porter, is a Canadian citizen.

        489.   Catherine Porter is the Canada bureau chief for The New York Times, based in

Toronto.

        490.   Catherine Porter had been assisting Kim Barker in reporting a story on Peter Nygård

at the behest of Defendant. As alleged below, The New York Times has published several stories

about Plaintiff in 2020.

        491.   Catherine Porter has relied on fabricated and manufactured evidence in pursuing

The New York Times’s story, despite being provided with information that the story was based on

false statements.

        492.   Catherine Porter has relied on fabricated and manufactured evidence in pursuing

The New York Times’s story, despite being provided with information that the scheme to damage

Plaintiff using the media was planned by Defendant and/or his agents.

Canadian Broadcasting Company

        493.   The Canadian Broadcasting Company (“CBC”) is a Canadian federal Crown

corporation that serves as the national public broadcaster for both radio and television.

        494.   The CBC previously reported a story concerning Peter Nygård that contained

untrue statements that were fabricated and manufactured in exchange for payments.

        495.   Upon information and belief, CBC representatives involved in the reporting and

broadcasting of the story were aware that the statements the story relied on were fabricated and

manufactured in exchange for payments. The purpose of these fabricated statements were to cause

harm to Peter Nygård.

        496.   Timothy Sawa, on behalf of CBC, retained Jerry Forrester despite his suggestions
                                            144
                                             1107729v.1
                                                59

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 61 of 165




that women would be paid to make statements about Peter Nygård.

        497.   The CBC broadcast its Fifth Estate program about Peter Nygård on or about April

9, 2010, which included interviews of persons who made false statements about Plaintiff Peter

Nygård forcing himself on a woman to have sexual activity without her consent. Prior to the

broadcast, that woman averred that such activities never took place and the statements made about

her were untrue.

        498.   The woman signed a notarized statement denying any sexual or inappropriate

conduct on Plaintiff Peter Nygård’s part.

        499.   The CBC had previously worked with Defendant in damaging Plaintiff.

        500.   Upon information and belief, the CBC or its individual employees are cooperating

with The New York Times and Defendant in its and his efforts to damage Plaintiff.

        501.   In 2020, the CBC has published stories about the recent activities that unfolded as

part of Defendant’s scheme, despite having uncovered knowledge that Defendant was paying the

legal expenses of several of the women making claims against Plaintiff.

        502.   In 2020, the CBC continues to publish one-sided stories in an effort to assist

Defendant in his conspiracy to damage Plaintiff.

        503.   Upon information and belief, the CBC’s actions have been influenced by

Defendant, his agents, and/or the false statements secured to damage Plaintiff.

Sistahsabused.com

        504.   Sistahsabused.com is a domain name registered through GoDaddy, a U.S.-based

registrar located in Arizona.

        505.   Sistahsabused.com has hidden its registration information through Domains by

Proxy, LLC, a privacy registration company.
                                               144
                                            1107729v.1
                                                60

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 62 of 165




        506.    Domains by Proxy, LLC is located in Scottsdale, Arizona.

        507.    The domain sistahsabused.com redirects to a Facebook page, @sistahsabused2.

        508.    The @sistahsabused2 Facebook page was created on August 24, 2016.

        509.    The @sistahsabused2 Facebook page is dedicated to the destruction of Plaintiff’s

reputation.

        510.    The @sistahsabused2 Facebook page is comprised of false statements designed to

damage Plaintiff.

        511.    The @sistahsabused2 Facebook page has engaged in the unauthorized use of

Plaintiff’s copyrights, images and trademarks.

        512.    The @sistahsabused2 Facebook page has over 1000 “Follows.”

        513.    The @sistahsabused2 Facebook page seeks to damage Plaintiff’s reputation.

        514.    The @sistahsabused2 Facebook page seeks to interfere with, disrupt and damage

Plaintiff’s business relations.

        515.    The @sistahsabused2 Facebook page has numerous false statements about Peter

Nygård.

        516.    The @sistahsabused2 Facebook page likened Peter Nygård to Jeffrey Epstein in an

attempt to damage Plaintiff.

        517.    The @sistahsabused2 Facebook page has published or re-published false stories

about Plaintiff and individuals who worked for Plaintiff or businesses associated with Plaintiff,

including Plaintiff’s bodyguard, in an effort to damage Plaintiff.

        518.    Upon information and belief, the @sistahsabused2 Facebook page was used by

Defendant’s agents to recruit women to participate in his scheme.

        519.    Upon information and belief, Richette Ross used the @sistahsabused2 Facebook
                                              144
                                             1107729v.1
                                                 61

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 63 of 165




page to recruit women to participate in his scheme.

        520.    In 2019, Richette Ross posted a phone number on the @sistahsabused2 Facebook

page for people to contact her.

        521.    Upon information and belief, the acts and actions of those behind or supporting the

@sistahsabused2 Facebook page against Plaintiff and in furtherance of Defendant’s scheme were

authorized, directed, paid for and/or ratified by Defendant.

                                  JURISDICTION AND VENUE

        522.    Louis Bacon and others persons associated with or employed by the enterprise,

conducted and participated in the affairs of that enterprise through a pattern of racketeering

activity, and entered an unlawful conspiracy, in violation of the Racketeer Influenced and Corrupt

Organizations Act (“RICO”), 18 U.S.C. §§ 1962(c) and (d), thereby causing injury to business and

property of Plaintiff.

        523.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331, because Plaintiff brings claims under the laws of the United States, specifically, 18 U.S.C.

§§ 1964(c) and (d), providing that any person injured in his business or property by reason of 18

U.S.C. § 1962 may sue therefor in any appropriate United States District Court. This Court has

supplemental jurisdiction over Plaintiff’s state law claims for relief pursuant to 28 U.S.C. § 1367

because those claims are substantially related to the federal RICO claims and arise from a common

nucleus of operative facts, and thus form part of the same case or controversy under Article III of

the United States Constitution.

        524.    This action may be brought in this judicial district pursuant to 18 U.S.C. § 1965(a)

and 28 U.S.C. § 1391(b), because Defendant resides and transacts affairs in this district and a

substantial part of the events giving rise to the claims herein occurred in this district.
                                                  144
                                               1107729v.1
                                                  62

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 64 of 165




        525.   This judicial district is further appropriate insofar as the actions giving rise to the

claims was directed, authorized and/or ratified in this judicial district in New York, a significant

number of the witnesses are located in New York, the requested relief is sought to be enforced in

the State of New York, and there is no better venue for this dispute to be litigated.

                         ADDITIONAL FACTUAL ALLEGATIONS

        526.   Several yearstwo decades ago, Louis Bacon, through his companies, foundations

and associates, including professional investigators, began a pattern and practice of coercing and

offering to pay individuals who currently or previously were allegedly connected with Plaintiff to

provide knowingly false and fabricated statements against Plaintiff for the purpose of destroying

Plaintiff’s business and property.

        527.   As early as 2000, at a dinner at his home, Louis Bacon is purported to have said

that he wished Peter Nygård would: “fall off the end of the earth and disappear”. At the same

dinner, Defendant Robert F. Kennedy, Jr. and their compatriots were attempting to find a way to

remove Peter Nygård from his home in Lyford Cay, and made it very clear they were attempting

to discredit Peter Nygård in the eyes of the public.

        528.   At a second dinner, also in 2000, which was attended by Robert F. Kennedy, Jr.,

Defendant’s now-deceased property manager Dan Tuckfield showed off a room in Defendant’s

residence that was used as a central command to spy on Peter Nygård, his guests, and his property

(Nygård Cay) adjacent to Louis Bacon’s property at Lyford Cay.

        529.   Desiring to rid the neighborhood of his neighbor, Defendant and/or Defendant and

his agents made an offer to Peter Nygård to buy Nygård Cay.

        530.   Peter Nygård’s property, Nygård Cay, where Defendant owned the adjacent

property. When Nygård rejected the offer.
                                                144
                                             1107729v.1
                                                 63

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 65 of 165




        531.    , Defendant and/or his agents told Peter Nygård that heDefendant would get the

property one way or the other.

        532.    In 2009, armed immigration officers raided Nygård Cay and interrogated Nygård’s

guests as to their legal status in the Bahamas. During that raid, an officer told Peter Nygård that he

was disliked by his neighbor (Louis Bacon) and that the raid was illegitimate due to payoffs from

Defendant.

        533.    Defendant’s ire toward Peter Nygård took a negative turn and Defendant started

blatantly engaging in acts designed to harm Peter Nygård and his guests.

        534.    For example, on or about March 1, 2010, Patricia Landry observed Defendant’s

employees mounting speakers pointed towards Peter Nygård’s property. These speakers were

military grade speakers and they were positioned on Defendant’s property to interfere with Peter

Nygård’s enjoyment of his property.

       535.2. another. Thereafter, Defendant proceeded to shape his enterpriseenterprises and

plan his racketeering activity designed to destroy and damage Plaintiff Nygård so he could rid

himself of Nygård at Nygård Cay. Specifically, Defendant engaged in a scheme to manufacture

and fabricate evidence of sexual misconduct by Plaintiff through payments, coercion, threats and

promises made to individuals so he could rid himself of Peter Nygård at Lyford Cay.that they

would create false stories about Plaintiff, provide false information to the media and social media,

use false information to threaten and prosecute civil actions against Plaintiff, and provide false

information to authorities who would prosecute Plaintiff and have him incarcerated. These efforts

by Defendant were designed to destroy Plaintiff’s business reputation, his property and resources,

his opportunities to pursue his chosen profession, his opportunities to pursue other business

interests, and ultimately his liberty.
                                                 144
                                              1107729v.1
                                                 64

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 66 of 165




       3.         Defendant’s scheme has come to fruition, with Plaintiff’s personal and business

reputation ruined, his financial interests ruined, his assets depleted, his liberty removed with his

continued incarceration, and as first threatened, his removal from his property at Nygård Cay.

       4.         For more than a decade, Defendant and his co-conspirators operated a complex

network of cooperative enterprises that share the common goal of systematically damaging

Nygård, and stripping him of his liberties.

       536.5. The racketeering activity described herein affects interstate or foreign commerce,

and includes, among numerous other activities, paying and offering to pay individuals to harass

Plaintiff,     assertingand   extort   Nygård,    assert      untruthful   statements   about   Plaintiff,

influencingNygård, influence or intimidatingintimidate other individuals in their dealings with

Plaintiff or businesses associated with PlaintiffNygård, including their business dealings with

Plaintiff or businesses associated with PlaintiffNygård, filing false reports about PlaintiffNygård,

making false statements and providing false information to the authorities to prompt civil and

criminal action, including within the meaning of NY Penal Law §240.50 and 18 U.S.C. § 287, and

to support anticipated legal actions brought by DefendantLouis Bacon and his agents or conduits

and cohorts against Plaintiff (Nygård, including paying and offering to pay witnesses in actions or

proceedings upon agreement or understanding that the testimony of such witnesses will thereby be

influenced, including within the meaning of NY Penal Law § 215), and, bribing a witness. , and

other bribery statutes.

                                              PARTIES

        537.      PlaintiffUpon information and belief, the racketeering activity further includes

paying and offering to pay individuals to harass Plaintiff, assert untruthful statements about

Plaintiff, and providing false information to the authorities in connection with filing false reports
                                                144
                                                 1107729v.1
                                                    65

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 67 of 165




about Plaintiff within the meaning of NY Penal Law § 240.50, and within the meaning of 18 U.S.C.

§ 287.

         538.   This illegal activity is part of a conspiracy to deprive Plaintiff of his property and

damage his business. Additional illegal activities include harassing and threatening witnesses,

manufacturing accusations to be asserted or filed against Plaintiff, and suborning perjury.

         539.   Defendant Louis Bacon, through associates, including attorneys and professional

investigators, has had a pattern and practice over many years of offering to pay witnesses with

alleged connections to Plaintiff upon agreement or understanding that any testimony of such

witnesses would be influenced.

         540.   This pattern and practice has continued from at least 2010 up through the present.

         541.   The activities identified herein were directed, authorized, paid for and/or ratified

by Defendant from New York.

         542.   Upon information and belief, in 2010, Defendant hired Los Angeles attorney

Michael Artan (“Artan”) to locate Bianca McKinney (“McKinney”).

         543.   Upon information and belief, Artan used private investigator Thomas Elfmont to

locate and pressure her to cooperate in a manufactured litigation, unauthorized by McKinney,

against Peter Nygård.

         544.   Upon information and belief, Artan acted on behalf of Defendant.

         545.   Artan and Defendant knowingly and willfully conspired and agreed among

themselves to commit fraud on McKinney in furtherance of Defendant’s plan to destroy Plaintiff.

         546.   The purpose of this fraud was to damage the reputation of Peter Nygård and

anything bearing his name.

         547.   Upon information and belief, in or about October 2010, Artan, on behalf of himself
                                                144
                                              1107729v.1
                                                 66

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 68 of 165




and Defendant, directly and through their agent, private investigator Thomas Elfmont, falsely

represented to McKinney, among others, that Artan needed McKinney’s help in connection with

a lawsuit being filed on behalf of several purported female victims of Peter Nygård. Following his

meeting with McKinney, Artan, acting on behalf of Defendant and himself, used some of the

details of McKinney’s trip to the Bahamas (such as the travel route and purpose of the trip) to

manufacture a complaint against Peter Nygård naming McKinney as the plaintiff in the lawsuit.

        548.   In or about March of 2016, Artan confessed to McKinney that he filed the complaint

naming her as the plaintiff, admitted that there were no other female victims he was assisting, and

that Artan had been working for Defendant to advance his vendetta against Peter Nygård.

        549.   Artan’s actions against Plaintiff and in furtherance of Defendant’s scheme were

directed, authorized, paid for and/or ratified by Defendant and/or Defendant’s agents.

2010-2012 Payments for False Statements

        550.   In the fall of 2008, Peter Nygård and his business associates learned that the CBC

was working on the development of a negative story about him and his company.

        551.   The subsequent CBC program called the “Fifth Estate” was first aired on April 9,

2010.

        552.   During this period of time, Peter Nygård and Defendant had a dispute pertaining to

the use of their Bahamian properties.

        553.   Defendant engaged a Bahamian lawyer, Pericles Maillis, to attack Peter Nygård on

various grounds, in an effort to force Peter Nygård to leave the Bahamas.

        554.   Upon information and belief, Pericles Maillis met with Jerry Forrester and Alick

Morrison to discuss and strategize a plan to bring Nygård’s empire down.

        555.   Upon information and belief, at said meeting, Pericles Maillis told Jerry Forrester
                                              144
                                            1107729v.1
                                                67

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 69 of 165




that he wanted to find a young woman to say she was abused by Peter Nygård.

        556.   Pericles Maillis stated to Vivian Whylly in September 2011 that he was seeking

young women who would make statements that Peter Nygård drugged and abused them. Pericles

Maillis advised that these young women would be taken care of, and told what to say.

        557.   Numerous unfounded allegations of misconduct by Peter Nygård found their way

into the public, some of which the CBC eventually reported.

        558.   An investigation was conducted and revealed that the CBC used corrupt and

discredited sources for the purpose of an exposé story.

        559.   This included Defendant and/or his agents paying admitted dishonest investigators

to “find” witnesses who became party to a conspiracy to defame Peter Nygård.

        560.   Defendant facilitated with others in the development, production and airing of a

CBC Fifth Estate program entitled “Larger than Life” which first aired on its main network on

April 9, 2010 and on its website. This program broadcast inaccurate and false information about

Plaintiff from witnesses who, at the direction and encouragement of Defendant with others,

provided false statements. Stephen Davis, a private investigator based in New York and

Defendant’s head of security and investigations, played a pivotal role in this scheme.

        561.   For the making of this program, Stephen Davis worked with, and was in regular

contact with, Timothy Sawa, a CBC employee and producer and director of the Fifth Estate

program about Plaintiff. During the CBC program, the CBC broadcast to the public unfounded

and false allegations of misconduct by Peter Nygård.

        562.   Upon further information and belief, Timothy Sawa contacted Sodo Bah at her

home for the sole purpose of obtaining comments slandering Peter Nygård.

        563.   On or about May 4, 2009, Sodo Bah sent an email to Timothy Sawa objecting to
                                            144
                                            1107729v.1
                                                68

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 70 of 165




his request for negative comments about Peter Nygård. In this email, Sodo Bah accused Timothy

Sawa of deceit and trying to get her to lie.

        564.   Upon further information and belief, Sodo Bah warned Timothy Sawa against using

information from other former Nygård employees who she knew to be providing false information

to the CBC.

        565.   Upon further information and belief, on or about May 5, 2009, Sodo Bah forwarded

the email to Timothy Sawa’s boss, David Studer.

        566.   Jerry Forrester, an investigator based in the United States who works or worked for

Defendant Louis Bacon, also worked with Timothy Sawa on the CBC program. Jerry Forrester

stated that he could recruit people to appear on the program and say anything disparaging about

Peter Nygård provided they were paid. Even after these statements by Jerry Forrester, Timothy

Sawa and the CBC continued to retain Jerry Forrester and broadcast statements procured by Jerry

Forrester, when he was working for Defendant. The CBC paid Jerry Forrester $1,500 per day for

his efforts. Jerry Forrester also paid two former property managers employed by Peter Nygård for

services at Nygård Cay. These managers engaged in improper conduct and appeared in the CBC

program to falsely assert that they assisted one of Plaintiff’s associates to escape from Peter

Nygård. The bribery procured by Defendant, through his surrogates, Stephen Davis, Jerry

Forrester, and others, resulted in the Fifth Estate program suggesting that Peter Nygård was guilty

of sexual misconduct in New York and at Nygård Cay.

        567.   One of the individuals Jerry Forrester worked with, Mary Braithwaite, a senior

administrator at Lyford Cay, stated that she wanted to make sure that Plaintiff could not sell

another blouse anywhere in the world.

        568.   Jerry Forrester suggested that women be paid to make false statements about the
                                               144
                                               1107729v.1
                                                  69

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 71 of 165




conduct of Peter Nygård.

        569.   The CBC retained and paid Jerry Forrester despite knowing that this was his plan.

        570.   Upon information and belief, Jerry Forrester offered to supply young women who

would be willing to make up allegations if they were paid.

        571.   Jerry Forrester involved Bradley Pratt who would control the process and pay the

young women to make up allegations.

        572.   On or about February 1, 2011, Bradley Pratt contacted Aisha Armbrister and

proposed an exchange of cash for information on Peter Nygård.

        573.   When Aisha Armbrister stated that she only had the highest regard for Peter

Nygård, Princess Pratt asked Aisha Armbrister if she could find young women that would be

prepared to make up bad stories about Peter Nygård, even if they were not true, in exchange for

cash.

        574.   During this conversation, Bradley Pratt proposed that Aisha Armbrister make up

sexual stories about Peter Nygård and appear on the CBC Fifth Estate program.

        575.   On or about September 15, 2010, Jerry Forrester and Bradley Pratt traveled to

London to meet with a representative of Defendant, where they reiterated that they could find

witnesses who would talk about Peter Nygård, provided the witnesses were paid.

        576.   Pericles Maillis was recorded offering to pay $10,000 to a young woman to make

a false allegation of serious sexual abuse.

        577.   Others, including but not limited to Princess Pratt and Bradley Pratt, contacted

individuals who had attended parties at Nygård Cay to obtain falsified damaging testimony about

alleged criminal sexual misconduct. The women were offered $5,000 to $10,000 to lie and make

up a “juicy” sex story about Peter Nygård.
                                                144
                                              1107729v.1
                                                 70

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 72 of 165




        578.   Other women, who had never been to Nygård Cay were similarly offered

compensation to make up stories about Peter Nygård.

        579.   A criminal prosecution was filed in the Bahamas and statements from these

witnesses were submitted to the court in 2012. Subsequently, a Bahamian civil lawsuit was

launched against Louis Bacon and his co-conspirators.

        580.   Witness A in that suit averred that on July 22, 2010, a man identifying himself as

Bradley Pratt contacted her asking her to meet.

        581.   On August 18, 2010, Bradley Pratt and Witness A met.

        582.   Bradley Pratt told Witness A that he was authorized by Defendant to offer her $300

per hour to sit and talk with a Canadian television network for the production of a story on Peter

Nygård.

        583.   Bradley Pratt told Witness A that “the better [she made] up the stories, the more

[she] will get paid.”

        584.   Bradley Pratt told Witness A that “he wanted stories about forceful sex, indecent

assault and underage girls even if they are not true.”

        585.   Bradley Pratt asked if Witness A “could help him to find at least three (3) girls who

had sex with Peter Nygård before and were prepared to make up stories that Peter Nygård had

indecently assaulted them and to relate that on camera to the Canadian television network.”

        586.   Bradley Pratt told Witness A that if she was able to organize these girls, she would

share in the money Louis Bacon would pay, and “the more false juicy stories you make up, the

more money” he could pay her.

        587.   Bradley Pratt later offered Witness A $10,000 to provide false intimate sexual

details about Peter Nygård, intimating that the money was coming from Defendant.
                                                144
                                             1107729v.1
                                                  71

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 73 of 165




        588.   A copy of Witness A’s signed statement was provided to The New York Times in

February 2019. The names of the witnesses are available, but pursuant to Bahamian rules were

kept anonymous.

        589.   Witness B averred that in February 2011, she “received a call from a Princess

Bradley (a/k/a Princess Pratt) who [she] previously met at Nygård Cay. [Princess Bradley] asked

[Witness B] to give information on Peter Nygård and Nygård Cay and said she would make sure

[Witness B was] paid for [her] time.”

        590.   Princess Bradley asked Witness B “if [Witness B] could find girls that would be

prepared to make up bad stories about [Peter Nygård] even if it was not true.”

        591.   Princess Bradley offered Witness B money for this task.

        592.   Princess Bradley conceded to Witness B that the money was financed by “Mr.

Nygård’s neighbor” who “does not like Mr. Nygård who wants to drive him out of Nygård Cay.”

The neighbor being referred to was Defendant, Louis Bacon.

        593.   Princess Bradley offered Witness B up to $10,000 for “made up and false criminal

sex stories involving Mr. Nygård.” She said, “Just make them up even if they are not true.”

        594.   Princess Bradley offered Witness B even more money if she would go on camera

with the CBC and “there was another $10,000 in it for [her] and anybody [she] could recruit.”’

        595.   Princess Bradley ended the offer with a threatening warning that she should keep

the conversation confidential because “these are very dangerous people who would hurt you badly

if you got them into trouble.”

        596.   This signed statement was provided to The New York Times in February 2019.

        597.   Other similar statements were procured and they were also provided to The New

York Times in February 2019.
                                               144
                                            1107729v.1
                                               72

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 74 of 165




        598.   The CBC also used statements from individuals about others that were clearly false.

        599.   The CBC used statements from Allan and Michelle May, who upon information

and belief were improperly influenced, claiming that a woman from the Dominican Republic had

been mistreated as an underage girl by Peter Nygård. However, the subject of the statements had

denied the allegations that were made.

        600.   The CBC nevertheless broadcast the statements to, upon information and belief,

damage Plaintiff.

        601.   The acts of the CBC were supported by actions taken by or on behalf of and paid

for and/or ratified by Defendant.

        602.   Defendant’s conduct and the conspiracy developed during the 2008-2012 time

frame is being repeated now.

2014 Media Publication

        603.   Upon information and belief, on or about January 25, 2014, Samantha Storr and

Philincia Cleare, former friends of Peter Nygård, demanded $500,000 from Peter Nygård in an

extortion scheme at the behest of, or in conjunction with, the efforts of Defendant. Samantha Storr

and Philincia Cleare communicated their extortion scheme through email using their personal

email addresses and sent to Peter Nygård’s email account, in which they stated they would destroy

six alleged videos upon the payment of $500,000. Upon information and belief, the women

threatened to provide them to Defendant or others if the demands were not met.

        604.   Upon information and belief, this scam was just a cover story and the women were

already working with Defendant’s agent.

        605.   Upon Plaintiff’s refusal to comply with the extortion demands, stories about alleged

private videos and correspondence were leaked to a gossip website “Diary of a Hollywood Street
                                             144
                                            1107729v.1
                                                73

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 75 of 165




King” operated by Jacky Jasper. Articles citing the materials in the extortion scheme were

published on the website on various dates in February through May, 2014. The articles reference

documents and media stolen from Peter Nygård, and detail Peter Nygård engaging in deviant

sexual acts and verbal abuse of employees for the purposes of harming Plaintiff’s reputation and

damaging his business.

        606.   The articles were removed from the Diary of a Hollywood Street King website only

after a lawsuit was filed against Jacky Jasper, for which a judgment was obtained on March 8,

2016. These articles caused damage to Plaintiff’s reputation which continues today.

Efforts to Arrange for False Testimony to Be Used in Media, False Reports and Claims

        607.   On January 14, 2015, Louis Bacon filed an action against Peter Nygård, Nygård

International Partnership and Nygård Inc. in the Supreme Court of New York, New York County,

Bacon v. Nygård, et al., No. 150400/2015 (“the NY Case”).

        608.   In preparation for filing suit, Defendant and/or his agents and representatives

procured false statements to assist in the filing of that claim.

        609.   Defendant and/or his agents induced Stephen Feralio to breach his contract and

duties to Plaintiff or businesses associated with Plaintiff by revealing confidential information and

providing information designed to assist Defendant as a plaintiff in the NY Case and otherwise.

        610.   Stephen Feralio is being paid and provided housing while the NY Case is pending

through an agreement entered into between Stephen Feralio and Defendant through his companies,

Belvedere and Wilson Mesa. In addition, Defendant agreed to indemnify Stephen Feralio if he

were sued by Plaintiff or businesses associated with Plaintiff.

        611.   On November 21, 2011, Stephen Feralio entered into an independent contractor

agreement with Plaintiff or businesses associated with Plaintiff and accepted a position as a
                                            144
                                               1107729v.1
                                                  74

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 76 of 165




creative director, to take video and document Peter Nygård’s travel and effectively be his

documentarian. Less than two months later, Stephen Feralio told Plaintiff he was leaving his

position due to a difference in work expectations. On February 15, 2013, Stephen Feralio entered

into another agreement with Plaintiff or businesses associated with Plaintiff to act in the same role

he had left previously. The effective date of the agreement was September 10, 2012.

        612.   Stephen Feralio also signed an intellectual property agreement on August 13, 2013.

        613.   On or about March 24, 2014, Stephen Feralio reached out to the offices of Louis

Bacon to inform Defendant that he was in possession of video footage of Peter Nygård that might

be of interest to Defendant. Stephen Feralio used a pseudonym, “Mark Beauchamp,” purportedly

in order to maintain anonymity while in conversation with Zack Bacon, working at the behest of

Defendant, regarding the video footage.

        614.   Upon information and belief, this interaction had been pre-planned and Stephen

Feralio had already been working with Defendant’s agents in violation of his contractual

agreements.

        615.   After Defendant’s private investigator, Jack Palladino, and Defendant’s attorneys

at the New York law firm determined to proceed, Stephen Feralio entered into the agreement with

Belvedere and Wilson Mesa on behalf of Defendant.

        616.   Stephen Feralio was induced by Defendant and/or his agents to violate his

agreements with Plaintiff or businesses associated with Plaintiff in exchange for a monetary

payment and obligations that upon information and belief continue today.

        617.   Stephen Feralio has since worked with Defendant to recruit others to help damage

Plaintiff. Stephen Feralio provided confidential information to Defendant, including names and

contact information for investigators to harass others and to coerce information for use in potential
                                                 144
                                             1107729v.1
                                                 75

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 77 of 165




accusations and claims to be asserted against Plaintiff.

        618.   Stephen Feralio contacted an individual and indicated that he could get him a

similar deal from Defendant for this individual if he would cooperate.

        619.   Upon information and belief, Stephen Feralio is in the private witness protection

program authorized, directed and paid for by Defendant.

        620.   Upon information and belief, Stephen Feralio’s activities, designed to damage

Plaintiff, were authorized, directed, paid for and/or ratified by Defendant.

Toggi, Bobo, Clement Chea

        621.   On February 12, 2015, and again on February 19, 2015, on behalf of Defendant

Louis Bacon, John J. DiPaolo, a former FBI investigator, through his firm, The D&R Agency,

LLC, along with his associate James Lawson, a former FBI Senior Special Agent, met with Toggi

and Bobo in Nassau, the Bahamas.

        622.   Bobo recorded the February 19, 2015 meeting on a concealed phone.

        623.   During the February 19, 2015 meeting, John DiPaolo said he was on the telephone

with lawyers with the New York law firm. John DiPaolo or James Lawson said the following to

Bobo and Toggi:

        (a)    “Well, obviously, I think, this, there is a progression of cooperation payments. I

don’t know if they are willing to pay three million dollars up front. This is our first conversation.

I think what they intended to do is, to give a portion of money in good faith to you today for the

information that you come to the table with.”

        (b)    “Like I said, Fred is our person that is the conduit with, for the money.”

        (c)    “So for the totality of all of your cooperation, however long it takes, including your

testimony at some point, plus everything that you are giving us, plus the continued cooperation,
                                              144
                                             1107729v.1
                                                 76

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 78 of 165




and meeting with Nygård, and, him coming into your car, and recording him, and so on, and so

forth, you put a value of that on the totality of it of five million?”

        (d)     “They are going to call the main attorney, that is handling that, and call us back.

These are the people we have been directly dealing with, it is a law firm, which is up in New York.

And, they have been retained by Mr. Bacon to represent him on this, and other matters. He is the

one that eventually hired us out of Florida to do the investigative aspect of Nygård here.”

        (e)     “The attorneys are calling, the people we deal with out there are not top partners of

the law firm. We are dealing with people who are delegated to deal with this. So, now, they are

talking to the partners, direct contact with Mr. Bacon negotiating.”

        (f)     “So, the information, what they want to, they wanted to use this information just to

show what type of person Nygård is, and, you know, it is not just they are looking at the whole

thing, Nygård has businesses all over the place. He has made businesses up in New York. So extent

of the investigation is not solely you guys here in the Bahamas. It is a complete investigation that

goes elsewhere. You guys are a portion of it. You are a big portion of it. So, anything that we can

show, that he is doing down here, is going to be part of the whole package.”

        (g)     “We called New York, the attorneys, to share with them what possibly we could

start with today, what could eventually could lead to. Share with them what they expect today

eventually, as far as compensation. So, they are currently right now discussing that. See if we can

come to terms with them, if so, we will move forward. So, hopefully that will happen. That is

where we are at.”

        (h)     “Well, they are very interested, they think the number was a little high, but, they

said it is it is doable. They are very willing to pay very large sums of money for your cooperation.

But this will be a continual going back and forth with them being satisfied that you have the correct
                                                 144
                                               1107729v.1
                                                   77

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 79 of 165




information that they want, with you being assured that we have got the money that you want for

now, so I guess what they asked for our next step is, you say you got text messages are very

damaging. What are those text messages. They want to know, do you have text messages, where

Nygård talks about criminal behavior?”

        (i)    “They want to know what it is that we are, that they are paying for. They are willing

to pay, they just want us to verify that it is what they want… So, somehow, we got to come to an

agreement how I can relay that information to them that it is what it is… And, then we will continue

this dialogue, and pay you large sums of money…”

        (j)    “They said they will pay you, they will, they told me they will pay you large sums.

I told them you (sic) your figures, they said it is a little high, but where (sic) willing to pay… they

said their position, they are very excited about your cooperation. They will pay you large sums of

money. And we are in a position to give that to you.”

        (k)    “All I can say these guys have deep pockets, they have lots of money.”

        (l)    “We want a continual cooperation with you. We want you to continue to meet with

Nygård. And, continue to give us valuable information. This is just the beginning.”

        (m)    “I am just waiting to see how much money we can give you guys up front. Like I

say this is not coming out of my pocket. They want some confidence that what they are buying is

valuable. I have no doubt what you guys have is valuable to them. They have to see, touch, smell

it. So they know. And they are telling me look, we are willing to pay them an incredible amount

of money, but we have to understand that what we are getting is a good product. That we are not

sitting here thinking that we have this great information, which, you may think it is great

information, but, it maybe, but it is not necessarily what they need or want...”

        (n)    “The reason why this stuff is going back and forth and up and down the chain is it
                                               144
                                              1107729v.1
                                                  78

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 80 of 165




is going all the way up to Mr. Bacon and back. We are talking to partners of the law firm, who is

talking to [inaudible].”

        (o)    “Again, I said this is going through these guys up to the top…”

        (p)    “I guess we are at this point, where, any business relationship, people up in the New

York have to feel warm and fuzzy, that they have information that they are willing to buy. And,

they are willing to pay exorbitant amounts of money, they have to have something in front of them

to show that they have criminal behavior on the part of Nygård, evidence that they have with their

buy. They are willing to buy it. They are going to spend incredible amount of money to do it, we

understand that.”

        (q)    “. . . we have to show these attorneys that you have something to offer them as

valuable evidence, in their case. And, they said, when you show them that, they will pay you the

money. And, that is where they are at.”

        624.   During the February 19, 2015 meeting, Bobo or Toggi said:

        (a)     “Come to court to testify? I will come to court to testify.”

        (b)     “Today, and for whatever go on, We looking for five million, . . . , but for today

straight up looking for three million for the evidence we give. Because we know we have the strong

evidence. We show we have the strong evidence. Because I am going to testify Toggi going to

testify.”

        (c)     “Statement and everything 500 thousand. And do the affidavit right now. I

could do it right now.”

        (d)     “I sell for hundred thousand dollars for an affidavit. Honestly, and truly. We

don’t want to affiliate with Nygård, but we could call Nygård, and get hundred thousand

dollars now, $50,000 right now. Call him right now. I will show you right now, in front of
                                             144
                                             1107729v.1
                                                 79

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 81 of 165




you guys.”

          625.   Bobo and Toggi claimed to have information about Peter Nygård which would be

harmful to Peter Nygård.

          626.   Upon information and belief, on February 19, 2015, Toggi provided a signed

statement, made in Nassau, the Bahamas, witnessed by James Lawson, with the participation of

John DiPaolo, and other employees of D&R, for which John DiPaolo paid Toggi $50,000. This

payment was made through channels from and authorized by Defendant Louis Bacon in the United

States.

          627.   The February 19, 2015 statement contained false and influenced statements

regarding Plaintiff, and was taken to be used for potential claims by Defendant Louis Bacon against

Plaintiff and for submission of a false report to the authorities. The statements included the

purported fact that Peter Nygård sent out a hit list (i.e., a list of individuals to be murdered) that

included Defendant.

          628.   Defendant and Bobo and Toggi knew that Peter Nygård never authorized a murder

for hire plot and had specifically refuted Bobo and Toggi’s efforts to entrap him into doing so.

          629.   In an attempt to advance this scheme, the D & R Investigative Agency made

arrangements in New York, Florida and the Bahamas to capture Peter Nygård trying to enlist Bobo

and Toggi in a murder for hire plot, so that this could be used in potential accusations and claims

against Peter Nygård and for the false report to the authorities.

          630.   On May 6, 2015, Damian McLaughlin called Defendant’s agent advising him of

Peter Nygård’s travel itinerary, demonstrating Defendant’s agents were tracking Peter Nygård and

that this was a coordinated plan.

          631.   On May 14, 2015, Damian McLaughlin and James Lawson communicated
                                         144
                                              1107729v.1
                                                 80

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 82 of 165




regarding payments to Bobo with the money to be facilitated through Fred Smith.

        632.   Upon information and belief, in October 2015, while in the Cayman Islands, John

DiPaolo offered a substantial amount of money to another potential witness, Clement Chea, in

exchange for false and influenced information regarding Plaintiff. This activity was authorized,

directed and/or ratified authorized by Defendant and/or his agents.

        633.   On January 24, 2016, in Miami Springs, Florida, in the presence of John DiPaolo

and two of his associates, Toggi gave several “sworn statements,” stenographically reported by

Prestige Reporting Service, Inc., Fort Lauderdale, Florida.

        634.   On February 4, 2016, in Santo Domingo, Dominican Republic, in the presence of

John DiPaolo and two of his associates, Toggi gave several “sworn statements,” stenographically

reported by Prestige Reporting Service.

        635.   On February 4, 2016, in Santo Domingo, Dominican Republic, in the presence of

John DiPaolo and three of his associates, Bobo gave several “sworn statements,” stenographically

reported by Prestige Reporting Service.

        636.   These statements, which contained falsehoods, were designed to support a future

claim against Peter Nygård.

        637.   On March 8, 2016, the Florida-based investigator, John DiPaolo, executed an

affidavit in the Bahamas to be used in an anticipated claim against Peter Nygård. The January 24,

2016 and the February 4, 2016 statements were exhibits to John DiPaolo’s affidavit.

        638.   On or about March 9, 2016, Louis Bacon and three other plaintiffs filed a lawsuit

in the Bahamas Supreme Court against Peter Nygård and his lawyer, Keod Smith. Smith, Bacon,

et al. v. Nygård and Smith, Case No. 2016/CLE/gen/00329 (“the Bahamas Case”).

        639.   John DiPaolo’s March 8, 2016 affidavit, with the false statements of Bobo and
                                           144
                                            1107729v.1
                                                81

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 83 of 165




Toggi, was used in the Bahamas Case and it acknowledges that payments were made to Bobo and

Toggi, and that a schedule of payments could be prepared.

        640.    The “sworn statements” by Bobo, Toggi and John DiPaolo contain materially false

assertions purchased with Defendant’s sums of money, including that Peter Nygård prepared a hit

list to murder persons, and paid Bobo and Toggi to burn a shop and an automobile.

        641.    The payments made to Bobo and Toggi by Defendant and/or his agents far exceed

compensating the witnesses for expenses and out-of-pocket losses.

Philincia Cleare False Statements

        642.    Philincia Cleare tried to extort Peter Nygård.

        643.    In or about January of 2014, Philincia Cleare extorted Peter Nygård for $500,000

in exchange for deletion of alleged incriminating video footage of Peter Nygård.

        644.    Upon information and belief, Defendant and/or his agents tried to use Philincia

Cleare to entrap and extort Peter Nygård.

        645.    Upon information and belief, Philincia Cleare was coerced by Defendant’s agents

to travel to the United States in 2016.

        646.    Upon information and belief, Philincia Cleare was told by Defendant’s agents that

Peter Nygård was trying to hurt her and that she needed protection.

        647.    Upon information and belief, Defendant’s agents lied to Philincia Cleare to

convince her to act against the interests of Plaintiff.

        648.    Upon information and belief, Philincia Cleare was placed into the private “witness

protection program” created by Defendant and his agents.

        649.    Upon information and belief, Philincia Cleare was told that Defendant would pay

to have her educated and to arrange for a permanent visa for her to remain in the United States.
                                              144
                                               1107729v.1
                                                  82

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 84 of 165




        650.   Upon information and belief, Philincia Cleare was offered room and board and a

monthly stipend to assist Defendant in his scheme against Plaintiff.

        651.   Upon information and belief, Defendant’s agents arranged for Philincia Cleare to

have a place to live, free of charge.

        652.   Upon information and belief, Defendant’s agents placed Philincia Cleare in hotel

rooms and apartments, often moving her around.

        653.   Upon information and belief, Defendant placed Philincia Cleare in Colorado where

she now resides with her costs being paid for by Defendant and/or his agents.

        654.   Upon information and belief, Defendant supplied security guards who ensured that

Philincia Cleare remained in Defendant’s private witness protection program.

        655.   Upon information and belief, Defendant’s retained security guards coerced

Philincia Cleare to work against the interests of Plaintiff by lying to her about Peter Nygård, by

paying her money and by threatening and intimidating her.

        656.   Upon information and belief, Philincia Cleare has been in the U.S. longer than

permitted under a tourist visa, and she is now an illegal alien.

        657.   Upon information and belief, Philincia Cleare is being harbored in the United States

by Defendant and/or his agents in violation of 8 U.S.C. § 1324.

        658.   Upon information and belief, Philincia Cleare was forced by Defendant and/or his

agents to sign false statements against Peter Nygård in order to stay in Defendant’s private witness

protection program.

        659.   Upon information and belief, Philincia Cleare was paid by Defendant and/or his

agents to provide false statements against Peter Nygård.

        660.   Upon information and belief, Defendant intended to and has used Philincia Cleare’s
                                              144
                                              1107729v.1
                                                 83

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 85 of 165




false statements to damage Plaintiff.

        661.    Upon information and belief, Defendant introduced Philincia Cleare to the Class

Action Counsel for the purpose of filing a false claim against Plaintiff.

        662.    Upon information and belief, Defendant and/or his agents used Philincia Cleare to

file a false report about Peter Nygård.

        663.    Upon information and belief, the false statements made by Philincia Cleare were

made with the knowledge and intent to harm Plaintiff.

        664.    Upon information and belief, Defendant introduced Philincia Cleare to the federal

authorities for the purpose of filing a false claim against Plaintiff.

        665.    In 2018, Philincia Cleare disavowed statements she had made against Peter Nygård.

        666.    On or about March 1, 2018, Zack Bacon spoke with Philincia Cleare and other

women in Defendant’s private witness protection program revealing Defendant’s plan to “allow

the free press to destroy [Plaintiff] the way they did with Cosby, Moore, Winestine (sic).”

        667.    On March 3, 2018, Philincia Cleare apologized to Peter Nygård for the actions she

took.

        668.    On that same day, Philincia Cleare revealed to Peter Nygård that Defendant was

planning a “civil action” against him which would use the false statements.

        669.    On March 16, 2018, Philincia Cleare admitted that Defendant wanted her “to make

up stories about [Peter Nygård] with younger girls.”

        670.    Philincia Cleare admitted that Defendant had her meet with “the Jamaican

Consulate Office in Miami” in February 2018, to have her “sign this paperwork filled with lies

about [Peter Nygård] and girls younger 14-17 years.”

        671.    Upon information and belief, Philincia Cleare did not meet with the Jamaican
                                             144
                                               1107729v.1
                                                  84

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 86 of 165




Consulate, but rather with Jeff Davis and Doneth Cartwright, agents for Defendant.

        672.    Upon information and belief, another false statement was prepared with the

assistance of Jeff Davis and Doneth Cartwright.

        673.    Upon information and belief, Philincia Cleare was threatened with the cut off of

her money if she did not sign the false statement.

        674.    In February 2019, emails confirming Philincia Cleare’s admissions were provided

to The New York Times.

        675.    Upon information and belief, a reporter for The New York Times, likely Kim

Barker, met with Philincia Cleare after receiving the emails and interviewed her for the story it

was preparing. The New York Times has published several stories about Plaintiff in 2020.

        676.    Philincia Cleare had previously admitted being offered money by Defendant’s

agents to make up false stories about Peter Nygård.

        677.    Upon information and belief, Philincia Cleare’s false statements were used to

influence media outlets to publish false information about Plaintiff, to file false reports about

Plaintiff and to plan for future claims to be filed against Plaintiff.

        678.    Philincia Cleare’s acts and actions against Plaintiff in furtherance of Defendant’s

scheme were authorized, directed, paid for and/or ratified by Defendant and/or his agents.

Tazhmoye Cummings False Statements

        679.    Defendant and/or his agents secured the false statements of Tazhmoye Cummings

to use in potential claims against Plaintiff, for use in filing false reports with the authorities and

for use in providing such statements to the media, including The New York Times, all designed to

destroy and damage Plaintiff.

        680.    Upon information and belief, Defendant also tried to use Tazhmoye Cummings to
                                              144
                                               1107729v.1
                                                   85

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 87 of 165




entrap Peter Nygård and extort him.

        681.   Tazhmoye Cummings did extort Peter Nygård.

        682.   In or about November of 2013, Tazhmoye Cummings extorted Peter Nygård for

$5,000. Tazhmoye Cummings threatened to expose alleged incriminating video footage of Peter

Nygård to a Bahamian politician that Defendant was affiliated with unless Peter Nygård paid her

$5,000.

        683.   Upon information and belief, Peter Nygård refused to comply with Tazhmoye

Cummings’ threats of extortion.

        684.   Upon information and belief, Tazhmoye Cummings, in or about November of 2013,

again extorted Peter Nygård for $5,000. Tazhmoye Cummings threatened to expose the same

alleged incriminating video footage of Peter Nygård to Defendant’s lawyer.

        685.   Tazhmoye Cummings also recorded a video statement in two parts.

Part 1 provides in relevant part:

        “It’s April 8th 2016. I Tazhmoye Cummings, is definitely willing to sign an affidavit, stating
        I will not press any criminal charges against Nygård, in the Bahamas, or California or
        anywhere else in the states …. As long as I am satisfied with my settlement, I’m willing to
        swear to never press any criminal charges. Under one condition. The condition is that no
        more time is wasted in this matter because the other side [presumably Louis Bacon] has
        been waiting patiently for me to commit to my statement which in... (Undecipherable voice
        coaching statement) I will be left with no choice but to sign a statement with them, and
        commit to a statement, if I am left waiting in vain by this current side. So as long as the
        offer is something that I am pleased with, I would be willing to sign a sworn affidavit.”

        686.   Part 2 of the video statement provides:

       “Also, just to confirm, I haven’t signed any affidavit or made any affidavits with the other
       side as it stands at this moment. Or signed any commitments with the other side as it stands.
       They’re waiting patiently for me to, but I haven’t as yet. I’m still making up my mind.
       Which in I have decided to go with this side if this side is serious about my wishes”

        687.   In about February 2016, Tazhmoye Cummings made a handwritten statement in

                                                 144
                                              1107729v.1
                                                 86

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 88 of 165




which she wrote:

        “Last July, I was contacted by Louis Bacons lawyer “Allison Cain” offering me a weekend
        trip to Miami at the Four Seasons hotel and compensation for any job opportunities I would
        of missed while being out of the country.”

        688.   The statement includes Tazhmoye Cummings’ admission that she sold a story to

the Diary of a Hollywood Street King website “as a plot to get back at” Peter Nygård.

        689.   The statement continues:

        “She [Allison Cain] then inquired about me telling my story to a team of lawyers… I then
        told her that in order for me to go in depth …I would need compensation and very good
        compensation… She then told me that paying for information is illegal so she wouldn’t be
        able to do that but I could be compensated in other ways so I should think about it. The
        conversation simmered down and she then asked how much lost wages did I encounter for
        taking the time to be here. I told her she would need to reimburse me $3,000 for my
        weekend being out of the country. On the final night we had dinner, she gave me $2,000
        cash and assured me that she would transfer the remainder of the funds through “money
        gram” which she did.

        690.   The statement continues:

       “She informed me that they were ready to go all the way and I would be fully compensated
        and taken care of and given my own security detail. All I would have to do was agree to
        fly to California on February 3rd. She told me that she would be my comfort person and
        whatever I needed she would be there. She had people wanting to speak to me about . . .
        about a case they were building... She then gave me the option to completely move to
        California if I found it to my liking she would make it possibly [sic] for me to get residency,
        an apartment and a monthly allowance which she said would be a good enough amount to
        go shopping and completely cover all my expenses, along with a fee that was supposed to
        be discussed for my time there.”

        691.   Tazhmoye Cummings extorted Peter Nygård for several hundred thousand dollars

and claimed that she had “another offer [from Defendant and/or his agents] for living expenses,

whatever [her] heart desires basically, an awesome job opportunity that [she] would love in the

US, everything that [she] would need in the US to be comfortable basically.”

        692.   Tazhmoye Cummings threatened to work with Defendant to damage Plaintiff,

including through the use of false statements unless Plaintiff paid her $800,000.
                                               144
                                              1107729v.1
                                                  87

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 89 of 165




        693.    Peter Nygård refused to comply with the extortionist threats and Tazhmoye

Cummings has been working with Defendant and his agents. Upon information and belief, her

cooperation with Defendant and his agents commenced before the extortionist acts.

        694.    Tazhmoye Cummings thereafter made false statements to assist Defendant in his

conspiracy against Plaintiff.

        695.    Tazhmoye Cummings made such false statements, willfully and knowingly.

        696.    Upon information and belief, Tazhmoye Cummings has since made false

statements, including to a reporter for The New York Times, all designed to be used in a media

story designed to disparage and damage Plaintiff, to be used with a claim against Plaintiff, and to

be used to make false reports to the authorities.

        697.    Upon information and belief, Tazhmoye Cummings has been paid to make further

false allegations against Peter Nygård.

        698.    Upon information and belief, Tazhmoye Cummings is resident in the United States,

residing in Texas, on an expired visa and is part of Defendant’s private witness protection program.

        699.    Upon information and belief, Tazhmoye Cummings has had and may still have a

security detail paid for by Defendant so that no one could interfere with her plan to assist Defendant

in destroying Plaintiff.

        700.    Upon information and belief, Tazhmoye Cummings has been or is being harbored

as an illegal alien in the United States solely for Defendant’s use to support false claims against

Peter Nygård.

        701.    Upon information and belief, Defendant and/or his agents are harboring Tazhmoye

Cummings as an illegal alien in violation of 8 U.S.C. 1324.

        702.    Upon information and belief, Tazhmoye Cummings has been or is being paid a
                                              144
                                              1107729v.1
                                                    88

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 90 of 165




monthly stipend of several thousands of dollars to stay in the United States illegally to assist in

Defendant’s scheme to damage and destroy Plaintiff.

        703.   Upon information and belief, Tazhmoye Cummings had or is also having her

lodging paid for on a monthly basis.

        704.   Upon information and belief, Tazhmoye Cummings had or has a security detail

being directly or indirectly paid for by Defendant.

        705.   Upon information and belief, Tazhmoye Cummings has been interviewed by a

reporter for The New York Times, likely Kim Barker, for use in its newspaper story and for use in

its television program. Statements made by Tazhmoye Cummings contain falsehoods designed to

destroy and damage Plaintiff. The New York Times has published several stories about Plaintiff

in 2020.

        706.   Upon information and belief, Defendant’s agents sought to introduce Tazhmoye

Cummings to the Class Action Counsel and the government authorities for the purpose of

providing false statements and make false claims to damage Plaintiff.

        707.   Tazhmoye Cummings has committed acts and actions against Plaintiff in

furtherance of Defendant’s scheme that were authorized, directed, paid for and/or ratified by

Defendant and/or his agents.

Samantha Storr

        708.   In 2014, Samantha Storr tried to extort Peter Nygård for $500,000 along with

Philincia Cleare and Robynn Toni Smith.

        709.   Samantha Storr indicated that she would work with Defendant against Plaintiff if

the extortion money was not paid.

        710.   Upon information and belief, Samantha Storr had already been working with
                                            144
                                             1107729v.1
                                                89

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 91 of 165




Defendant and/or his agents at the time the extortionist threats were made.

        711.    Plaintiff refused to pay extortion money.

        712.    Upon information and belief, Samantha Storr was coerced by Defendant’s agents

to travel to the United States in or about 2016.

        713.    Upon information and belief, Samantha Storr was told by Defendant’s agents that

Peter Nygård was trying to hurt her and that she needed protection.

        714.    Upon information and belief, Defendant’s agents lied to Samantha Storr to

convince her to act against the interests of Plaintiff.

        715.    Upon information and belief, Samantha Storr was placed into Defendant’s private

witness protection program and is residing in Texas.

        716.    Upon information and belief, Samantha Storr was told that Defendant would pay to

arrange for a permanent visa for her to remain in the United States.

        717.    Upon information and belief, Samantha Storr was offered room and board and a

monthly stipend to assist Defendant in his scheme.

        718.    Upon information and belief, Defendant’s agents arranged for Samantha Storr to

have a place to live, free of charge.

        719.    Upon information and belief, Defendant’s agents placed Samantha Storr in hotel

rooms and apartments, often moving her around.

        720.    Upon information and belief, Defendant placed Samantha Storr in Texas where she

now resides with the costs being paid for by Defendant and/or his agents.

        721.    Upon information and belief, Defendant supplied security guards who ensured that

Samantha Storr remained in Defendant’s private witness protection program.

        722.    Upon information and belief, Defendant’s retained security guards coerced
                                            144
                                               1107729v.1
                                                   90

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 92 of 165




Samantha Storr to work against the interests of Plaintiff by lying to her about Peter Nygård, by

paying her money and by threatening her.

        723.   Upon information and belief, Samantha Storr has been in the U.S. longer than

permitted under a tourist visa, and she is now an illegal alien.

        724.   Upon information and belief, Samantha Storr is being harbored in the United States

by Defendant and/or his agents in violation of 8 U.S.C. § 1324.

        725.   Upon information and belief, Samantha Storr was forced by Defendant and/or his

agents to sign false statements against Peter Nygård in order to stay in the witness protection

program.

        726.   Upon information and belief, Samantha Storr was paid by Defendant and/or his

agents to provide false statements against Peter Nygård.

        727.   Upon information and belief, Defendant intended to and has used Samantha Storr’s

false statements to damage Plaintiff.

        728.   Upon information and belief, Defendant and/or his agents used Samantha Storr to

file a false report about Peter Nygård.

        729.   Upon information and belief, the false statements made by Samantha Storr were

made with the knowledge and intent to harm Plaintiff.

        730.   Samantha Storr has met and been interviewed by a reporter for The New York

Times, likely Kim Barker.

        731.   Upon information and belief, Samantha Storr has repeated false statements to The

New York Times that are damaging to Plaintiff.

                     The acts and actions of Samantha Storr against Plaintiff


                                                144
                                              1107729v.1
                                                 91

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 93 of 165




       6.      Nygård is a Canadian citizen, owns the Nygård Cay property in the Bahamas, and

owned property in, and had business interests in, the United States.

       7.      For decades, and as recently as 2020, Nygård conducted business at various

locations around the world, including the United States and in New York, promoting the design,

manufacture, distribution, and sale of women’s clothing and accessories. Until 2020, Nygård’s

face, likeness, name, and signature adorned the branding of a Nygård fashion line, and brands

operated under the name “Nygård.” One of the stores selling such merchandise branded “Nygård,”

was located at 1431 Broadway, New York, NY 10018.

       8.      As a direct result of the acts alleged herein by Defendant and the associated

enterprises set forth below, since December 2020, Nygård, has been incarcerated and he remains

detained at the Headingly Correctional Centre near Winnipeg, Manitoba, Canada, awaiting

extradition to New York federal authorities in the United States, and specifically in New York.

                                           Defendants

       9.      Louis Bacon is a resident of New York State, with residences and businesses in

New York City and Long Island.

       10.     Louis Bacon is the Chairman and Chief Executive Officer of Moore Capital

Management (“MCM”), a private Investment firm headquartered at 11 Times Square, New York,

NY 10036. MCM has additional offices in London and Hong Kong. Louis Bacon is Chairman of

the Boards of Belvedere Property Management LLC (“Belvedere”), a property management firm

with headquarters in New York, and Wilson Mesa Ranch Holdings, LLC (“Wilson Mesa”), a land

holding company affiliated with Belvedere. Louis Bacon is the Founder and Chairman of the Board

of the Moore Charitable Foundation, Inc. (“MCF”), a New York-based not-for-profit located at 11

Times Square, New York, New York 10036. Louis Bacon is a founding member and a director of
                                         144
                                            1107729v.1
                                                92

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 94 of 165




Save the Bays, an organization in the Bahamas that relied and/or relies on funding and support

from Waterkeeper Alliance, Inc., a New York not-for-profit corporation that has received Louis

Bacon-directed funds, and which used its funds primarily to advance the destruction of Nygård.

Louis Bacon is the founder and benefactor of Our Sanctuary, a Bahamian charity that has used its

funds primarily for the advancement of the false claims and false statements made against Nygård.

       11.     Until sometime in 2013, Louis Bacon was the primary client of Citco Fund Services

in the Bahamas, a financial institution through which certain of Louis Bacon’s money likely flowed

to fund activities referenced herein.

       12.     John Does 1-100 are those individuals (male and female) who actively and

knowingly participated in the actions complained of herein and may upon further discovery and

investigation include some of the individuals mentioned below.

       13.     Doe Corps. 1-30 are those entities who actively and knowingly participated in the

actions complained of herein and may upon further discovery and investigation include some of

the entities mentioned below.

                                           Enterprises

       14.     Section 1962(c) makes it “unlawful for any person employed by or associated with

any person employed by or associated with any enterprise engaged in, or the activities of which

affect, interstate or foreign commerce, to conduct or participate directly or indirectly, in the

conduct of such enterprise’s affairs through a pattern of racketeering activity ….” 18 U.S.C. §

1962(c).

       15.     As set forth herein, Louis Bacon willfully and knowingly committed and conspired

to commit racketeering activities through a pattern involving a network of separate yet cooperative

enterprises and/or associations in fact (hereinafter collectively “the Network”), which impacted
                                                144
                                            1107729v.1
                                                93

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 95 of 165




interstate and foreign commerce.

       16.     Together, the Network cooperatively and collaboratively devised and carried out

acts to accomplish their common goal of damaging Nygård’s image, business and property, in his

personal and professional capacities (hereinafter referred to as the “Network’s Common Goal”).

       17.     The initial RICO enterprise, the Enterprise to Remove Nygård from Lyford Cay

and Destroy Nygård (“Lyford Cay Enterprise”), managed by Louis Bacon, included co-

conspirators Robert F. Kennedy Jr., Frederick Smith (“Fred Smith”), Bradley Pratt, Princess Pratt,

Mary Braithwaite, Jerry Forrester, Zack Bacon, and Pericles Maillis. The persons involved in the

Lyford Cay Enterprise intended to accomplish their goal of removing Nygård from his property in

Lyford Cay by procuring false witness statements regarding sexual misconduct designed to

damage Nygård’s public image and business relationships, deprive him of funds and deprive him

of liberty. When the Lyford Cay Enterprise initially failed to exile Nygård from his property, Louis

Bacon established subsequent enterprises to accomplish the goal of forcing Nygård to leave

Nygård Cay and the Network’s Common Goal.

       18.     The Enterprise of Charitable Organizations (“Non-Profit Enterprise”) involves the

collaborative and cooperative efforts of many of the controlling members of various charitable

organizations, founded by, funded by, or controlled by Louis Bacon. The charitable organizations

and their controlling members involved in the Non-Profit Enterprise includes organizations and

individuals listed in paragraphs 10 and 17 above. Louis Bacon maintained control over this

Enterprise in large part through his financial support which was directed for the sole purpose of

using such funds to achieve the Network’s Common Goal.

       19.     The Murder for Hire Enterprise was managed and funded by Louis Bacon,

including the retention of Wisler Davilma (“Bobo”), Livingston Bullard (“Toggi”), D&R Agency
                                              144
                                             1107729v.1
                                                94

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 96 of 165




LLC (“D&R”), Fred Smith, John DiPaolo, Damian McLaughlin, Michael Pintard, James Lawson,

and JDL & Associates Consulting Corp., who acted as agents for this Enterprise. The Murder for

Hire Enterprise set out to accomplish the Network’s Common Goal by paying known criminals

millions of dollars to set up Nygård, using illegal recording devices and other methods of

entrapment, to put him in legal jeopardy and destroy his public image and business relationships.

       20.     The Enterprise to Harbor Illegal Alien Witnesses in Private Protection Program

Enterprise (“Witness Protection Enterprise”) involved individuals who worked for Louis Bacon,

including investigators and lawyers, who acted as agents for this Enterprise, including Zack Bacon,

Belvedere, Wilson Mesa, Doneth Cartwright, Lisa Haba, Jeff Davis, TekStratex, Anthony Beach,

Palladino & Sutherland, and Allison Cain. Louis Bacon and his co-conspirators of this Enterprise

arranged for the transportation of illegal alien witnesses to the United States, including Philincia

Cleare, Tazhmoye Cummings, Samantha Storr, and Jestan Sands, with promises of immigration

papers, education, housing, and money. Louis Bacon, along with his co-conspirators of this

Enterprise, also arranged for the transportation of United States residents, including Stephen

Feralio, across state lines, with promises of compensation, to carrying out racketeering activities

in furtherance of the Network’s Common Goal. Together, the agents intended to exploit witnesses

through coercion, extortion, bribes, and compensation in order to disseminate false information

about Nygård, to make false claims to the federal authorities and in civil litigation, and to interact

with the media for the purpose of achieving the Network’s Common Goal.

       21.     The Enterprise to Tamper with Witnesses and to Procure False Witness Statements

(“Witness Tampering Enterprise”) for over a decade through this year, involved individuals and

entities that stood to gain by the success of the Network’s Common Goal, and the continued

incarceration of Nygård. The persons involved in this Enterprise, includes Fred Smith, Palladino
                                             144
                                              1107729v.1
                                                 95

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 97 of 165




& Sutherland, Jack Palladino, Sara Ness, Allison Cain, O’Keefe-Tatigian Investigations and

Associates, Inc., TekStratex, Greg Gutzler, Lisa Haba, Shannon Moroney, and Pamela Erickson.

These persons, as agents of this Enterprise in furtherance of the Network’s Common Goal, used

methods that include bribery, extortion, coercion, threats, and deception with the intention of

obtaining and publishing false statements about Nygård through interfering with, threatening,

coercing, manipulating and paying witnesses, including Jestan Sands, Richette Ross, Litira Fox,

Bianca McKinney, Stephen Feralio, Darlyne Lucchesi, Tazhmoye Cummings, Jacky Jasper,

Philincia Cleare, Gary Marchetti, Mark Tobias, Ana Garcea, Ken Grondin, Biehare Agonafer and

numerous Jane Does and John Does who are suing Nygård, in addition to others. As a result of the

efforts of the Witness Tampering Enterprise, false claims were filed, Nygård became the target of

a relentless media assault premised on the false information, and this ultimately led to Nygård’s

resignation from and the loss of Nygård’s businesses, the civil proceedings, and the criminal

investigation and prosecution of him, which has resulted in Nygård’s ongoing incarceration and

loss of liberty.

       22.         The Enterprise to File False Claims (“False Claims Enterprise”) is tied closely to,

cooperative with, and was (in-part) dependent upon the efforts and acts by the Witness Tampering

Enterprise. This Enterprise involved individuals and entities who worked for Louis Bacon,

including agents, investigators, and lawyers, including Michael Artan, Thomas Elfmont, Palladino

& Sutherland, TekStratex, DiCello Levitt Gutzler, Greg Gutzler, The Haba Law Firm, Lisa Haba,

Shannon Moroney and others. As early as 2010, and continuing today, this Enterprise has been

responsible for the threats and filing of numerous lawsuits containing false allegations, and

associated media interactions, including Bianca McKinney, Tazhmoye Cummings, Philincia

Cleare, Richette Ross, April Telek, and plaintiffs in Jane Doe and John Doe lawsuits filed in New
                                                144
                                                1107729v.1
                                                   96

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 98 of 165




York and California, which relied on the false statements procured by the agents and efforts of the

Witness Tampering Enterprise. As a result of the collaborative efforts of the False Claims

Enterprise, lawsuits were filed in foreign and domestic jurisdictions, including federal and state

courts in California, Florida, and New York. The filing of these false claims added momentum to

the ongoing media assault against Nygård, and succeeded in accomplishing the Lyford Cay

Enterprise’s initial goal of exiling Nygård from the Bahamas and from his property at Nygård Cay,

and overall the Network’s Common Goal, which ultimately led to the destruction of Nygård’s

image and business relationships and resulted in Nygård’s incarceration.

       23.     The Enterprise to Damage Nygård through Media Campaign (“Media Enterprise”),

managed by Louis Bacon, as early as 2008, through the present, has involved a collaborative,

cooperative, and deliberate effort by journalists, major media outlets, various news sources,

broadcast and streaming programs, and social media to destroy Nygård’s reputation and livelihood

and to further the Network’s Common Goal. Louis Bacon and his co-conspirators acting as agents

on behalf of this Enterprise, including the Canadian Broadcasting Corporation (“CBC”), Stephen

Davis, Timothy Sawa, Stephen Feralio, Jacky Jasper, Philincia Cleare, Tazhmoye Cummings,

Palladino & Sutherland, SistahsAbused.com, The New York Times, Zack Bacon, Fred Smith,

Doneth Cartwright, James Lawson, Kim Barker and Catherine Porter, used proxies to make false

statements in the media, as well as used additional methods of threats, coercion, intimidation,

manipulation and bribery in furtherance of the Network’s Common Goal.

                                 JURISDICTION AND VENUE

       24.     This Court has original jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. § 1332; there is a complete diversity of citizenship in that the citizenship of Plaintiff

is diverse from the citizenship of Defendant, and the matter in controversy exceeds $75,000.
                                                144
                                              1107729v.1
                                                 97

258651167v.1
   Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 99 of 165




       25.       This Court has personal jurisdiction over Defendant as Louis Bacon is a citizen of

the United States and is a resident of the State of New York.

       26.       Louis Bacon and other persons associated with or employed by the enterprises

described herein conducted and participated in the affairs of that enterprise through a pattern of

racketeering, and entered an unlawful conspiracy, in violation of the Racketeer Influenced and

Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1962 (a), (b), (c), and (d), thereby causing

injury to Nygård.

       27.       Pursuant to 28 U.S.C. § 1331, this Court also has subject matter jurisdiction over

this action, as Nygård’s claims arise under the laws of the United States and present a federal

question to be decided in any appropriate United States District Court. Specifically, 18 U.S.C. §§

1964(c) and (d) provide that any person injured in his business or property by reason of 18 U.S.C.

§ 1962 may sue therefor in any appropriate United States District Court.

       28.       This Court can and should exercise supplemental jurisdiction over Nygård’s state

law claims for relief, pursuant to 28 U.S.C. § 1367, as these claims are substantially related to the

federal claims (RICO), in that they arise from a common nucleus of operative facts, giving rise to

the same case or controversy under Article III of the United States Constitution.

       29.       This action may be brought in this judicial district pursuant to 18 U.S.C. § 1965(a)

and 28 U.S.C. § 1391(b), because Defendant resides and transacts affairs in this District, and a

substantial part of the events giving rise to the claims herein occurred within the jurisdiction of

this District.

       30.       This judicial district is further the appropriate venue and forum for this action to be

brought insofar as the acts giving rise to the claims were: (1) directed, authorized or ratified in this

judicial district in New York; (2) a significant number of witnesses are located in New York; (3)
                                                 144
                                               1107729v.1
                                                   98

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 100 of 165




the requested relief is sought to be enforced in the State of New York; (4) the damages were

directed to, at least in part, result in New York; and, (5) there is no better venue for this dispute to

be litigated.

                                      ADDITIONAL FACTS

         31.     Plaintiff brings this action because Defendant violated the RICO statute, 18 U.S.C.

§ 1962, injuring Nygård’s business and property, and these injuries were caused by the violation

of § 1962. Further, § 1962(c) makes it unlawful for Defendant or any person employed by or

associated with any enterprise engaged in, or the activities of which affect, interstate or foreign

commerce, to conduct or participate, directly or indirectly, in the conduct of such enterprise’s

affairs through a pattern of racketeering or collection of unlawful debt. 18 U.S.C. § 1962(c).

    I.         VIOLATION OF 18 U.S.C. § 1962

                 A. Violations of 18 U.S.C. §§ 1341, 1343: Issues Relating to Mail and Wire Fraud

         32.     Defendant and agents within one or several of the associated enterprises within the

Network (hereinafter “Defendant and Network Agents”) violated 18 U.S.C. § 1341 by frauds and

swindles committed through violations more than twice in the past ten years. Defendant and

Network Agents violated § 1341 through Defendant’s efforts procuring witnesses and their false

statements to disparage and damage Nygård in his business or property, and to coerce and extort

Nygård to provide his property in the Bahamas to Defendant. This involved, in furtherance of the

Network’s Common Goal, mailing or sending or receiving by an interstate carrier statements to

disparage or damage Nygård, or associated correspondence or financial compensation. This

included the mailing of a hard drive by an agent of Defendant and Network Agents, which

contained false statements against Nygård, to federal agencies, including Homeland Security, the

FBI and the United States Attorney’s Office in New York, and by Defendant’s agent, Fred Smith,
                                              144
                                               1107729v.1
                                                  99

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 101 of 165




mailing materials to The New York Times, as well as the provision of false information to other

media, for the purpose of convincing the media outlet to publish false information about Plaintiff.

        732.    Defendant and Network Agents violated 18 U.S.C. § 1343 by fraud and committed

the violation more than twice in the past ten years. Defendant and Network Agents violated § 1343

to execute and in furtherance of Defendant’s scheme were authorized, directed, paid for and/or

ratified by Defendant and/or his agents.

Other People in the Private Witness Protection Program

        733.    There are other witnesses in the private witness protection program located in the

United States who Defendant and/or his agents are paying or have paid to make false statements

about Peter Nygård.

        734.    There are other individuals who Defendant’s agents have coerced, threatened,

and/or paid to provide Defendant and/or his agents with false statements to be used against

Plaintiff.

        735.    Upon information and belief, these other as yet to be identified individuals have

repeated certain of these false statements to The New York Times to damage Plaintiff.

        736.    Upon information and belief, these as yet to be identified individuals have issued

false statements to be used to file false reports and/or file false claims against Plaintiff, including

in the United States.

Richette Ross

        737.    Defendant and/or his agents or representatives tried to have others swear false

statements with the promise of money or based on threats, and tampered with witnesses who were

positioned against Defendant.

        738.    Upon information and belief, Richette Ross was paid $500 a week by Fred Smith
                                              144
                                              1107729v.1
                                                 100

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 102 of 165




to work on a potential lawsuit against Peter Nygård regarding alleged workplace abuses.

        739.   On June 28, 2016, Richette Ross, a former employee [approximately 2009-2014]

of Peter Nygård, swore an affidavit submitted in support of Peter Nygård in an action by Defendant

Louis Bacon and other individuals involved in or connected to the enterprise alleged herein.

        740.   The affidavit addressed a recorded conversation between Richette Ross and Toggi

that occurred on April 4, 2016. During this conversation, Toggi admitted to Richette Ross that he

worked for Defendant.

        741.    A second recorded conversation occurred on June 13, 2016 in which Toggi asked

Richette Ross for information about women who were around Peter Nygård. Toggi indicated that

he “needs two girls” and noted that Defendant is paying him to get information on Peter Nygård.

In this conversation, Toggi acknowledged that Defendant made multiple payments to him

amounting to close to $6 million, and the first time he met Defendant’s agents they gave him

$50,000. Toggi told Richette Ross she too could make money if she told Defendant’s agents what

they wanted to hear.

        742.    In a late-August 2016 encounter, Toggi accosted Richette Ross, put his hand

around her neck, and said he wanted to meet with her to offer her money to walk away from her

June 28, 2016 affidavit. Toggi told Richette Ross that she should make herself scarce and accept

money to walk away from the affidavit. Toggi confirmed to Richette Ross that he was paid by

Louis Bacon from the beginning of the saga between Peter Nygård and Louis Bacon. Toggi told

Richette Ross that his job with Louis Bacon was to set up Peter Nygård by finding women who

would say that they had sexual relations with Peter Nygård and that he had treated them like slaves.

        743.    On September 21, 2016, Bobo told Richette Ross that the men with and for whom

he was working really wanted to pay her to walk away from the June 28, 2016 affidavit submitted
                                              144
                                             1107729v.1
                                                101

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 103 of 165




in support of Peter Nygård.

        744.     Toggi bragged to Richette Ross about how he and Bobo, along with persons whom

he said were former FBI agents from the United States, set up Peter Nygård by having him recorded

during private conversations when Toggi and Bobo unsuccessfully tried to get Peter Nygård to

endorse killing people.

        745.     Upon information and belief, following the filing of the initial Complaint in this

case, where Richette Ross’ name was revealed, she was visited by an agent for Defendant who

threatened her and coerced her to refrain from cooperating with Plaintiff.

        746.     Richette Ross eventually became an operative for Defendant, and her actions were

paid for, coerced, authorized and ratified by Defendant and/or his agents.

Litira Fox

        747.     Upon information and belief, Litira Fox was paid by Fred Smith and/or his agents

and/or the agents of Defendant. Upon information and belief, Fred Smith, Defendant and/or their

agents paid Litira Fox in furtherance of the conspiracy against Peter Nygård.

        748.     Upon information and belief, Litira Fox provided investigators and lawyers

working for Defendant with additional witnesses for their case against Peter Nygård. Upon

information and belief, Litira Fox paid said witnesses each $200 per visit.

        749.     Upon information and belief, Litira Fox was paid $2,000 a month for her actions.

        750.     Upon information and belief, Litira Fox was paid to provide investigators and

lawyers working for Defendant with women who would make statements about Peter Nygård,

regardless of their truth or falsity.

        751.     Litira Fox’s actions were paid for, coerced, authorized and ratified by Defendant

and/or his agents.
                                                144
                                             1107729v.1
                                                102

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 104 of 165




Deidre Miller

        752.    Upon information and belief, in 2018, Deidre Miller was invited to Baha Mar by

Litira Fox. Deidre Miller was invited to Baha Mar to meet with investigators.

        753.    Upon information and belief, the investigators were working for, and acting on

behalf of Defendant.

        754.    Upon information and belief, after meeting with said investigators, Deidre Miller

claimed to have dated Peter Nygård for years. Deidre Miller told The New York Times that she

had witnessed Peter Nygård entertaining two teen-aged women in his bedroom, one of whom had

been in a school uniform. Deidre Miller’s claims would have been clearly false to someone who

did any due diligence.

        755.    Upon information and belief, after making said statement to The New York Times,

Deidre Miller (along with Litira Fox) received a substantial gift, expensive jewelry from Cartier,

from investigators on behalf of Defendant.

Improper Activity in 2015-2016

        756.    In or about 2016, investigators working for Defendant started to harass Plaintiff’s

employees, friends and acquaintances.

        757.    These investigators harassed numerous people in an effort to disrupt Plaintiff’s

business relations and damage Plaintiff.

        758.    For example, in the summer of 2016, Danielle Gaines was approached by two men

who she described as harassing and threatening.

        759.    In September 2015, Darlyne Lucchesi was approached by a woman from San

Francisco (believed to be Sara Ness) claiming to have been hired by Zack Bacon and Louis Bacon,

and that she was working for them for four years. Darlyne Lucchesi was shown documents which
                                              144
                                             1107729v.1
                                               103

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 105 of 165




had been claimed to have come from Plaintiff.

        760.    Sara Ness repeated false allegations to Darlyne Lucchesi claiming that a woman

was being held against her will by Plaintiff, forced to engage in sexual acts and was raped. Sara

Ness further claimed that this was part of a pattern of events considered to be “Satanical Rituals.”

        761.    When Darlyne Lucchesi protested and denied that any such acts took place, Sara

Ness heightened her claims of falsehoods, including allegations of rape, mental illness, and

sexuallythe Network’s Common Goal, by transmitted diseases, among others while making racial

slurs to Darlyne Lucchesi.

        762.    Sara Ness then indicated to Darlyne Lucchesi that her client, Louis Bacon, was

concerned that Peter Nygård may be dangerous and violent.

        763.    Sara Ness was trying, through false statements, to coerce Darlyne Lucchesi to

assist Defendant in potential claims against Plaintiff.

        764.    On or about March 13, 2015, Sara Ness contacted Maribel Rodriguez inquiring

about Plaintiff Peter Nygård.

        765.    Maribel Rodriguez understood from her conversations with Sara Ness that Sara

Ness worked for Defendant and wanted her to lie about the conduct of Plaintiff Peter Nygård.

        766.    Sara Ness confirmed to Maribel Rodriguez that she worked for an investigation

firm called Palladino & Sutherland and they were hired by Louis Bacon and his New York law

firm to investigate Plaintiff Peter Nygård.

        767.    Sara Ness informed Maribel Rodriguez that they had already talked to many people

about their experiences with Plaintiff Peter Nygård and that “most people did not have a good

experience.”

        768.    Sara Ness offered to visit Maribel Rodriguez in Santiago to hear about her
                                            144
                                              1107729v.1
                                                104

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 106 of 165




experiences. In the alternative, Sara Ness offered to “fly [Maribel Rodriguez] anywhere [she

would] like (such as Miami), take care of all the expenses, compensate [her] for [her] time if [she

missed] work.”

        769.     Unprompted, Sara Ness wrote to Maribel Rodriguez offering “If you are concerned

about retribution (by Nygård) you should know that [her] client, Louis Bacon, would do anything

in his power to ensure her safety.”

        770.     Upon information and belief, Sara Ness was trying to intimidate Maribel

Rodriguez by intimating that Peter Nygård was trying to hurt her, when there was no reason, proof

or allegation that he was.

        771.     When Maribel Rodriguez asked what she would get in exchange for her interview,

Sara Ness indicated that was “an understandable question” and promised to consult with her group.

        772.     Maribel Rodriguez understood that Defendant Louis Bacon’s agents were trying

to get her to lie about experiences with Plaintiff Peter Nygård, and they were willing to pay for

such information.

        773.     In 2015, Defendant retained a New York-based investigative firm, Ergo, who

dispatched Matt Moneyhon and Kate Crumrine to investigate Peter Nygård in connection with a

claim or potential claim by Louis Bacon and/or others against Peter Nygård. Despite being advised

that individuals had non-disclosure agreements, these investigators induced employees to breach

these agreements to further Defendant’s efforts to damage Plaintiff.

        774.     In or about March of 2015, Defendant’s agents met with the FBI in an effort to

convince them to open up an investigation of Peter Nygård based on the fabricated evidence they

obtained.

        775.     In 2016, Defendant and/or his agents met with the FBI to attempt to initiate a
                                              144
                                            1107729v.1
                                               105

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 107 of 165




criminal action against Peter Nygård.

        776.    Upon information and belief, the FBI did not find any merit to the claim in 2016

and did not pursue it.

        777.    In 2016, Defendant and/or his agents contacted the Department of Homeland

Security to attempt to initiate a criminal investigation.

        778.    Upon information and belief, the Department of Homeland Security did not find

any merit to the claim in 2016 and abandoned its investigation at that time.

        779.    Upon information and belief, Defendant and/or his agents provided the authorities

with false information, including through in-person interviews and through the mail.

        780.    As a result of the initiation of these investigations, Plaintiff’s employees, friends,

and business associates were contacted and were asked questions about Plaintiff, which harmed

them.

Improper Activity in 2018-2019

        781.    Upon information and belief, in the fall of 2018, while Peter Nygård’s property in

the Bahamas was under the custody of Fred Smith, Defendant’s attorney and agent, through an

Order issued by a Bahamian court in a separate matter, the property was burglarized. Upon

information and belief, certain documentation including a contact list of Peter Nygård’s was taken.

Soon thereafter, investigators directly or indirectly hired by Defendant, including James

Lawson/JDL, “Dutch Holland” and OTIA, began contacting persons on the contact list looking for

information about alleged criminal misconduct by Peter Nygård. Persons contacted include

residents of at least New York, New Jersey, Georgia, and California. Among the people contacted

from the list was Imani Iddeen. Imani Iddeen lived in California and had been approached at her

apartment door by investigators who bypassed security in her building.
                                             144
                                              1107729v.1
                                                 106

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 108 of 165




        782.       Imani Iddeen signed an affidavit on December 22, 2018 confirming that she was

contacted by investigators known to be under the employ of Defendant who were looking to speak

with her about Plaintiff. Despite her pleas to leave her alone, Imani Iddeen was harassed by these

investigators several times thereafter, up through February 2019.

        783.       Danielle Gaines was another person contacted in California by Defendant’s

investigators. Danielle Gaines signed an affidavit on December 13, 2018 to confirm that she too

was contacted by investigators known to be under the employ of Defendant and she too was

harassed.

        784.       SueLyn Medeiros was also approached in California by investigators who

pressured her to cooperate with their investigation. She too was harassed and signed an affidavit

to that effect.

        785.       Other women in the United States were approached on numerous occasions and

harassed about their relationships with Peter Nygård. Some women were told that a big media

story was about to break and if they had any chance of being kept out of the story, they had to

work with Defendant’s investigators.

        786.       Some of these women were further told that if they did not cooperate, they risked

being named as a victim, a witness or an accomplice.

        787.       Some of these women felt threatened and were concerned about Defendant’s

agents’ tactics.

        788.       The investigators did not stop with just former employees and friends. Current

employees were contacted and told of stories about to be released through the media about

Plaintiff.

        789.       The   harassment    and   disclosure     of   false   statements   by   Defendant’s
                                                  144
                                               1107729v.1
                                                 107

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 109 of 165




agents/investigators to Plaintiff’s friends, acquaintances and employees continued even after they

were asked to cease and desist.

         790.   Upon information and belief, the actions of the investigators were directed,

authorized, paid for and/or ratified by Defendant.

The Pending Media Assault

         791.   No later than February 2019, reporters with The New York Times started

contacting people from a list that upon information and belief was provided to them by or on behalf

of Defendant.

         792.   The reporters from The New York Times made statements to various individuals

about conduct being alleged against Peter Nygård. They repeated the false statements made to

them by individuals working in concert with Defendant in order to get others to similarly make

statements, false or otherwise, designed to damage Plaintiff.

         793.   The reporters from The New York Times claim to have interviewed in excess of

250 people.

         794.   Upon information and belief, the reporters had been invited to the Bahamas by

Fred Smith.

         795.   Upon information and belief, the reporters had been hosted in the Bahamas by Fred

Smith.

         796.   Upon information and belief, Fred Smith provided the reporters with access to

witnesses who were influenced by or on behalf of Defendant to provide false information for the

newspaper’s story.

         797.   Upon information and belief, Fred Smith provided the reporters with documents

to be used in reporting the story.
                                               144
                                            1107729v.1
                                               108

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 110 of 165




        798.     One of the items Fred Smith provided included a manuscript described by the

author as a fairy tale.

        799.     Kim Barker contacted the ghost writer to learn more information about the source

of the manuscript, since the author of the manuscript had been killed.

        800.     In inquiring about the reasons for the investigation, Kim Barker told the individual

that she was trying to “bring down” Peter Nygård.

        801.     Upon information and belief, Kim Barker claimed that the media would bring

down Peter Nygård the way it had done with Bill Cosby and Harvey Weinstein.

        802.     Kim Barker tried to coerce the ghost writer’s involvement by claiming Peter

Nygård was responsible for the death of the author, and suggesting that ghost writer seek

vengeance.

        803.     Kim Barker’s statement about bringing down Peter Nygård was also heard by a

friend of the ghost writer.

The More Than Ten Year Conspiracy to Damage Plaintiff Continues

        804.     Upon information and belief, Defendant is a billionaire.

        805.     Defendant has indicated and/or demonstrated that he will spend millions of dollars

just to destroy Plaintiff.

        806.     Defendant has utilized illegal and improper methods to destroy and damage

Plaintiff.

        807.     Defendant and/or his agents and surrogates have made false statements about

Plaintiff, and have solicited, coerced and paid for false statements to be used to damage Plaintiff,

to be used to file false reports with authorities about Plaintiff, and to be used for claims and

potential claims against Plaintiff.
                                                144
                                              1107729v.1
                                                109

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 111 of 165




        808.    These statements and the dissemination of the information about them was

designed to damage Plaintiff and interfere with his business relations.

        809.    Defendant has assembled dozens of individuals and entities to assist him in this

assault, spreading money around to accomplish his intended desire to destroy Plaintiff.

        810.    Based upon the practice of Defendant paying and otherwise conferring benefits on

witnesses for false and influenced testimony, the statement of John DiPaolo that Louis Bacon is

willing to pay “exorbitant” and “incredible” amounts of money, and the agency of James

Lawson/JDL for this purpose, Plaintiff is entitled to injunctive relief to prevent further harm to his

business and property.

        811.    Taken together, more than a dozen “statements” have been obtained by participants

in the enterprise acting on behalf of Defendant, given by purported witnesses to be used against

Plaintiff in various litigations, both pending and anticipated, and more particularly, to be used in

abusing process by filing false reports, and by conspiring with media outlets to publicize the false

statements.

        812.    In addition, upon information and belief, Defendant arranged for civil actions to

be filed against Plaintiff using false statements, coerced and paid for testimony, to be bolstered by

media publications, because he was unable to convince the FBI and the Department of Homeland

Security to prosecute Peter Nygård based on false information.

        813.    The false statements had no legitimate purpose. The statements are to capture false

information, regardless of truth, and used to damage Plaintiff in his business and property. The

statements constitute influenced testimony within the meaning of NY Penal Law § 215.00, bribing

a witness, and other similar state laws.

        814.    Defendant and other individuals and entities, knowingly and with malice, acting
                                             144
                                              1107729v.1
                                                 110

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 112 of 165




with or on behalf of Defendant, or participants in the enterprise acting on behalf of Defendant,

established, provided content for, or encouraged purported witnesses to provide false statements,

including content for the sistahsabused.com domain. Functioning through Facebook, this publicly

available website contains disparaging content about Plaintiff. This content includes falsified

accusations against Plaintiff, including encouraging actual or prospective consumers to not

purchase Plaintiff’s fashion products and to dissuade a major department store from continuing its

business relationship with Plaintiff or businesses associated with Plaintiff by ceasing to carry

Plaintiff’s or businesses associated with Plaintiff’s fashion products. These accusations have no

legitimate purpose and are designed to injure Plaintiff in his business relationships and property.

        815.    The efforts to dissuade a major department store from continuing its business

relationship finally came to fruition, which further caused the lender for businesses associated with

Plaintiff to call its loan and thrust Nygård International Partnership and Nygård Inc. and seven

other entities into receivership. Peter Nygård is the indirect beneficial owner of Nygård

International Partnership and has been damaged personally by and because of the damage caused

to Nygård International Partnership. In addition, Nygård International Partnership had a business

relationship with Nygård Inc., such that damage to Nygård Inc. could impact Nygård International

Partnership, and thereby damage Plaintiff Peter Nygård. Moreover, insofar as Peter Nygård was

closely associated with Nygård International Partnership, damage to Nygård International

Partnership resulted in damage to Peter Nygård, his reputation and good will.

Improper Activity in 2020

        816.    The immediate and irreparable harm of Defendant’s misconduct manifested itself

in 2020. Defendant’s efforts, as alleged above, included improperly influencing and providing

false information to The New York Times, which published negative stories about Plaintiff in 2020
                                             144
                                             1107729v.1
                                                111

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 113 of 165




to ruin Plaintiff.

        817.     Defendant’s scheme also included influencing the filing of scandalous lawsuits

against Plaintiff in 2020, including lawsuits in New York and California.

        818.     Defendant has also conducted, supported and orchestrated media attacks (both

mainstream and social media) against Plaintiff in 2020 in connection with these lawsuits.

        819.     Upon information and belief, Defendant has also planned, arranged for, financially

supported and orchestrated the filing of lawsuits against Plaintiff based on false statements.

        820.     Upon information and belief, Defendant’s orchestrated lawsuits and media attacks

influenced raids on properties associated with Plaintiff in New York and California in 2020 by the

FBI and local law enforcement.

        821.     Defendant’s actions against Plaintiff utilize fabricated and manufactured evidence,

and accusations and allegations conceived through payments, threats, coercion and intimidation

by Defendant and/or his agents.

        822.     Through the use of U.S. and foreign investigators and guards, Defendant has

created a fake witness protection program to coerce witnesses and persons that represent these

witnesses to cooperate in the scheme. Defendant has used a series of corporate manipulations in

connection with this scheme, including the improper use of not-for-profit entities, to funnel tens

of millions of dollars to fund the illicit activities.

        823.     Through Defendant’s witness protection program, Defendant influenced the filing

of a lawsuit on January 24, 2020 by a Jane Doe plaintiff against Peter Nygård in the Superior Court

of the State of California, County of Los Angeles, Case No. 20STCV03216. Consistent with

Defendant’s witness protection program, the allegations in that lawsuit include sexual battery of a

minor and other related claims.
                                                   144
                                                 1107729v.1
                                                   112

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 114 of 165




        824.   Through Defendant’s witness protection program, Defendant influenced the filing

of a putative class action lawsuit on February 13, 2020 by ten Jane Does plaintiffs against Peter

Nygård, Nygård Inc., Nygård International Partnership, and Nygård Holdings Limited, in the

United States District Court for the Southern District of New York, Case No. 20-01288. Consistent

with Defendant’s witness protection program, the allegations in that lawsuit include the

Trafficking Victim Protection Act.

        825.   Because of Defendant’s conduct, including Defendant’s witness protection

program, on February 25, 2020, “[f]ederal agents” “raided the California and New York offices of

Canadian fashion mogul Peter J. Nygard, who was recently sued by 10 women accusing him and

his companies of rape and sex trafficking…. Hours after the raids, Nygard ‘made the decision to

step down as chairman of the Nygard Companies and will divest his ownership interest,’ his

spokesperson said in a statement.” See https://www.law360.com/articles/1247279/feds-raid-

fashion-mogul-peter-Nygard-s-ny-calif-offices. “The announcement came after a major client,

Dillard’s department stores, said it would no longer carry Mr. Nygard’s fashion line.” See

https://www.nytimes.com/2020/02/25/us/peter-Nygard-international-fbi-raid.html.

        826.   The Dillard’s statement provided: “In light of the serious allegations concerning

Peter Nygard, which are in direct opposition to our core values, Dillard’s has refused current

deliveries, canceled all existing orders and suspended all future purchases from Nygard.” See

https://www.cbc.ca/news/canada/manitoba/dillard-s-Nygard-clothing-cancelled-orders-

1.5476574.

        827.   In another example, a media report stated that a “clothing store in Kentville is

pulling some of its most popular lines to make a point,” and its owners “have decided to stop

selling brands owned by Canadian fashion icon Peter Nygard after a class-action lawsuit was filed
                                             144
                                            1107729v.1
                                              113

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 115 of 165




Feb. 13 on behalf of 10 women alleging that Nygard sexually assaulted them.” “This includes: Tan

Jay, Alia, Nygard & Nygard Slims,” and “While these brands have been popular at Phinneys and

often best-sellers, in good conscience, we cannot support Mr. Nygard’s brands.” See

https://www.capebretonpost.com/news/provincial/kentville-clothing-store-pulls-some-popular-

brands-amid-disturbing-allegations-against-fashion-mogul-peter-Nygard-414169/.

        828.    Media reports regarding these recent lawsuits against Plaintiff further evidence that

Defendant’s conduct, including through the witness protection program, and the enticement to

make false claims, have precipitated and prompted these lawsuits and resulting media reports, the

government investigations and raids, and the resulting damages to Plaintiff.

        829.    On February 10, 2020, the CBC claimed that Defendant Louis Bacon had been

paying the fees of four of the women who brought the Southern District of New York action against

Plaintiff. The CBC later published the same information only to issue a “clarification,” disclosing

that a lawyer for four of the plaintiffs bringing the new Southern District of New York lawsuit

stated that the lawyer’s “legal bills are being paid for by a not-for-profit organization called

Sanctuary, set up to support women who are victims of sexual assault. One of its donors is Louis

Bacon.” See https://www.cbc.ca/amp/1.5465180. This further evidences Defendant’s improper use

of not-for-profits to wage his misconduct campaign against Plaintiff. Other media have reported

that “American investor and hedge fund manager Louis Bacon has partially funded the US class

action lawsuit against Mr Nygard.” See http://www.tribune242.com/news/2020/apr/23/nygard-

ordeal-never-left-me-accusers-account-how-v/.

        830.    On the evening of Saturday, February 22, 2020, The New York Times released its

Sunday, February 23, 2020 edition, wherein The New York Times ran a front-page article about

the recent lawsuits. The New York Times published this article after its reporters spent at least one
                                             144
                                             1107729v.1
                                                114

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 116 of 165




year interviewing Defendant’s agents’ hand-picked witnesses. While the majority of the article,

including the headline, was significantly damaging to Plaintiff, The New York Times did report

on certain irregularities and issues it found during its reporting relating to Defendant. The article

included numerous references to Defendant and his associates, and further evidence the

misconduct       of Defendant,     including through his       witness   protection   program. See

https://www.nytimes.com/2020/02/22/world/americas/peter-Nygard-louis-bacon.html.

        831.       Relevant excerpts from that New York Times article include:

               a. Lawyers and investigators funded in part by Mr. Bacon claim that Mr. Nygard raped
                  teenage girls in the Bahamas.

               b. Investigators and lawyers tied to Mr. Bacon offered Nygard associates generous
                  incentives to build an abuse case against the Canadian — Cartier jewelry, a regular
                  salary or a year’s rent in a gated community, according to documents and
                  interviews. Smaller payments filtered down to some accusers, which could be used
                  to undermine their credibility in any court case or investigation.

               c. Reporters also spoke with five other women, who said Mr. Nygard sexually
                  assaulted them … two later recanted, saying they had been promised money
                  and coached to fabricate their stories.

               d. Mr. Bacon, who founded New York-based Moore Capital Management … [and
                  h]is associates have spent two years finding women to bring claims against Mr.
                  Nygard.

               e. Others cast aspersions on Mr. Bacon, claiming he had paid Nygard employees to
                  dig up dirt and had objected to black Bahamians visiting Lyford Cay.

        832.       The New York Times story continued under the subtitle “Clash of the Titans,” with

these excerpts:

               a. Mr. Bacon was a rare adversary. His wealth was valued at more than double Mr.
                  Nygard’s. He helped form a nonprofit called Save the Bays to target environmental
                  abuses, starting with Nygard Cay. Fred Smith, a prominent human-rights lawyer,
                  came on board.


                                                  144
                                               1107729v.1
                                                  115

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 117 of 165




               b. Mr. Bacon and his older brother, Zack, hired a small army of lawyers and private
                  investigators, including veterans of the F.B.I. and Scotland Yard. They persuaded
                  some of Mr. Nygard’s allies to provide evidence for a defamation lawsuit, filed in
                  2015. They launched their own lawsuits. And they paid well.

               c. Mr. Bullard and Mr. Davilma, working with the Bacon investigators, hatched a plan
                  to videotape Mr. Nygard. The private eyes acted like secret agents, using encrypted
                  phones and dropping cash for the two men in a box behind a post office. Eventually,
                  the Bacons paid the two about $1.5 million, mostly for secretly recording five
                  meetings with Mr. Nygard.

        833.       The New York Times story continued, under the subtitle “The Hunt,” with these

excerpts:

               a. In late 2015, they [Louis and Zack Bacon] hired TekStratex, a new Texas security
                  firm, to push American law enforcement officials to investigate him [Peter Nygard]
                  for sex trafficking. The firm’s leader, Jeff Davis, told Zack Bacon that he’d worked
                  for the C.I.A. for 10 years — including in something called “the ghost program,”
                  Mr. Bacon recalled.

               b. The F.B.I. looked into Mr. Nygard twice, but only briefly. In April 2016, the
                  Department of Homeland Security dug in. To help the inquiry, the Bacons moved
                  five witnesses — two former Bahamian employees of Mr. Nygard and three former
                  girlfriends — to the United States and covered their living expenses. Mr. Davis told
                  them that Mr. Nygard had “put out hits on them,” several recalled in interviews.
                  Burly bodyguards drove them to different houses and hotels, swerving through
                  traffic and changing cars, saying they were being followed.

               c. He soon focused on a lawsuit, hoping to draw on the #MeToo movement and “the
                  most aggressive lawyers in the world,” Zack Bacon said in a recording provided to
                  The Times.

               d. By last summer, Mr. Smith and the private investigators had introduced about 15
                  Bahamian women to American lawyers at the DiCello Levitt Gutzler firm. They
                  were planning to bring a lawsuit in New York.

        834.       The New York Times continued its report, under the subtitle “A Gift From Our

Boss,” with these excerpts:

               a. For years, Mr. Nygard had insisted that Louis Bacon paid people to lie about him.
                  The hedge fund founder maintained that wasn’t true. But his [Louis Bacon’s] team

                                                  144
                                                1107729v.1
                                                  116

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 118 of 165




                  created vulnerabilities, giving money and gifts to witnesses and accusers in the
                  Bahamas, The Times found.

               b. The Bahamian lawyers and investigators were not paid by the Bacons directly.
                  Instead, they were paid by a nonprofit Mr. Smith created, called Sanctuary, to
                  support sexual assault victims; both he [Fred Smith] and Mr. Bacon donated
                  generously to that. “They are handing the defendant arguments,” said Jeanne
                  Christensen, a New York lawyer focusing on sexual harassment.

               c. The private investigators and Mr. Smith compensated two witnesses who found
                  alleged victims: Litira Fox, a former girlfriend of Mr. Nygard’s who said she
                  recruited for him, and Richette Ross, a former massage therapist at Nygard Cay
                  who said she did the same.

               d. Ms. Ross did well. After she told Mr. Smith that unknown assailants had shot up
                  her former home, killed her family dog and broke into her car in different incidents,
                  Mr. Smith moved her into a gated community, paying $5,000 a month.

               e. Mr. Smith also gave Ms. Ross $500 a week to work on another potential lawsuit
                  against Mr. Nygard, this one for workplace abuses. Accusers received smaller
                  payments. Ms. Fox, who earned $2,000 a month, said she passed some of that to
                  the women she brought to meetings with lawyers and investigators — often $200
                  for a visit. Mr. Smith acknowledged giving about $1,000 collectively to four or five
                  alleged victims, but said that was for their time and expenses.

               f. There were more substantial gifts. Deidre Miller said Ms. Fox invited her to the
                  Baha Mar luxury resort in August 2018 to meet with investigators. She was a
                  valuable witness — she would later tell The Times she had dated Mr. Nygard for
                  years and had seen two teenagers in his bed, one in her school uniform. Afterward,
                  Ms. Miller said, the investigators took her and Ms. Fox to the resort’s Cartier store.
                  There, she said, the men bought each woman a matching 18-carat gold bracelet and
                  necklace for $9,350. Ms. Miller provided a photo of the receipt, though the man
                  whose name was on it denied making the purchase. “He was like, ‘It’s a gift from
                  our boss,’” Ms. Miller recalled. “They said they were working for Louis Bacon.”

        835.       The New York Times further reported, under the subtitle “The Lie,” with these

excerpts:

               a. For more than a year, Marvinique Smith and her sister, Marrinique, were central to
                  the developing lawsuit. They told their stories repeatedly to lawyers, investigators
                  and the Bahamian police. Marvinique said she was invited to a pamper party in
                  2010, when she was 15. There, she said, Mr. Nygard talked to her about modeling

                                                   144
                                                 1107729v.1
                                                   117

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 119 of 165




                  and had sex with her. Her sister recounted a horrific tale: Mr. Nygard had raped her
                  as cartoons played on TV. She said she was 10.

               b. But in October, the sisters told a very different story to Times reporters: They
                  had never been assaulted by Mr. Nygard. They had never even met him. They
                  claimed Ms. Ross had paid them to make everything up. Marvinique Smith
                  said Ms. Ross suggested she might collect as much as a half-million dollars in
                  a settlement, and then could give Ms. Ross a cut.

               c. She coached them on Mr. Nygard’s pickup lines, bedroom layout and sexual
                  proclivities, the sisters said. Meanwhile, she gave them cash — $150 here, $350
                  there — for every meeting, they said. Ms. Smith said she confessed to lying because
                  Ms. Ross, who was dating her boyfriend’s father, stopped paying her. She and her
                  sister felt guilty and scared. “I couldn’t do it anymore,” Ms. Smith said, adding,
                  “There might be girls that it actually happened to, but it didn’t happen to me and
                  my sister.”

               d. Ms. Ross had undisclosed connections with other women she brought to the
                  lawyers. Two were relatives. Two were related to a close friend. All were included
                  as plaintiffs in the lawsuit. She had also sent a note to a former Nygard employee,
                  asking to talk about the case. “It will pay very handsomely,” she wrote.

        836.       The scheme reported by The New York Times is eerily similar to the plan

Defendant and his agents attempted years ago – find women willing to make false statements about

Peter Nygård and sex in exchange for money, then take these women to the press to publicize the

false stories in an effort to destroy Peter Nygård and his business, and then try to engage the

authorities to prosecute him criminally. An Affidavit of Leo Paul Thurston, filed with the

Bahamian Supreme Court, incorporates several exhibits, including witness statements. These

statements, made by witnesses for use in the Bahamian courts years ago detail the efforts by

Defendant’s agents to perpetrate a conspiracy and scheme similar to the scheme alleged herein.

        837.       Defendant’s conduct, including through the witness protection program, and the

recruitment of women who agreed to lie for money, and resulting loss to Plaintiff resulted in the

appointment of a receiver for Nygård International Partnership and Nygård Inc.

        838.       A       March       20,      2020        media       report,     available       at
                                                 144
                                               1107729v.1
                                                  118

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 120 of 165




http://www.tribune242.com/news/2020/mar/20/receiver-takes-over-Nygard-firms/,             included

these excerpts:


    a. Peter Nygard’s global fashion empire has been plunged into financial crisis after court-
       appointed receivers this week took over its affairs following recent sex trafficking
       allegations against the tycoon.

    b. The claims against the Lyford Cay resident, which he has vehemently denied, were cited
       by the Nygard Group’s lenders as a key factor behind their decision to successfully petition
       the courts for the appointment of a receiver over business interests he has spent decades
       building.

    c. Two US-based financiers, White Oak Commercial Finance and Second Avenue Capital
       Partners, are alleging in court papers that Mr. Nygard’s fashion empire breached the
       conditions of a $40m loan agreement by failing to promptly disclose the lawsuit where ten
       girls made allegations of rape and sexual assault against him.

    d. This was swiftly followed by the Federal Bureau of Investigation (FBI) and New York
       Police Department raid on Nygard Group’s New York and California offices, which
       resulted in its largest customer, Dillard’s, dropping the Canadian’s empire as a supplier.

    e. White Oak and Second Avenue alleged that this represented a further default under the
       loan agreement, for which $25.87m is allegedly outstanding and owing, due to Dillard’s
       accounting for 67 percent - more than two-thirds - of Nygard Group’s third party wholesale
       group.

    f. Richter Advisory Group, which was appointed as the Nygard Group’s receiver by the
       Canadian courts on Wednesday, has moved swiftly to seek Chapter 15 recognition from
       the southern New York bankruptcy court so it can protect its assets from legal actions by
       creditors said to be owed a combined $60.551m.

    g. In the midst of the foregoing, the lenders learned that Peter Nygard and several of the
       [Nygard Group’s US companies] had been sued in a class action lawsuit in the US District
       Court for the Southern District of New York.

    h. The class action lawsuit alleges, among other things, that Mr Nygard raped and sexually
       assaulted multiple children and women, and that the [US companies] knowingly aided and
       abetted him in a decades-long sex-trafficking scheme.

    i. Then came the FBI and New York police raid, and the loss of the Dillard’s account, where
       it “had refused current deliveries, cancelled all existing orders and suspended all future
       purchases from the Nygard Group”. Mr Nygard announced he would step down from his
       fashion empire, and sell it, the very same day.
                                                144
                                             1107729v.1
                                               119

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 121 of 165




    j. However, the fact that Mr Nygard and his fashion brand are virtually one and the same is
       likely to complicate any sale. The two are indivisible, and court documents obtained by
       Tribune Business reveal that the Nygard Group had sought protection from White
       Oak/South Avenue and their other creditors under the Canadian Bankruptcy and
       Insolvency Act.

    k. The well-known Bahamas resident, who has been locked in a decade-long feud with his
       Lyford Cay neighbour, Louis Bacon, had even managed to hold off the lenders’
       receivership bid in several Canadian court hearings.

    l. “The Nygard Group employs approximately 1,450 people worldwide, of whom
       approximately 100 are located in the US. The Nygard Group operates 167 retail stores in
       Canada and two retail stores in the US, and upon information and belief, supplied other
       retailers such as Dillard’s and Costco Wholesale Canada until recently.”

        839.    On March 23, 2020, Robert L. Dean, the Executive Vice President and Managing

Director of White Oak Commercial Finance LLC, submitted a Declaration to the U.S. Bankruptcy

Court further explaining the ramifications of the filing of the Jane Does litigation in the Southern

District of New York (which was financed by Defendant or one of his proxies), the federal raids

on the Nygård premises, and the decision by Dillard’s to terminate its relationship with Nygård,

including the cancellation and rejection of current orders. These events, all resulting from the

orchestrated events designed by, funded by or arranged by Defendant or his agents, caused damage

to Plaintiff.

        840.    Upon information and belief, Defendant and/or his companies utilized the services

of Citco to funnel money into the Bahamas, in part to fund his activities to damage Plaintiff.

        841.    In April 2013, the Bahamas Tribune reported that Defendant was then moving his

business away from Citco in the Bahamas. The report provided that Citco staff had been reduced

from 65 to 12 and that Defendant blamed Plaintiff Peter Nygård as the reason he had to move his

money away from Citco in the Bahamas. However, upon information and belief, in late 2015,

Defendant’s businesses were still working with Citco in the Bahamas despite falsely claiming that
                                              144
                                             1107729v.1
                                                120

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 122 of 165




it left the Bahamas. Upon information and belief, the publication of the loss of 53 jobs blamed on

Plaintiff was designed to damage Plaintiff.

        842.    The lawsuits, media storm, FBI raids and associated activities that Defendant’s

conduct prompted resulted in further harm to Plaintiff through the April 10, 2020 publication of a

tabloid book titled “Predator King: Peter Nygard's Dark Life of Rape, Drugs, and Blackmail,”

which repeatedly disparages Plaintiff, relying on the paid for, fabricated and manufactured claims.

The tabloid book regurgitates the allegations raised in these lawsuits and related media reports.

For example, the tabloid book describes the “Jane Doe” Southern District of New York lawsuit as

a “disturbing and explosive bombshell.” Consistent with the efforts harvested through Defendant’s

witness protection program, the tabloid book reads that “[a]s with Harvey Weinstein and Bill

Cosby before him, the case of Peter Nygard is a he said / she said, she said, she said, she said, she

said. Reporters know that where there’s smoke, there’s often fire. The more women, across

continents and decades, who share the same story, the more likely it is that it’s true.”

        843.    This book published statements that flowed from the conspiracy alleged herein,

and specifically followed the playbook that the recording The New York Times attributed to Zack

Bacon, that is to discredit and destroy Peter Nygård the way that the media did with Harvey

Weinstein and Bill Cosby.

        844.    Subsequent to the filing of the putative class action in February 2020, counsel for

the Jane Does, DiCello Levitt Gutzler LLC, commenced a public campaign seeking to entice other

women to join the litigation against Plaintiff. The public notices republish the false statements

secured by Defendant’s agents.

        845.    The public notices solicited additional women to join in the lawsuit. Within hours

after the filing, DiCello Levitt Gutzler LLC were promoting the fact that dozens of women had
                                              144
                                              1107729v.1
                                                121

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 123 of 165




come forward.

           846.    On April 20, 2020, the Jane Doe plaintiffs in the putative class action filed in the

Southern District of New York filed an amended complaint, adding additional allegations that have

further perpetuated Defendant’s planned scheme alleged herein. The amended complaint added 36

unidentified plaintiffs. Upon information and belief, women who came forward were fabricating

claims to be included in the amended complaint.

                        COUNT I - VIOLATIONS OF 18 U.S.C. § 1962(C)

           847.    Plaintiff incorporates by reference ¶¶ 1 - 846 above as if fully set forth at length

herein.

           848.1. 18 U.S.C. § 1964(c) provides a private right of action to any person whose business

or property is injured by reason of a violation of the activities prohibited by 18 U.S.C. § 1962.

           849.    Defendant has: (1) violated 18 U.S.C. § 1962; (2) Plaintiff has sustained injury to

business or property; and (3) the injury was caused by the violation of § 1962.

           850.    Defendant and those acting in concert with him committed (1) conduct (2) of an

enterprise (3) through a pattern (4) of racketeering activity.

           851.    Under 18 U.S.C. § 1961(4), an “enterprise” is any “group of individuals associated

in fact although not a legal entity,” for a common purpose of engaging in a course of conduct,

proved by evidence of an ongoing organization, formal or informal, whereby the various associates

function as a continuing unit. A collection of RICO “persons” may, together, make up a RICO

enterprise, where persons conducted or participated in the enterprise’s affairs, not just their own

affairs.

           852.    Defendant directed, authorized, paid for and/or ratified the conduct alleged to have

been done by others in this Amended Complaint.
                                           144
                                                1107729v.1
                                                  122

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 124 of 165




        853.    Defendant acted in concert with those identified in this Amended Complaint.

        854.    Under 18 U.S.C. § 1961(1)(A), “racketeering activity” means any act or threat

involving bribery chargeable under state law and punishable by imprisonment for more than one

year. This includes state statutes throughout the United States addressing witness bribing. This

includes New York Penal Law § 215.00, bribing a witness:

        “A person is guilty of bribing a witness when he confers, or offers or agrees to
        confer, any benefit upon a witness or a person about to be called as a witness in any
        action or proceeding upon an agreement or understanding that (a) the testimony of
        such witness will thereby be influenced….”

This also includes Colorado Revised Statute, CO Rev Stat § 18-8-703 (2016) for bribing a

witness:

        “A person commits bribing a witness or victim if he or she offers, confers, or agrees
        to confer any benefit upon a witness, or a victim, or a person he or she believes is
        to be called to testify as a witness or victim in any official proceeding, or upon a
        member of the witness' family, a member of the victim's family, a person in close
        relationship to the witness or victim, or a person residing in the same household as
        the witness or victim with intent to: (a) Influence the witness or victim to testify
        falsely or unlawfully withhold any testimony.”

Furthermore, Colorado Revised Statute, CO Rev Stat § 18-8-707 describes witness or

victim tampering as:

        “A person commits tampering with a witness or victim if he intentionally attempts
        without bribery or threats to induce a witness or victim or a person he believes is
        to be called to testify as a witness or victim in any official proceeding or who may
        be called to testify as a witness to or victim of any crime to: (a) Testify falsely or
        unlawfully withhold any testimony.”


In addition, this includes Texas Penal Code § 36.05:

        “A person commits an offense if, with intent to influence the witness, he offers,
        confers, or agrees to confer any benefit on a witness or prospective witness in an
        official proceeding, or he coerces a witness or a prospective witness in an official
        proceeding: (1) to testify falsely.”

                                                 144
                                              1107729v.1
                                                 123

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 125 of 165




Moreover, this includes California Penal Code § 137:

        “Every person who attempts by force or threat of force or by the use of fraud to
        induce any person to give false testimony or withhold true testimony or to give false
        material information pertaining to a crime to, or withhold true material information
        pertaining to a crime from, a law enforcement official is guilty of a felony,
        punishable by imprisonment pursuant to subdivision (h) of Section 1170 for two,
        three, or four years.”

        855.     Defendant has and continues to violate state law addressing witness bribing,

including New York Penal Law, Colorado Revised Statutes, Texas Penal Code and California

Penal Code by bribing witnesses for false statements and by paying, threatening and coercing

witnesses to provide false statements, and to perform the other illegal and improper conduct

identified herein. Insofar as there are numerous other women who have advanced false statements

against Peter Nygård, there may be other similar state statutes which were violated and will be

identified at or before trial.

        856.     Under 18 U.S.C. § 1961(1)(B), “racketeering activity” means any act indictable

under Title 18 of the US Code, including § 1956, “relating to laundering of monetary instruments.”

        857.     Upon information and belief, Defendant has violated this Act by, inter alia, making

payments through various entities, incorporating not-for-profit entities to further his personal

agendas despite the prohibition of using those entities for that purpose, and upon information and

belief by taking tax deductions when such actions are not charitable.

        858.     Defendant and others acting in concert with him have violated 18 U.S.C. § 1351

by engaging in fraud in foreign labor contracting, and committed the violation more than two times

within the past ten years.

        859.     Defendant and others acting in concert with him, knowingly and with intent to

defraud, recruited, solicited or hired persons outside the United States for purposes of employment

                                                144
                                             1107729v.1
                                                124

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 126 of 165




in the United States by means of materially false or fraudulent pretenses, representations or

promises regarding that employment.

        860.   Defendant’s solicitation, recruitment, hiring and intent to defraud foreign persons

included false promises of education, immigration and monetary compensation.

        861.   At least two of the witnesses Defendant solicited and paid have recently recanted

and conceded that they never even met Peter Nygård.

        862.   Defendant’s witness protection program encompassed fraud in foreign labor

contracting, through the utilization of false or fraudulent pretenses, representations or promises,

involving persons outside of the United States, such as Bahamians, for employment in the United

States, including through allowing witness visas to expire, limiting or terminating payments or

financial support to witnesses, and the use of threats communicated to witnesses, to procure

statements against Plaintiff, including false statements to disparage or damage Plaintiff in his

business or property. This includes Defendant and/or his agents harboring Philincia Cleare,

Tazhmoye Cummings, and Samantha Storr in the United States, and their inclusion in the witness

protection program.

        863.   Defendant and others acting in concert with him have violated 18 U.S.C. § 201(b)

and committed the violation more than two times within the past ten years.

        864.   Defendant and others acting in concert with him have violated 18 U.S.C.

§ 201(b)(3) by directly or indirectly, corruptly giving, offering, or promising financial

compensation, including through the witness protection program, of value to the witnesses, or

offering or promising the witnesses financial compensation, including through the witness

protection program, with the intent to influence the witnesses’ testimony under oath or affirmation

before a court, the FBI, or the Department of Homeland Security, or officer authorized by United
                                               144
                                            1107729v.1
                                               125

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 127 of 165




States law to hear evidence or take testimony, through testimony against Plaintiff, including false

statements to disparage or damage Plaintiff in his business or property, or with the intent to

influence the witnesses to absent themselves therefrom.

         865.   Others acting in concert with Defendant have violated 18 U.S.C. § 201(b)(4) by

directly or indirectly, corruptly demanding, seeking, receiving, accepting, or agreeing to receive

or accept financial compensation, including through the witness protection program, in return for

being influenced in testimony under oath or affirmation as witnesses upon any such trial, hearing,

or other proceeding, including statements against Plaintiff, including false statements to disparage

or damage Plaintiff in his business or property, or in return for absenting themselves therefrom.

         866.   Defendant and others acting in concert with him have violated 18 U.S.C. § 1341

through frauds and swindles and committed the violation more than two times within the past ten

years.

         867.   Defendant and others acting in concert with him have violated 18 U.S.C. § 1341

by having devised or intending to devise a scheme or artifice to defraud, including through the

witness protection program and the procuring of false statements to disparage or damage Plaintiff

in his business or property, or for obtaining money or property by means of false or fraudulent

pretenses, representations, or promises, including through the witness protection program and the

procuring of false statements to coerce and extort Peter Nygård to provide his property in the

Bahamas to Defendant, and upon information and belief, for the purpose of executing and/or in

furtherance of the scheme or artifice or attempting so to do, placed in a post office or authorized

depository for mail matter, matter, including statements to disparage or damage Plaintiff,

correspondence or financial compensation, to be sent or delivered by the Postal Service, or

deposited or caused to be deposited matter, including statements to disparage or damage Plaintiff,
                                               144
                                             1107729v.1
                                                126

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 128 of 165




correspondence or financial compensation, to be sent or delivered by any private or commercial

interstate carrier, or took or received therefrom the foregoing matter, or knowingly caused to be

delivered by mail or such carrier according to the direction thereon, or at the place at which it is

directed to be delivered by the person to whom it is addressed, the foregoing matter, including

upon information and belief the mailing of a hard drive by an agent of Defendant, which contained

false statements against Plaintiff, to Homeland Security.

        868.    Defendant and others acting in concert with him have violated 18 U.S.C. § 1343

through fraud and committed the violation more than two times within the past ten years.

        869.    Defendant and others acting in concert with him have violated 18 U.S.C. § 1343

by, having devised or intending to devise a scheme or artifice to defraud, including through the

acts mentioned herein, including the witness protection program and the procuring of false

statements to defame, disparage, destroy and/or damage Plaintiff in his reputation, business or

property, to cause Plaintiff financial harm and/or for obtaining money or property by means of

false or fraudulent pretenses, representations, or promises.

        870.    Defendant and others acting in concert with him have violated 18 U.S.C. § 1343

by, having devised or intending to devise a scheme or artifice to defraud, including through the

acts mentioned herein, including the witness protection program and the procuring of false

statements to defame, disparage, destroy and/or damage Plaintiff in his reputation, business or

property and to destroy the value in Plaintiff’s property in the Bahamas, in order to coerce and

extort Peter Nygård to provide his property in the Bahamas to Defendant.

       33.     Defendant and others acting in concert with him have violated 18 U.S.C. § 1343,

for the purpose of executing and/or in furtherance of the scheme or artifice, by transmitting or

causing to be transmitted by means ofby wire, radio, or television communication in interstate or
                                              144
                                             1107729v.1
                                                127

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 129 of 165




foreign commerce, writings, signs, signals, pictures or sounds, including the transmission of false

statements, the domestic and international transmission of :

               a. The transmission of false statements and millions of dollars to not-for-profit entities

                  and others to fund the illicit activities, including efforts procuring witnesses and

                  their false statements and fake evidence to support Defendant’s plan and the

                  Network’s Common Goal; the participation in the media broadcasting and

                  publication of false statements about Nygård, including with the CBC and The New

                  York Times, social media, and book publishers;

        871.       The transmission of false statements and millions of dollars to not-for-profit

entities and others to fund the illicit activities, including the witness protection program and

payments to others who agreed to provide false statements and fake evidence to support

Defendant’s plan; the participation in the CBC’s broadcasting and publication of false statements

about Plaintiff; and the participation in The New York Times’ and other media outlets’ (including

traditional media, social media and book publishers) publication of false statements.

               872.b.     Defendant and others acting in concert with him have violated 18 U.S.C.

                  § 1343, for the purpose of executing and/or in furtherance of the scheme or artifice,

                  by transmitting or causing to be transmitted by means of wire, radio, or television

                  communication in interstate or foreign commerce, writings, signs, signals, pictures

                  or sounds, including the transmission of false statements, the domestic and

                  international transmission of millions of dollars to not-for-profit entities and others

                  to fund the illicit activities, including the witness protection program efforts

                  procuring witnesses and their false statements and payments to others who agreed

                  to use the Internet to recruit participants in the witness protection program,to serve
                                                     144
                                                 1107729v.1
                                                    128

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 130 of 165




                  as such witnesses and to procure false statements against PlaintiffNygård, including

                  Richette Ross using the Internet site Sistahsabused.com and posting her phone

                  number for people to contact her to procure false statements against

                  Plaintiff.Nygård;

               c. By communicating with Defendant’s agents through email communications with

                  promises of payments for such false statements and for filing false claims and by

                  wiring money using Western Union or other money transfer companies for women

                  to remain in Defendant’s witness program and to have resources to assist in making

                  false claims to the authorities;

               873.d.    Actions taken by Defendant and others acting in concert with him have

                  violated 18 U.S.C. § 1343, for the purpose of executing and/or in furtherance of the

                  scheme or artifice, by transmitting or causing to be transmitted by means of wire,

                  radio, or television communication in interstate or foreign commerce, writings,

                  signs, signals, pictures or sounds, including actions by Defendant and/or his

                  agentsNetwork Agents, including Zack Bacon, Sarah Ness, Allison Cain, and

                  Doneth Cartwright and others, by using email, text messages and telephone calls to

                  communicate with individuals as part of theDefendant’s witness protection

                  program and the procuring of false statements against PlaintiffNygård, including

                  communications with individuals identified herein, and the sending of materials

                  related to Defendant’s schemeplan and the Network’s Common Goal.

       874.34. The actions taken by Defendant, his agents and others acting in concert with

them,Network Agents included, among others, phone calls and other communications by Doneth

Cartwright to contact women to provide false statements to The New York Times and the federal
                                              144
                                                 1107729v.1
                                                     129

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 131 of 165




authorities against PlaintiffNygård, as well as to the Class Action Counselattorneys in an effort to

support the filing of a fraudulent claimcivil claims against PlaintiffNygård; phone calls and/or email

or other communications by Fred Smith to participants in the enterprise regarding various aspects of

the plan; March 28, 2015, April 16, 2015 and May 3, 2015 phone calls between John DiPaolo and/or

James Lawson and Bobo and/or Toggi and/or others in furtherance of Defendant’s schemethe

Network’s Common Goal and efforts to set up Plaintiff; text messages on May 6, 2015 between James

Lawson, with Damian McLaughlin, and D&R regarding a plan, as part of Defendant’s schemeplan

and the Network’s Common Goal, to give Bobo and Toggi a vehicle possessing audio/video equipment

to set up and secretly record PlaintiffNygård; May 11, 2015 text messages between Bobo and James

Lawson regarding Defendant’s schemeplan and the Network’s Common Goal; Defendant and/or his

agents Network Agents using wire payments to send payments to Bobo and Toggi; phone calls, text

messages from TekStratex employees and contractors in the United States to the participants in

theDefendant’s witness protection program in the United States to coerce and manipulate them into

continuing with the scheme; phone calls to various women by investigators including, Sara Ness,

Allison Cain, Gary Marchetti, James Lawson, and others to coerce women to participate in the scheme

at the risk of being publicly damaged through the media, and/or to offer financial remuneration for

assisting in the Network’s Common Goal; a March 1, 2018 phone call between Defendant’s brother

and agent Zack Bacon and women in theDefendant’s witness protection program, including Philincia

Cleare, detailing Defendant’s schemeplan and the Network’s Common Goal and that Defendant and

Zack Bacon wanted to facilitate the media destroying PlaintiffNygård the way the media destroyed

Bill Cosby and Harvey Weinstein, followed by a civil action that would push Plaintiff’sNygård’s

alleged sexual activities into the media, further destroying PlaintiffNygård; and by using Western

Union and bank wires to send payments to individuals (including payments to Philincia Cleare and

                                                 144
                                              1107729v.1
                                                 130

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 132 of 165




others) involved in the witness protection program to procure false statements against

PlaintiffNygård, influence false statements made to the media, the Class Action Counselattorneys

and governmental agents, among others.

               B. Violations of 18 U.S.C. § 1465: Issues Relating to the Production and
                  Transportation of Obscene Matters for Sale or Distribution

       875.35. Defendant and others acting in concert with him haveNetwork Agents violated 18

U.S.C. § 1465 throughby the production and transportation of obscene matters for distribution and

committed the violation more than two times within the past ten years. twice in the past ten years.

Defendant and Network Agents violated § 1465, through their knowing actions, including through

the procurement of false statements against Nygård, and the acts and actions of Defendant’s agents,

including Tazhmoye Cummings, Philincia Cleare and Jacky Jasper against Nygård, by

perpetuating false claims about sexual indiscretions and physical attributes of Plaintiff, which were

in furtherance of the Network’s Common Goal, and were authorized, directed, initiated, prompted,

funded, or ratified by Defendant and Network Agents.

        876.    Defendant and others acting in concert with him have violated 18 U.S.C. § 1465

by knowingly producing with the intent to transport, distribute, or transmit in interstate or foreign

commerce, or knowingly transporting or traveling in, or using a facility or means of, interstate

or foreign commerce or an interactive computer service in or affecting such commerce, for the

purpose of sale or distribution of any obscene, lewd, lascivious, or filthy book, pamphlet, picture,

film, paper, letter, writing, print, silhouette, drawing, figure, image, cast, phonograph recording,

electrical transcription or other article capable of producing sound or any other matter of indecent

or immoral character, including through the procurement of false statements against Plaintiff, and

the acts and actions of Jacky Jasper against Plaintiff, which were in furtherance of Defendant’s

                                                144
                                             1107729v.1
                                                131

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 133 of 165




scheme and were authorized, directed, initiated, prompted or ratified by Defendant and his agents.

                C. Defendant and others acting in concert with him haveViolations of 18 U.S.C.
                   §§ 1512, 1513: Issues Relating to Tampering with, or Retaliating Against, a
                   Witness, Victim, or an Informant

       877.36. Defendant and Network Agents violated 18 U.S.C. § 1512 throughby tampering

with a witness, victim, or an informant and committed the violation more than two times within

twice in the past ten years.

        878.    Defendant and others acting in concert with him haveNetwork Agents violated 18

U.S.C. § 1512(a)(2) by using , threatening or attempting physical force or the threat of physical

force, or attempting to do so, against witnesses to procure false statements, including through

theDefendant’s witness protection program, with the intent to influence, delay, or prevent the

testimony of the witnesses , or their provision of an object, in official proceedings, including before

the courts, the FBI, the United States Attorney’s Office, and the Department of Homeland Security,

or caused or induced the witnesses to withhold testimony, or withhold a record, document, or other

object, from an official proceeding, and, upon information and belief,and in the case of Stephen

Feralio, to evade legal process summoning him to appear as a witness, or to produce a record,

document, or other object, inregarding an official proceeding in the United States, or to be absent

from an official proceeding to which he had been summoned by legal process.

       879.37. . Defendant hasand Network Agents also coerced certain witnesses to testify,

sending guards and investigators, including Gary Marchetti and Mark Tobias of the O’Keefe

Tatigian Investigative Agency, to ensure that they continue to perpetrate their false claims before

the federal authorities.

        880.    Defendant and others acting in concert with him haveNetwork Agents violated 18

U.S.C. § 1513 throughby retaliating against a witness, victim, or an informant and committed the
                                              144
                                              1107729v.1
                                                 132

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 134 of 165




violation more than two times within twice in the past ten years.

        881.    Defendant and others acting in concert with him haveNetwork Agents retaliated

against witnesses who opted not to continue withproviding or supporting the false statements that

they were paid or coerced to provide, including cutting off their financial sustenance and arranging

for an arrest of a witness, Philincia Cleare, by a co-conspirator’s friend to ensure she remains in

line.

        882.38. remained committed to Defendant’s plan. Defendant and others acting in concert

with him haveNetwork Agents violated 18 U.S.C. § § 1513 by knowingly engaging in the witness

protection program or retailingretaliating against witnesses against Defendant or those acting in

concert with Defendantand Network Agents and threatening the bodily injury of these witnesses

or threatening to damage or damaging the tangible property of these witnesses, with the intent to

retaliate against the witnesses for the attendance of the witnesses at an official proceeding, or any

testimony given or any record, document, or other object produced by the witnesses in an official

proceeding, including court proceedings and FBI, United States Attorney’s Office and Department

of Homeland Security investigations.

               D. Violations of 18 U.S.C. § 1581: Issues Relating to Peonage; Obstructing
                  Enforcement

        883.    Defendant and others acting in concert with him haveNetwork Agents violated 18

U.S.C. § 1581 throughby engaging in peonage and committed the violation more than two times

within twice in the past ten years.

        884.39. Defendant and others acting in concert with him haveNetwork Agents violated 18

U.S.C. § § 1581 by holding witnesses in theDefendant’s witness protection program to a condition

of peonage, coercing witnesses with expired visas, coerced financial obligations including housing

                                                144
                                             1107729v.1
                                                133

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 135 of 165




and living expenses, for which employment through the provision of false statements against

Plaintiff isNygård was required for the satisfaction or ongoing provision of these financial

obligations. This includes Defendant and/or his agents Network Agents harboring Philincia Cleare,

Tazhmoye Cummings, and Samantha Storr and/or others in the United States, and their inclusion

in theDefendant’s witness protection program.

               E. Violations of 18 U.S.C. § 1589: Issues Relating to Forced Labor

        885.    Defendant and others acting in concert with him haveNetwork Agents violated 18

U.S.C. § 1589 throughby engaging in forced labor and committed the violation more than two

times within twice in the past ten years.

       886.40. Defendant and others acting in concert with him haveNetwork Agents violated 18

U.S.C. § § 1589 by knowingly providing or obtaining the labor or services of witnesses to procure

false statements against PlaintiffNygård, including through theDefendant’s witness protection

program, by means or threats of force, threats of force, physical restraint, or threats of or physical

restraint to the witnesses, including or their friends. This included through expired visas or

restricted or precluded movement through theDefendant’s witness protectionon program, or by

means or threats of serious harm to those witnesses, or by means or threats of serious harm to

those witnesses, or by means of the abuse or threatened the abuse of law or legal process to those

witnesses, including through the use of expired visas; or by means of any scheme,a plan, or pattern

intended to cause the witnesses to believe that, if the witnesses did not perform such labor or

services, through the provision of false statements against PlaintiffNygård, that person or another

person would suffer serious harm or physical restraint. Defendant and those acting in concert

with him haveNetwork Agents knowingly benefitted, financially or by receiving of items of value,

from participating in a venture that has engaged in the providing or obtaining of labor or services
                                               144
                                              1107729v.1
                                                 134

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 136 of 165




by the above means, knowingly or in reckless disregard of the fact that the venture has engaged in

the providing or obtaining of labor or services by these means.

               F. Violations of 18 U.S.C. §§ 1590, 1592,: Issues Relating to Trafficking, and
                  Unlawful Conduct with Respect to Documents in Furtherance of Trafficking,
                  with Respect to Peonage, Slavery, Involuntary Servitude, or Forced Labor

        887.    Defendant and others acting in concert with him haveNetwork Agents violated 18

U.S.C. § 1590 through trafficking in peonage, involuntary servitude and forced labor and

committed the violation more than two times within the past ten years.

       888.41. Defendant and others acting in concert with him have violated 18 U.S.C. § 1590

by knowingly recruiting, harboring, transporting, providing, or obtaining witnesses to procure false

statements, for labor or services in violation of peonage, involuntary servitude and forced labor

law, including through theDefendant’s witness protection program, the inclusion of aliens in

theDefendant’s witness protection program despite knowledge or reckless disregard for the

expiration of the aliens’ visas to legally remain in the United States, preventing governmental

authorities from detecting their presence, including Defendant and/or his agents Network Agents

harboring Philincia Cleare, Tazhmoye Cummings, and Samantha Storr and/or others in the United

States, done for the purpose of procuring false statements against PlaintiffNygård and to obtain

commercial advantage or private financial gain to the detriment of PlaintiffNygård.

        889.    Defendant and others acting in concert with him haveNetwork Agents violated 18

U.S.C. § 1592 through 1952 by interstate and foreign travel or transportation in aid of racketeering

enterprises and committed the violation more than two times within twice in the past ten years.

       890.42. Defendant and others acting in concert with him haveNetwork Agents violated 18

U.S.C. § 1592§ 1952 by traveling in interstate or foreign commerce or using the mail or facilities

in interstate or foreign commerce, with the intent to promote, manage, establish, carry on, or
                                             144
                                             1107729v.1
                                                135

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 137 of 165




facilitate the promotion, management, establishment, or carrying on, of unlawful activity,

including extortion or bribery to procure false statements, theDefendant’s witness protection

program, and the domestic and international transmission of millions of dollars to not-for-profit

entities, including to Waterkeeper Alliance, Inc., Save The Bays, and Sanctuary, to fund the illicit

activities, and thereafter performed or attempted to performor performed the procurement of false

statements, including through theDefendant’s witness protection program and the illicit

solicitations performed by Richette Ross and others.

               G. Violations of 18 U.S.C. §§ 1596, 1957: Issues Relating to Additional
                  Jurisdiction in Certain Trafficking Offenses; Engaging in Monetary
                  Transactions in Property Derived from Specified Unlawful Activity

        891.    Defendant and others acting in concert with him haveNetwork Agents violated 18

U.S.C. § 1596 throughby the laundering of monetary instruments and committed the violation

more than two times withintwice in the past ten years. This includes, among others, utilizing not-

for-profit entities to funnel payments to individuals to make false statements.

       892.43. Defendant and others acting in concert with him haveNetwork Agents violated 18

U.S.C. § § 1596 by, knowing that property involved in a financial transaction represents the

proceeds of unlawful activity, conducted or attempted to conductor conducted such a financial

transaction which in fact involved the proceeds of the unlawful activity with the intent to promote

the carrying on of the unlawful activity, including through payments improperly funneled through

not-for-profit entities to be used and used for theuse for Defendant’s witness protection program

and the procurement of false statements against Plaintiff.Nygård.

        893.    Defendant and others acting in concert with him have violated 18 U.S.C. § 1596

with the intent to engage in conduct constituting a violation of section 7201 or 7206 of the Internal

Revenue Code of 1986, or knowing that the transaction is designed in whole or in part to conceal
                                             144
                                             1107729v.1
                                                136

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 138 of 165




or disguise the nature, the location, the source, the ownership, or the control of the proceeds of the

unlawful activity or to avoid a transaction reporting requirement under state or federal law,

including making payments through various entities, incorporating not-for-profit entities to further

Defendant’s personal agendas despite the prohibition of using those entities for that purpose,

including through payments improperly funneled through not-for-profit entities to be used and

used for the witness protection program and the procurement of false statements against Plaintiff,

and upon information and belief by taking tax deductions when such actions are not charitable.

        894.    Defendant and others acting in concert with him have violated 18 U.S.C. § 1957

throughDefendant and Network Agents violated 18 U.S.C. § 1957 by engaging in monetary

transactions in property derived from the unlawful activity that violated 18 U.S.C. § 1596 and

committed the violation more than two times within twice in the past ten years.

       895.44. Defendant and others acting in concert with him haveNetwork Agents violated 18

U.S.C. § § 1957 by knowingly engaging or attempting to engageor engaging in a monetary

transaction in criminally derived property of a value greater than $10,000, derived from the

unlawful activity that violated 18 U.S.C. § 1596, the offense took place in the United States and

outside the United States , but Defendant is a United States person, including through the deposit,

withdrawal, or transfer, in or affecting interstate or foreign commerce, of funds or a monetary

instrument by, through, or to a financial institution, including making payments through various

entities, incorporating not-for-profit entities, to further Defendant’s personal agendasplan and the

Network’s Common Goal despite the prohibition of using those entities for that purpose, including

through payments improperly funneled through not-for-profit entities to be used for

theDefendant’s witness protection program and the procurement of false statements against

Nygård. These include payments made directly to witnesses and payments made to recruiters such
                                            144
                                              1107729v.1
                                                 137

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 139 of 165




as Richette Ross, who convinced women and girls to make false statements against Plaintiff, and

uponincluding providing instructions as to what to say and providing information and belief by

taking tax deductions when such actions are not charitableabout Plaintiff to make such statements

more believable.

               H. Defendant and others acting in concert with him have violated Violations of 18
                  U.S.C. § 2314 through: Issues Relating to the Transportation of Stolen Goods,
                  Securities, Moneys, Fraudulent State Tax Stamps, or Articles used in
                  Counterfeiting

        896.   Defendant and Network Agents violated 18 U.S.C. § 2314 by transporting in

interstate or foreign commerce stolen goods exceeding $5,000 in value and committed the

violation more than two times within twice in the past ten years.

       897.45. Defendant and others acting in concert with him haveNetwork Agents violated 18

U.S.C. § § 2314 by transporting, transmitting, or transferring in interstate or foreign

commerce such goods or merchandise, exceeding $5,000 in value, knowing the goods or

merchandise waswere stolen, converted or taken by fraud; including the transporting, transmitting

or transferring of theof videos stolen, converted or taken by fraud by Stephen Feralio, working

with Defendant, and his provision of videos stolen, converted or fraudulently taken from Peter

Nygård to provide to Defendant or those in concert with Defendantand Network Agents, videos

and other materials sent by or to Jacky Jasper and posted online, against PlaintiffNygård, which

were in furtherance of Defendant’s schemethe Network’s Common Goal, and were authorized,

directed, initiated, prompted or ratified by Defendant and Network Agents, and documents stolen

or procured by fraud from Peter Nygård that others working in concert with Defendant and

Network Agents obtained, including documents submitted to the Department of Homeland

Security. Moreover, videos wrongfully withheld by Stephen Feralio were provided to the CBC and

                                               144
                                            1107729v.1
                                               138

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 140 of 165




other media outlets, including the producers of the Discovery Plus documentary published about

Plaintiff.

        898.    Defendant and others acting in concert with him have violated 8 U.S.C. § 1324 by

bringing in and harboring aliens and committed the violation more than two times within the past

ten years.

               I. Defendant and others acting in concert with him haveViolations of 8 U.S.C. §
                  1324: Issues Relating to Bringing in and Harboring Certain Aliens

       46.     Defendant and Network Agents violated 8 U.S.C. § 1324 by knowingly or in

reckless disregard of the fact that aliens have come coming to, entered, or remain in the United

States in violation of law, concealing, harboring,attempting to or shielding from detection, or

attempting to conceal, harbor, or shield from detection, the aliens in any place, including any

building or any means of transportation, by encouraging or the aliens, by inducing aliens to come

to, enter, or reside in the United States, knowingly or in reckless disregard of the fact that such

coming to, entry, or residence is or will be in violation of violates the law; engaging in a

conspiracy to commit the preceding acts, and aiding or abetting the commission of the preceding

acts, including through theDefendant’s witness protection program, the inclusion of aliens in the

witness protectionprogram despite knowledge or reckless disregard for the expiration of the aliens’

visas to legally remain in the United States, preventing governmental authorities from detecting

their presence, including Defendant and Network Agents harboring Philincia Cleare, Tazhmoye

Cummings, and Samantha Storr in the United States, done for the purpose of procuring false

statements against Nygård and to obtain commercial advantage or private financial gain to the

detriment of Nygård. These statements underlie the media stories, the civil litigation and the

criminal prosecution taken against Plaintiff.

                                                  144
                                                1107729v.1
                                                  139

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 141 of 165




        899.47. Defendant and Network Agents violated 8 U.S.C. § 1324a by unlawfully employing

aliens and committed the violation more than twice in the past ten years. Defendant and Network

Agents violated § 1324a by hiring or continuing to employ in the United States aliens knowing the

aliens are unauthorized for that employment, including through Defendant’s witness program, the

inclusion of aliens in the witness program despite knowledge or reckless disregard for the

expiration of the aliens’ visas to legally remain in the United States, preventing governmental

authorities from detecting their presence, including Defendant and/or his agents Network Agents

harboring Philincia Cleare, Tazhmoye Cummings, and Samantha Storr and/or others in the United

States, done for the purpose of procuring false statements against PlaintiffNygård and to obtain

commercial advantage or private financial gain to the detriment of PlaintiffNygård. Some of these

women were transported to New York at Defendant’s behest to complete the Network’s Common

Goal.

               J. Issues Relating to Commercial Bribery and Coercion/Extortion (Under New
                  York Law)

        900.    Defendant and others acting in concert with him have violated 8 U.S.C. § 1324a

by unlawfully employing aliens and committed the violation more than two times within the past

ten years.

        901.    Defendant and others acting in concert with him have violated 8 U.S.C. § 1324a

by hiring for employment in the United States aliens knowing the aliens are unauthorized with

respect to such employment, or continuing to employ aliens in the United States knowing

the aliens are or have become unauthorized with respect to such employment, including through

the witness protection program, the inclusion of aliens in the witness protection program despite

knowledge or reckless disregard for the expiration of the aliens’ visas to legally remain in the

                                              144
                                            1107729v.1
                                              140

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 142 of 165




United States, preventing governmental authorities from detecting their presence, including

Defendant and/or his agents harboring Philincia Cleare, Tazhmoye Cummings, Samantha Storr

and/or others in the United States, done for the purpose of procuring false statements against

Plaintiff and to obtain commercial advantage or private financial gain to the detriment of Plaintiff.

        902.     Defendant and others acting in concert with him haveNetwork Agents engaged in

commercial bribery under New York law and committed the violation more than two times within

twice in the past ten years.

       903.48. Defendant and others acting in concert haveNetwork Agents engaged in

commercial bribery under New York law by conferring, or offering or agreeing to confer,or

conferring a benefit upon an employee or agent or fiduciary of Plaintiff or businesses associated

with Plaintiff without the consent of Plaintiff or businesses associated with Plaintiff, Nygård, with

the intent to influence his conduct in relation to the affairs of Plaintiff or businesses associated

with Plaintiff, and Nygård, and the value of the benefit conferred or offered or agreed to beor

conferred exceeded $1,000 and caused economic harm to Plaintiff ofNygård over $250, including,

upon information and belief, offering to or conferring, or offering or agreeing to confer, over

$1,000 to Stephen Feralio, who worked for Peter Nygård, without the consent of Peter Nygård, to

influence Stephen Feralio’s conduct in relation to Peter Nygård’s affairs, and caused more than

$250 in harm to Peter Nygård, including the transporting, transmitting or transferring of the videos

stolen, converted or taken by fraud by Stephen Feralio, working with Defendant or as an agent of

the Network, and his provision of videos stolen, converted or fraudulently taken from Peter Nygård

to provide to Defendant or those in concert with Defendantand Network Agents, and including

upon information and belief, James Lawson/JDL’s and others acting in concert with Defendant’s

and JDL & Associates Consulting Corp.’s coercion of Peter Nygård’s employees to provide false
                                            144
                                             1107729v.1
                                                141

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 143 of 165




statements against PlaintiffNygård, including through theDefendant’s witness protection program,

and including Jerry Forrester paying two property managers who were employed by Peter Nygård

to engage in improper conduct and appear in thea CBC program to falsely assert that they assisted

one of Plaintiff’s associatesa Nygård associate to escape from Peter Nygård, and the bribery

procured by Defendant, through his surrogates, and Network Agents, including Stephen Davis,

and Jerry Forrester, and others, resulted in the CBC’s Fifth Estate programProgram suggesting that

Peter Nygård was guilty of sexual misconduct in New York and at Nygård Cay. Stephen Feralio

further provided videos for use by the CBC and for use in the Discovery Plus program designed to

damage Plaintiff.

        904.    Defendant and others acting in concert with him haveNetwork Agents engaged in

coercion/extortion under New York law and committed the violation more than two times within

twice in the past ten years.

       905.49. Defendant and others acting in concert haveNetwork Agents engaged in

coercion/extortion under New York law by compelling or inducing persons to abstain from or

engage in conduct which the persons have a legal right tolegally can abstain from engaging in, or

to abstain from engaging in conduct in which they have a legal right to or engage, by means of in,

through instilling in them a fear that, if the demand is not complied with, Defendant or those acting

in concert with himand Network Agents will engage in other conduct constituting a crime or

perform any other act which would not in itself materially benefit the persons but is calculated to

harm PlaintiffNygård materially with respect to his business, reputation or personal relationships,

and committed the crime by instilling in the victim a fear that he or she will cause physical injury

to a person or cause damage to property, or compelling or inducing the persons to commit or

attempt to commit a felony, including through theDefendant’s witness protection program, by
                                            144
                                             1107729v.1
                                                142

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 144 of 165




means of force,or threats of force, physical restraint, or threats of physical restraint to the

witnesses, including through expired visas or restricted or precluded movement through the

witness protection program, or by means of threats of or serious harm or threats of serious harm to

those witnesses, or by meansthreats of the abuse or threatenedor abuse of law or legal process to

those witnesses, including through the use of expired visas; or by means of any scheme,a plan, or

pattern intended to cause the witnesses to believe that, if the witnesses did not perform such labor

or services, through the provision of false statements against PlaintiffNygård, that person or

another person would suffer serious harm or physical restraint, including through the submission

of false statements to the FBI and the Department of Homeland Security. Further, Defendant’s

agents made clear to Philincia Cleare, by arranging her arrest in Georgia, that unless she cooperated

with the scheme, she could be arrested and deported back to the Bahamas.

        906.     Under 18 U.S.C. § 1961(5), a “pattern of racketeering activity” means “at least two

acts of racketeering activity” within a ten-year period.

        907.     As set forth herein, the pattern of racketeering activity undertaken by Defendant

throughout the last ten years far exceeds two acts.

RICO Enterprise

        908.     The “enterprise” here is the association in fact of numerous individuals and

entities, including, but not limited to, Louis Bacon, Zack Bacon, Ann Colley, Robert F. Kennedy,

Jr./Waterkeepers/Save     the    Bays,   Fred    Smith/Callenders,     Doneth     Cartwright,    Jeff

Davis/TekStratex, Livingston Bullard, Wisler Davilma, John DiPaolo, James Lawson/JDL, OTIA,

Richette Ross, Litira Fox and others who have banded together to obtain false and influenced

statements and affidavits for the purpose of damaging Plaintiff in his business and property in the

United States.
                                                144
                                             1107729v.1
                                                143

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 145 of 165




        909.    On or about February 19, 2015, Livingston Bullard and John DiPaolo referred to

the association in fact as a “team.”

Racketeering Activity

        910.    The “racketeering activity” here under 18 U.S.C. § 1961(1)(A) includes the acts

set forth in this Amended Complaint, including but not limited to the violations alleged above

under this Count I, and violations of NY Penal Law § 215.00 (and other state laws as referenced

herein), in which when Defendant and his associates, as set forth herein, conferred, or offered or

agreed to confer, including through the witness protection program, benefits upon witnesses or

persons about to be called as witnesses, in pending and anticipated litigation, in reports filed with

the authorities, in false information being distributed on line and in working with The New York

Times and its companion television program, upon agreements or understandings that the

testimony of such witnesses will thereby be influenced.

        911.    NY Penal Law § 215.00 is a class D felony under New York law. “Felony” means

an offense for which a sentence to a term of imprisonment in excess of one year may be imposed.

Other states pertinent hereto, as identified herein and which may be identified once the Jane Does

in the putative class action are identified, have similar statutes for which a term of imprisonment

in excess of one year may be imposed.

        912.    In addition, the racketeering activity includes violating the statutes listed above in

this Count I, such as 8 U.S.C. § 1324, through the bringing in and harboring of certain aliens,

including through the witness protection program, the inclusion of aliens in the witness protection

program despite knowledge or reckless disregard for the expiration of the aliens’ visas to legally

remain in the United States, preventing governmental authorities from detecting their presence,

including Defendant and/or his agents harboring Philincia Cleare, Tazhmoye Cummings,
                                         144
                                              1107729v.1
                                                144

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 146 of 165




Samantha Storr and/or others in the United States, done for the purpose of procuring false

statements against Plaintiff and to obtain commercial advantage or private financial gain to the

detriment of Plaintiff.

    II.         The “racketeering activity” here under 18 U.S.C. § 1961(1)(B) includes

                violationsINJURY TO NYGÅRD

          50.      The immediate and irreparable harm of Defendant and Network Agents’

misconduct, through his funding, instructing, directing, and orchestrating of the collaborative and

cooperative efforts of the Network, in violation of 18 U.S.C. § 1962, has directly and indirectly

caused injury and damage to Nygård.

          51.      Defendant and Network Agents’ actions caused:

                   a. Nygård losing business contracts and loans, including anticipated deals with
                      Dillard’s in connection with a new company he formed in the United States, as
                      well as deals with certain other entities;
                   b. Loss of real property, including Nygård Cay which was seized pursuant to false
                      statements made by Defendant’s agents;
                   c. Devaluation of Nygård’s intellectual property rights, including the devaluation
                      of Plaintiff’s name, image, signature and likeness that had previously been
                      licensed for use in the United States and Worldwide, which no longer has any
                      positive value;
                   d. Damage to the personal property of Nygård, including damage to the property
                      right of goodwill associated with his famous name, damage via Nygård’s
                      property right in lost business opportunities, damage to Nygård’s professional
                      reputation, and damage to Nygård’s property right to pursue his chosen
                      profession, including personal appearance fees, design fees, marketing fees, and
                      fees earned through the use of his name, likeness, image and signature, and lost
                      business opportunities through newly established entities he was forming with
                      Dillard’s and other entities;
                   e. Damage via the incurrence of professional reputation, public relations, legal and
                      other fees in the United States and elsewhere, including payment to public
                      relations specialists, social media contractors, investigators and lawyers to
                      remediate the damage due to the actions of Defendant, including and
                      concerning the damage due from Jacky Jasper’s columns, Defendant’s targeted
                      social media and mainstream media attacks, Defendant’s initiated investigation
                                                   144
                                                1107729v.1
                                                   145

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 147 of 165




                      by the FBI, U.S. Attorney’s Office, Department of Homeland Security, the New
                      York Times and other media outlets; and
                  f. Loss of liberty through the arrest and continued incarceration of Nygård.

               A. Lost Business Contracts and Loans

        913.       On February 25, 2020, as a result of the efforts of 18 U.S.C. § 1956, laundering of

monetary instruments.

        914.       Pursuant to 18 U.S.C. § 1956(a)(2)(A), whoever transports, transmits, or transfers,

or attempts to transport, transmit, or transfer a monetary instrument or funds from a place in the

United States to or through a place outside the United States or to a place in the United States from

or through a place outside the United States with the intent to promote the carrying on of specified

unlawful activity, is subject to a fine, or imprisonment, or both. Upon information and belief, this

includes the transfer of money from entities and individuals including Defendant’s agents

including MCM, MCF, Waterkeepers, Save the Bays, Callenders and/or others via wire transfers

from funds which emanated from New York and elsewhere.

        915.       Pursuant to 18 U.S.C. § 1956(c)(7)(B)(vi), “specified unlawful activity” means “an

offense with respect to which the United States would be obligated by a multilateral treaty, either

to extradite the alleged offender or to submit the case for prosecution, if the offender were found

within the territory of the United States.”

        916.       The “specified unlawful activity” here includes the allegations set forth

aboveDefendant and Network Agents, including the bribery of witnesses alleged herein.

        917.       Bribing witnesses would subject violators to prosecution in the United States or

extradition under the United Nations Convention Against Transnational Organized Crime

(“Convention”), given that such conduct contravenes numerous sections of the Bahamas Penal

                                                  144
                                               1107729v.1
                                                  146

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 148 of 165




Code carrying potential deprivations of liberty of at least four years. For example: Convention

Articles 2, 5, 16, 23; Bahamas Penal Code Chapter 84, Title xxviii, §§ 346 (Extortion), 423

(Perjury), 424 (Perjury); Bahamas Justiceactions taken by or on behalf of the Witness Protection

(Amendment) Act, 2014, Chapter 64A (Obstruction of Justice); Bahamas Penal Code

(Amendment) Act, 2014 (Organized Crime).

        918.     The transfers of money by Defendant Louis Bacon and his associates from a place

within the United States, directly or indirectly, to Livingston Bullard, Wisler Davilma, Richette

Ross, their agents or proxies, outside the United States, for the purpose of bribing them, were

violations of the money laundering statute, 18 U.S.C. § 1956, and thereby racketeering activity

under 18 U.S.C. § 1961(1)(B).

        919.     The predicate acts include multiple payments each to Livingston Bullard and

Wisler Davilma, amongst others including Richette Ross and Litira Fox. Upon information and

belief, the total requested amount of the payments was approximately $5,000,000 or more.

        920.     The predicate acts also include multiple payments to others including Philincia

Cleare, Tazhmoye Cummins, Samantha Storr, Fred Smith/Callenders and investigators, lawyers,

security guards, not-for-profit organizations, and others.

        921.     The source of the payments is Defendant or entities controlled by him inside the

United States.

        922.     Defendant, directly or indirectly, hired associates to obtain the false and influenced

statements against Plaintiff alleged herein. Defendant also worked with individuals in New York

and elsewhere to file false reports, disseminate false information and plant a false story with The

New York Times.

        923.     The pattern of activity is offering to pay, agreeing to pay, and paying witnesses, as
                                                   144
                                               1107729v.1
                                                 147

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 149 of 165




well as influencing witnesses, including witnesses in the U.S. and the Bahamas to provide false

and influenced statements, in connection with testimony, prospective testimony, false reports to

the U.S. authorities, online defamation and the damaging and destruction of reputation by

attempting to and planting a false story in The New York Times, which also has a television

program seen around the world, and whose publication is picked up and republished or cited to by

publications around the world.

Injury to Business or Property

        924.    As a direct result of the racketeering activity alleged herein, as well as the conduct

of other participants in the RICO enterprise, Plaintiff has been injured in his business and property

including:

        (1)     Plaintiff and businesses associated with Plaintiff have spent significant amounts of

money in the United States to defend legal proceedings and criminal investigations prosecuted

against Plaintiff through the use of the false and influenced statements alleged herein.

        (2)     Plaintiff and businesses associated with Plaintiff have spent money for public

relations fees in the United States to combat damages resulting from the use of false and influenced

statements in the media and on social media in the United States.

        (3)     Plaintiff and businesses associated with Plaintiff lost a long-existing line of credit

to be used in the United States (among other places). In late 2015, a banking institution with which

businesses associated with Plaintiff had a relationship of nearly 20 years, the Bank of Nova Scotia,

renewed the substantial credit facility. On March 14, 2016 (after the disclosure of false statements),

that banking institution sent an email message regarding the “serious allegations” in the Bahamas

Case and attached an article from the internet (which was available in the United States) discussing

several of the statements. Plaintiff and/or businesses associated with Plaintiff directed that banking
                                                 144
                                              1107729v.1
                                                 148

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 150 of 165




institution to a press release issued in the United States that was intended to combat the false and

influenced statements in the Bahamas Case and on the internet. Nevertheless, about two months

later, that banking institution terminated its relationship with Plaintiff and the businesses

associated with Plaintiff. The businesses associated with Plaintiff used money from that

institution’s credit line in the United States.

        (4)      The businesses associated with Plaintiff subsequently had lost a credit line with

the Bank of Montreal in late 2019 and had to secure a new line of credit to sustain operations. On

January 3, 2020, Nygård Inc. secured a new line of credit, guaranteed by Nygård International

Partnership, with White Oak Commercial Finance and Second Avenue Capital Partners LLC.

Following the filing of the putative class action in the Southern District of New York, the FBI

raids in California and New York, the publication of The New York Times article, and the

announcement of Dillard’s that it was terminating its relationship with Plaintiff and the businesses

associated with Plaintiff, the lenders determined there was a default under their credit agreement

and ultimately sought and obtained the appointment of a receiver for Nygård International

Partnership, Nygård Inc., and seven other debtor entities and effectively wrested control of

Canadian debtor entities from Plaintiff, and took control over U.S. debtor entities that were

important business partners.

        (5)      Plaintiff and the businesses associated with Plaintiff lost a long-standing client and

expansion of business with Canadian retailers into the United States, harming Plaintiff and

Plaintiff’s businesses.

        (6)      Dillard’s, the largest client of Plaintiff and the businesses associated with Plaintiff,

announced in February 2020 that “[i]n light of the serious allegations concerning Peter Nygård,

which are in direct opposition to our core values, Dillard’s has refused current deliveries, canceled
                                                144
                                                  1107729v.1
                                                    149

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 151 of 165




all existing orders and suspended all future purchases from Nygård.”

        (7)     Another media report revealed that a “clothing store in Kentville is pulling some

of its most popular lines to make a point,” and its owners “have decided to stop selling brands

owned by Canadian fashion icon Peter Nygård after a class-action lawsuit was filed Feb. 13 on

behalf of 10 women alleging that Nygård sexually assaulted them.”

        (8)     Plaintiff and the businesses associated with Plaintiff lost business, their good will

and reputation in the United States and elsewhere. Peter Nygård and the businesses and brands

bearing his name are closely identified in the public mind, similar to other fashion houses. The

false and influenced statements about Peter Nygård have damaged Plaintiff, Plaintiff’s businesses

and his business partners, which further damage Plaintiff and Plaintiff’s business through loss of

good will, irreparable harm to their reputation, and lost business and money.

        925.    To date, the damages suffered by Plaintiff total tens of millions, potentially

hundreds of millions of dollars, or more.

        926.    Such expenditures and financial losses are neither speculative nor intangible. As

the RICO enterprise continues to operate in the manner alleged herein into the future, Plaintiff will

continue to suffer damages as alleged.

        927.    The New York Times and other publications and media outlets published the false

statements, and the damage to Plaintiff’s business, good will and reputation has been catastrophic.

        928.    Because Defendant promoted and directed the filing of civil actions against

Plaintiff, the damage to Plaintiff’s business, good will and reputation has been catastrophic.

       929.52. As media reports advisedEnterprise, “[f]ederal agents” “raided the California and

New York offices of Canadian fashion mogul Peter J. [Nygård,], who was recently sued by 10

women accusing him and his companies … of rape and sex trafficking…. ….Hours after the raids,
                                           144
                                             1107729v.1
                                                150

258651167v.1
    Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 152 of 165




Nygård ‘made the decision to step down as chairman of the Nygård Companies and will[] divest

his ownership interest,’ his spokespersoninterest’.”1 This announcement “came after a major

client, Dillard’s department stores, said it would no longer carry [Nygård’s] fashion line.”2 In

addition to the end of Nygård’s business relationship with Dillard’s, several other retailers cut their

ties with Nygård as a result of the actions taken by Defendant and Network Agents in furtherance

of the Network’s Common Goal. For example, a media report stated that a “clothing store in

Kentville is pulling some of its most popular lines to make a point,” and its owners “have decided

to stop selling brands owned by [Nygård] after a class-action lawsuit was filed Feb. 13 on behalf

of 10 women alleging that Nygård sexually assaulted them.” “This includes: Tan Jay, Alia, Nygard

& Nygard Slims,” and “While these brands have been popular at Phinneys and often best-sellers,

in good conscience, we cannot support Mr. in a statement.”Nygård’s brands.”3

        930.      Media reports further stated that “Peter Nygård’s global fashion empire has been

plunged into financial crisis after court-appointed receivers this week took over its affairs

following recent sex trafficking allegations against the tycoon.”

        931.      If Defendant’s conduct is not enjoined, it will cause irreparable harm to Plaintiff.

       53.       Plaintiff was in the process of establishing a new entity in which he was going to

have dealings with Dillard’s in the United States. As a result of Defendant’s actions and the

resulting activities, this deal was scuttled and the project was unable to proceed.

       54.       On March 23, 2020, Robert L. Dean, the Executive Vice President and Managing

Director of White Oak Commercial Finance LLC, submitted a Declaration to the U.S. Bankruptcy


1
  See https://www.law360.com/articles/1247279/feds-raid-fashion-mogul-peter-Nygard-s-ny-calif-offices
2
  See https://www.nytimes.com/2020/02/25/us/peter-Nygard-international-fbi-raid.html.
3
  See https://www.capebretonpost.com/news/provincial/kentville-clothing-store-pulls-some-popular-brands-amid-
disturbing-allegations-against-fashion-mogul-peter-Nygard-414169/.
                                                     144
                                                  1107729v.1
                                                     151

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 153 of 165




Court further explaining the ramifications of the filing of the Jane Does litigation in the Southern

District of New York (which was financed by Defendant or one of the agents within the Network),

the federal raids on the California and New York offices of Nygård, and the decision by Dillard’s

to terminate its relationship with Nygård, including the cancellation and rejection of current orders.

These events, all resulting from the orchestrated actions designed by, funded by, or arranged by

Defendant and Network Agents, caused damage to Nygård.

               B. Loss of Real Property

       55.        As a result of false statements procured by Defendant’s agents and through actions

taken by Defendant’s agents, Plaintiff’s Nygård Cay property was seized and held hostage until he

paid millions of dollars. During the seizure and occupation by Defendant’s agents, the property

was damaged, including physical damage to the property, its buildings, and personal effects.

               C. Devaluation of Nygård’s Intellectual Property Rights

       56.        Prior to the actions undertaken by Defendant and those pursuing the Network’s

Common Goal, Plaintiff’s name, image and likeness, and marketing opportunities, had a value

well in excess of $100 million. Plaintiff’s name adorned several companies he owned directly and

indirectly, and his face and signature were prominently featured in advertising campaigns that

produced revenue for Plaintiff. Not only did Plaintiff use his name with fashion companies, but

his name had value in other industries, including biotechnology. As a result of Defendant’s actions

and those pursuing the Network’s Common Goal, Plaintiff’s name, image, likeness and signature

has been devalued so much so that is has no appreciable value.

               D. Damage to the Personal Property of Nygård

       57.        As a result of the actions of Defendant and those pursuing the Network’s Common

Goal, Plaintiff sustained significant damage to his personal property including the loss of his
                                              144
                                               1107729v.1
                                                 152

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 154 of 165




personal property at Nygård Cay that resulted from the wrongful occupation and damage; loss of

property that was seized by the U.S. Government as a result of false statements made to them at

Defendant’s behest, including the loss of property that was seized from Plaintiff’s offices in

California and New York, his cell phone that was seized in Minnesota in February 2020, his

vehicles in California, photographs and other memorabilia, the diminution in value of other assets

held by Plaintiff, and his personal effects that were taken from his offices around the world by the

Receiver appointed in Canada.

               E. Damage via Incurring Professional Fees

       58.        As a result of the false statements and other fabricated information procured by

Defendant and Network Agents, a Bahamian Court issued an injunction and a contempt order

against Nygård, which called for his incarceration and resulted in massive fines. The basis of these

false statements arose from the entry into evidence of false statements about Nygård’s use of

documents supporting the disclosure of the conspiracy against Nygård. These documents were

claimed to have been previously subjected to an injunction in the Bahamas. Despite the

impossibility of the claim that Nygård was using the enjoined documents, Defendant and Network

Agents continue to seek to hold Nygård responsible for use of documents, which were not enjoined

and were not used, and the fines are accumulating.

       59.        As a result of the wrongful actions of Defendant and the Network Agents, including

in connection with the media and social media publications, Plaintiff had to retain the services of

various investigators, public relations and crisis management experts, social media contractors and

attorneys to attempt to remediate the damage being caused by Defendant and the Network Agents

in spreading false information in the media and social media, as well as to business acquaintances


                                                 144
                                               1107729v.1
                                                 153

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 155 of 165




and personal acquaintances. The cost of these professionals resulted in the expenditure of millions

of dollars, and is continuing.

               F. Loss of Liberty

       60.        As a result of the false statements and other fabricated information procured by

Defendant and Network Agents and provided to federal agents, the federal authorities proceeded

with convening a grand jury whereat this false information was used to obtain an indictment of

Nygård. This indictment was then used to obtain an arrest warrant for Nygård’s arrest in Canada,

seeking extradition to the U.S.

       61.        On or about December 14, 2020, Nygård was arrested in Canada.

       62.        The Record of the Case for Prosecution, which relies at least in part on the false

statements and other fabricated information procured by Defendant and Network Agents, is being

used as the basis to keep Nygård incarcerated in Canada, and therefore unable to capitalize on his

business ventures. Moreover, the Record of the Case for Prosecution was presented to the

Canadian court, and presumably, was considered when denying Nygård bail, thus further depriving

him of his liberty and the pursuit of happiness.

                                        CAUSES OF ACTION

         COUNT I – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

        63.       Plaintiff incorporates by reference the preceding paragraphs as if set forth herein.

        64.       Defendant’s conduct alleged herein is extreme and outrageous. Defendant intended

to cause, or disregarded a substantial probability of causing, severe emotional distress to Nygård.

After Nygård declined to sell to Defendant the adjacent property Nygård owned in the Bahamas,

Defendant utilized his enormous financial resources and connected agents to publicly destroy


                                                   144
                                                1107729v.1
                                                   154

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 156 of 165




Nygård’s professional and personal reputation, livelihood, fashion empire, and even personal

freedom through arrest and imprisonment.

          65.    A direct causal connection exists between Defendant’s conduct and the utter

destruction and damage to Nygård. Without Defendant unleashing his financial fortune and

associated agents to destroy Nygård, including through Defendant’s witness program, Nygård

would not have had to endure all of the destructive events that destroyed his reputation, livelihood,

fashion empire and personal freedom and caused him severe emotional distress.

                        COUNT II - VIOLATIONS OF 18 U.S.C. § 1962(D)

          932.   Plaintiff incorporates by reference ¶¶ 1 - 931 above as if fully set forth at length

herein.

          933.   Defendant Louis Bacon entered an agreement with other participants in the RICO

enterprise, including John DiPaolo, D&R Investigation, James Lawson/JDL, Wisler Davilma,

Livingston Bullard, Fred Smith, Philincia Cleare, Tazhmoye Cummings, Samantha Storr, Richette

Ross and others mentioned herein to violate § 1962(c) by obtaining, through unlawful means, false

and influenced statements and affidavits to be used against Plaintiff to injure him in his business

and property.

          934.   In accordance with the agreements described herein, Defendant obtained, through

unlawful means, the false and influenced statements alleged herein.

          935.   As a direct result of the conspiracy among Defendant and the other participants in

the RICO enterprise, Plaintiff has been injured in his business and property as described herein.

          936.   If Defendant’s conduct is not enjoined, it will cause irreparable harm to Plaintiff.

                      COUNT III – TORTIOUS INTERFERENCE WITH
                                  PROSPECTIVE ECONOMIC ADVANTAGE

                                                 144
                                              1107729v.1
                                                 155

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 157 of 165




        937.66.         Plaintiff incorporates by reference ¶¶ 1 - 936 abovethe preceding paragraphs

as if fully set forth at length herein.

        938.67.         Plaintiff and businesses associated with Plaintiff areis engaged in the

fashion business and, until the ramifications of Defendant’s misconduct in 2020, have, or at least

had,had existing and prospective business relationships with consumers that dodid or may

purchase theirPlaintiff’s fashion brands and wholesalers and retailers, including major department

stores carry, or may carry, Plaintiff’s and businesses associated withor may carry, Plaintiff’s

fashion brands. Nygård’s marketing livelihood, and his name and likeness also had considerable

value and marketability in the fashion world, including with major and boutique fashion retailers.

Plaintiff previously benefitted from this value.

        939.68.         Defendant and others acting with him or on his behalf interfered with

Plaintiff’s business relationships and the business relationships involving businesses associated

with Plaintiff, including the opportunities to sell their, including Nygård’s opportunities to

continue to serve in various companies involved in the fashion business, as well as new ventures,

as Defendant’s conduct necessitated Defendant’s resignation or removal, and the disappearance of

the opportunities to market Nygård’s image, and sell the Nygård fashion brands.

        940.69.         Defendant and these other individuals, knowingly and with malice,

established, provided content for, or encouraged purported witnesses to provide false statements,

including content for the sistahsabusedSistahsabused.com domain. The website contains

disparaging content about Plaintiff. This content includes falsified accusations against Plaintiff,

including encouraging actual or prospective consumers to not purchase Plaintiff’s fashion products

or the fashion products of the businesses associated with Plaintiff, and dissuading a department

store customer from continuing its business relationship with themhim by ceasing to carry theirhis
                                               144
                                              1107729v.1
                                                   156

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 158 of 165




fashion products. This includes the dropping of Plaintiff’s fashion line, and the fashion line of

businesses associated with Plaintiff, by Dillard’s, the largest client of Plaintiff’s, and the businesses

associated with Plaintiffother retailers, and failing to consummate anticipated deals with Dillard’s

in connection with a new company he formed in the United States.

        941.      Defendant and these other individuals, knowingly and with malice, established,

provided content for, or encouraged purported witnesses to provide false statements, including

content for The New York Times., the CBC, DiscoveryPlus, Chris Hanson, The Tamron Hall

Show, The Dr. Oz Show, and other media outlets, and through public statements and press releases

by individuals such as counsel retained to bring lawsuits in New York against Plaintiff. Based

upon statements made by the reporters to numerous witnesses interviewed to date and the stated

goal of trying to bring down Peter Nygård, the news stories and press releases unleashed against

PlaintiffNygård contained disparaging content about PlaintiffNygård. This content includes

falsified accusations against Plaintiff.

        942.70.         Nygård. These accusations have no legitimate purpose and are designed to

injure PlaintiffNygård in his business relationships with consumers and entities that sell his, and

his associated businesses’, fashion brands, and use his marketing value, name and likeness.

        943.71.         Defendant intentionally sought to frustrate the benefits that Plaintiff, and

the businesses associated with Plaintiff,Nygård reasonably expected through the sale of theirthe

Nygård’s fashion brands and his personal marketing value to consumers and retailers that carry

theirhis brands. Plaintiff, and use his name and likeness. Nygård had a reasonable expectation that

Plaintiff and the businesses associated with PlaintiffNygård and these consumers and retailers

would have entered into business and contractual relationships, with economic benefits to Plaintiff

and businesses associated with Plaintiff.Nygård. Defendant wrongfully and intentionally
                                          144
                                               1107729v.1
                                                  157

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 159 of 165




prevented these relationships from developing. As a result, Plaintiff and businesses associated with

PlaintiffNygård will not be able to enjoy the benefit of theirhis bargain in selling theirhis fashion

brands and market his name and likeness to current and prospective future consumers and retailers

that carry theirhis brands, and monetizing his name and likeness.

        944.72.        PlaintiffNygård has been wrongfully prevented from expanding or

continuing his business relationships with consumers or entities that carry or may carry his fashion

brands, or use his name and likeness, as a result of Defendant’s wrongful conduct, and the

businesses associated with him were wrongfully prevented from expanding or continuing their

business relationships with consumers or entities that carry or may carry their fashion brands, as a

result of Defendant’s wrongful conduct. For example, Plaintiff and businesses associated with

Plaintiff. Nygård lost a long-standing client and expansion of business with Canadian retailers into

the United States, harming Plaintiff and Plaintiff’s businessesNygård, including business located

in New York. This includes Dillard’s, his largest client, dropping the fashion line of Plaintiff and

the businesses associated with Plaintiff. Dillard’s was their largest client. In addition, thisNygård

and scuttling a new deal. This also resulted in the loss of a long-existing line of credit to be used

in the United States, as well as the loss of the most recent line of credit, plunging five Nygård’s

resignation from companies indirectly owned by Plaintiff into receivership, along with four

companies that impacted Plaintiff’sinvolved in his fashion business, and collapse of his marketing

value. Nygård’s indictment and imprisonment destroyed any opportunity for future business. for

Nygård and destroyed his fashion line, and the value in his name and likeness.

        945.73.        As a proximate cause of the wrongful conduct, Plaintiff’sNygård’s

prospective and existing business relationships have been tortiously harmed, and PlaintiffNygård

has been significantly and irreparably injured in an amount to be determined at trial.
                                           144
                                             1107729v.1
                                                158

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 160 of 165




PlaintiffNygård has suffered quantifiable reputational and financial damages though the

diminishment of ongoing and prospective customer and business relationships.

        946.74.         As a result of Defendant’s willful and wanton conduct, which was in

reckless disregard for Plaintiff’sNygård’s rights, and which showed a high degree of moral

turpitude, PlaintiffNygård is entitled to punitive damages in an amount to be determined at trial.

        947.75.         If Defendant’s conduct is not enjoined, it will cause further irreparable harm

to PlaintiffNygård.

     COUNT IV – AIDING AND ABETTING THE FILINGIII – ABUSE OF A FALSE

                                         REPORT             PROCESS

        948.76.         Plaintiff incorporates by reference ¶¶ 1 – 947 abovethe preceding

paragraphs as if fully set forth at length herein.

        949.      Defendant has, through bribery and intimidation of witnesses, intentionally caused

and substantially assisted these individuals to make false police reports and false reports to other

law enforcement and governmental entities in the United States about Plaintiff.

        950.      Defendant Louis Bacon intended these false reports to implicate Plaintiff for

unlawful conduct he did not commit, or as personal revenge against Plaintiff. Defendant knowingly

aided and abetted (including through bribery, threats and coercion) the procurement and

dissemination of these false reports.

        951.      The filing of the false reports violates 18 U.S.C. § 287, NY Penal Law § 240.50,

as well as similar state laws in other states including California, Colorado and Texas (and other

states that will become evident when the Jane Does in the putative class action are identified).

        952.      The filing of the false reports in violation of the law, and the aiding and abetting

of these filings, has, as a direct and natural result, caused damage to Plaintiff.
                                                   144
                                               1107729v.1
                                                     159

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 161 of 165




                        COUNT V – FILING OF A FALSE REPORT

          953.   Plaintiff incorporates by reference ¶¶ 1 - 952 above as if fully set forth at length

herein.

          954.   Defendant has, through bribery and intimidation of witnesses, intentionally caused

the filing of false police reports and false reports to other law enforcement and governmental

entities in the United States about Plaintiff.

          955.   Defendant intended these false reports to implicate Plaintiff for unlawful conduct

he did not commit, or as personal revenge against Plaintiff.

          956.   The filing of the false reports violates 18 U.S.C. § 287, NY Penal Law § 240.50,

and similar state laws in states including California, Colorado and Texas (and other states that will

become evident when the Jane Does in the putative class action are identified).

          957.   The filing of the false reports in violation of the law has caused damage to Plaintiff.

          958.   The filing of the false reports was also an abuse of process.

 COUNT VI – TRAFFICKING AND HARBORING CERTAIN ALIENS TO FURTHER A
                        FRAUDULENT ACT

          959.   Plaintiff incorporates by reference ¶¶ 1 - 958 above as if fully set forth at length

herein.

          960.   Defendant and/or his agents have brought aliens to the United States with promises

of education, money and permanent visas provided they further his fraudulent and illegal

conspiracy against Plaintiff.

          961.   Defendant and/or his agents have transported, moved, harbored, shielded from

detection and provided the means for aliens, including Philincia Cleare, Tazhmoye Cummings,

Samantha Storr and/or others, in violation of 8 U.S.C. § 1324.

                                                   144
                                                 1107729v.1
                                                   160

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 162 of 165




          962.      Defendant and/or his agents committed these acts to coerce the individual aliens

to cooperate in his conspiracy to destroy and damage Plaintiff.

          963.      As a result of Defendant’s acts, Plaintiff has been damaged, including as set forth

herein.

          964.      If Defendant’s conduct is not enjoined, it will cause irreparable harm to Plaintiff.

                                 COUNT VII – ABUSE OF PROCESS

          965.   Plaintiff incorporates by reference ¶¶ 1 – 964 above as if fully set forth at length

herein.

          966.   Defendant caused legal process to be issued against Plaintiff in the lawsuits alleged

herein that were filed against Plaintiff.

          967.77.          Defendant, and intended to harm Plaintiff without justification or excuse.

          968.78.          Defendant used legal process in an improper manner to obtain a collateral

objective against Plaintiff. Defendant misused legal process in the lawsuits alleged herein that were

filed against Plaintiff to obtain and utilize the false statements against Plaintiff alleged herein,

precipitate the coercion of witnesses and obtaining of additional false statements against Plaintiff

alleged herein, to coerce and cause financial institutionsbusinesses and customers not to do

business with Plaintiff and businesses associated with Plaintiff as alleged herein, to influence

consumers and businesses to not do business with Plaintiff and businesses associated with Plaintiff,

and to refrain from and cease doing business with Plaintiff and businesses associated with

Plaintiff., and to cease to use his name and likeness or utilize his marketing value. This included

influencing Dillard’s, Plaintiff’s largest client, as well asand others to stop carrying the Nygård

fashion brands of Plaintiff, scuttled a new deal with Dillard’s, and the businessesforced Nygård’s

resignation from companies associated with Plaintiff, as alleged hereinhis fashion business.
                                          144
                                                 1107729v.1
                                                    161

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 163 of 165




Defendant further used legal process in an improper manner to extort Peter Nygård to turn

overrelinquish his property in the Bahamas to Defendant, as alleged herein.

        969.79.        Defendant’s purpose of this process was to achieve an end that was not

legally obtainable, with an ulterior motive and with malice, as alleged herein.. Defendant acted

with a conscious disregard for the rights of Plaintiff because his ulterior purpose in misusing legal

process was: (1) harassing and damaging Plaintiff through the utilization and obtaining of false

statements against Plaintiff to damage Plaintiff’s business, good will and, reputation, marketing

value, and ability to utilize the Nygård name; (2) harassing and damaging Plaintiff through

coercing and causing financial institutionsbusinesses and customers not to do business with

Plaintiff and businesses associated with Plaintiff; (3) harassing and damaging Plaintiff through

influencing consumers and businesses to not do business with Plaintiff and the businesses

associated with Plaintiff, and, to refrain from and cease carrying and selling the fashion brands

associated with Plaintiff, and businesses associated with Plaintiff;to refrain from and (4cease using

his name and likeness, or utilize his marketing value; and (3) harassing and extorting Peter Nygård

Nygård to resign his positons from companies associated with his fashion business and to turn over

his property in the Bahamas to Defendant.

        970.80.        Defendant’s conduct was a substantial factor in causing Plaintiff’s damages,

and the depravity of Defendant’s conduct fulfills the requirements for an award of exemplary

damages.

                      COUNT IV VIOLATIONS OF 18 U.S.C. § 1962(C)

        81.    Plaintiff incorporates by reference the preceding paragraphs as if set forth herein.

        82.    18 U.S.C. § 1964(c) provides a private right of action to any person whose business

or property is injured by reason of a violation of the activities prohibited by 18 U.S.C. § 1962.
                                                 144
                                             1107729v.1
                                                162

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 164 of 165




        83.    Defendant has: (1) violated 18 U.S.C. § 1962; (2) Plaintiff has sustained injury to

business or property; and (3) the injury was caused by the violation of 18 U.S.C. § 1962.

        84.    As demonstrated in the above allegations, Defendant and those acting in concert

with him committed (1) conduct (2) of an enterprise (3) through a pattern (4) of racketeering

activity.

        85.    Defendant acted in concert with, and ratified the conduct alleged to have been done

by others in this Second Amended Complaint.

       WHEREFORE, Plaintiff Peter Nygård demands judgment in his favor and against

Defendant Louis M. Bacon, as follows:

(1)     Awarding actual damages as will be determined at trial;

(2)     Awarding treble damages, attorney fees, interest and other relief provided by statute;

(3)     Preliminarily and permanently enjoining Defendant Louis Bacon and those acting in

        concert with him from paying or conferring benefits upon, or threatening individuals to

        make false statements to be used against Plaintiff in legal proceedings, anticipated legal

        proceedings, reports to authorities, and the dissemination of defamatory statements on line,

        in print publications, on television and any other media;

(4)     Awarding punitive damages; and,

(5)     Such other and further relief as this Court deems just and proper.

                                   JURY TRIAL DEMANDED

        Pursuant to Federal Rule of Civil Procedure 38, Plaintiff demands a trial by jury of any

and all issues in this action so triable as of right.

Dated: White Plains, New York           WILSON, ELSER, MOSKOWITZ,
       July 27, 2020 September 10, 2021           EDELMAN & DICKER LLP

                                                 144
                                               1107729v.1
                                                 163

258651167v.1
  Case 1:19-cv-01559-LGS-KNF Document 102-2 Filed 09/10/21 Page 165 of 165




                                    /s/ David M. Ross
                                   David M. Ross, Esq., admitted pro hac vice
                                   1500 K Street, N.W., Suite 330
                                   Washington, DC 20005
                                   Tel: (202) 626-7660
                                   Fax: (202) 626-3606
                                   david.ross@wilsonelser.com

                                   Cynthia S. Butera, Esq.
                                   Rebecca R. Gelozin, Esq.
                                   1133 Westchester Avenue
                                   White Plains, NY 10604
                                   Tel: (914) 872-7000
                                   Fax: (914) 323-7001
                                   cynthia.butera@wilsonelser.com
                                   rebecca.gelozin@wilsonelser.com

                                   Counsel for Plaintiff Peter Nygård




                                    144
                                  1107729v.1
                                    164

258651167v.1
